

117 S192 IS: River Democracy Act of 2021
U.S. Senate
2021-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 192IN THE SENATE OF THE UNITED STATESFebruary 3, 2021Mr. Wyden (for himself and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Wild and Scenic Rivers Act to designate certain river segments in the State of Oregon as components of the National Wild and Scenic Rivers System, and for other purposes.1.Short titleThis Act may be cited as the River Democracy Act of 2021.2.FindingsCongress finds that—(1)on October 2, 2019, Senator Ron Wyden announced a statewide public process to collect nominations from residents of the State of Oregon for Oregon rivers to be designated as components of the National Wild and Scenic Rivers System;(2)over a period of less than 90 days, more than 2,200 residents of the State of Oregon submitted more than 15,000 nominations of free-flowing stream segments for designation as components of the National Wild and Scenic Rivers System, demonstrating a deep love and support for components of the National Wild and Scenic Rivers System;(3)components of the National Wild and Scenic Rivers System enhance and protect community drinking water, recreation opportunities, and wildlife habitat;(4)the free-flowing streams of the State of Oregon are an unparalleled resource for the residents of the State of Oregon and all people of the United States;(5)the residents of the State of Oregon—(A)are proud of and cherish the natural heritage of wild and scenic rivers in the State; and (B)wish to expand the legacy of wild and scenic rivers for the benefit of future generations of residents of the State of Oregon and people of the United States; (6)there are 110,994 miles of rivers and streams in the State of Oregon, but only 2,173 miles of streams were previously included as components of the National Wild and Scenic Rivers System;(7)existing and proposed components of the National Wild and Scenic Rivers System in the State of Oregon range from remote wilderness land to developed recreation areas readily accessible by roads and trails; (8)components of the National Wild and Scenic Rivers System in the State of Oregon and the outdoor recreation economy benefit local communities and businesses in rural Oregon and across the State of Oregon, generating $15,600,000,000 in consumer spending and more than 224,000 jobs in 2019, including jobs relating to hunting, fishing, rafting, and guiding;(9)components of the National Wild and Scenic Rivers System provide essential habitat for—(A)elk, deer, and other game animals; and (B)species affected by climate change, including—(i)salmon, steelhead, lamprey, and the Lost River and shortnose sucker; (ii)cutthroat, rainbow, redband, and bull trout (including the Lahontan cutthroat trout); and (iii)numerous other wildlife species;(10)components of the National Wild and Scenic Rivers System are important to Indian Tribes because the components—(A)conserve resources for Tribal use; and (B)preserve the cultural history of Indian Tribes dating back more than 10,000 years; and(11)the components of the National Wild and Scenic Rivers System within the State of Oregon have the outstandingly remarkable value of landscape connectivity, with the components serving as habitat corridors that facilitate the vital movements of animals, plants, genes, water, and energy between and within ecosystems.3.DefinitionsIn this Act:(1)Covered segmentThe term covered segment means a river segment designated by this Act or an amendment made by this Act.(2)Secretary concernedThe term Secretary concerned means—(A)the Secretary of the Interior, with respect to a covered segment under the jurisdiction of the Secretary of the Interior; and(B)the Secretary of Agriculture, with respect to a covered segment under the jurisdiction of the Secretary of Agriculture. 4.Administration of components of the National Wild and Scenic Rivers System(a)National landscape conservation systemSection 10 of the Wild and Scenic Rivers Act (16 U.S.C. 1281) is amended by striking subsection (c) and inserting the following:(c)Areas administered by the National Park Service, the United States Fish and Wildlife Service, and the Bureau of Land Management(1)National Park SystemAny component of the National Wild and Scenic Rivers System that is administered by the Secretary of the Interior (acting through the Director of the National Park Service) shall be a part of the National Park System.(2)National Wildlife Refuge SystemAny component of the National Wild and Scenic Rivers System that is administered by the Secretary of the Interior (acting through the Director of the United States Fish and Wildlife Service) shall be a part of the National Wildlife Refuge System. (3)National Landscape Conservation SystemAny component of the National Wild and Scenic Rivers System that is administered by the Secretary of the Interior (acting through the Director of the Bureau of Land Management) shall be a part of the National Landscape Conservation System. (4)Applicable law(A)In generalAny component of the National Wild and Scenic Rivers System that is administered by the Secretary of the Interior shall be subject to—(i)this Act; and (ii)the laws under which the National Park System, National Wildlife Refuge System, or the National Landscape Conservation System, as applicable, is administered.(B)Resolution of conflictIf there is a conflict between the laws referred to in subparagraph (A)(ii) and this Act, the more restrictive provision shall control. (5)AdministrationThe Secretary of the Interior, in the administration of any component of the National Wild and Scenic Rivers System, may use—(A)any general statutory authorities relating to units of the National Park System, National Wildlife Refuge System, or National Landscape Conservation System, as applicable; and (B)any general statutory authorities otherwise available to the Secretary of the Interior for recreation and preservation purposes and the conservation and management of natural resources, as the Secretary of the Interior determines to be appropriate to carry out the purposes of this Act..(b)Cooperative agreements with Indian TribesSection 10 of the Wild and Scenic Rivers Act (16 U.S.C. 1281) is amended by striking subsection (e) and inserting the following:(e)Cooperative agreementsThe head of the Federal agency responsible for the administration of a component of the National Wild and Scenic Rivers System—(1)may enter into a written cooperative agreement with a Tribal Government, the Governor of a State, the head of any State agency, or the appropriate official of a political subdivision of a State to provide for Tribal, State, or local governmental participation in the administration of the component; and(2)shall encourage Indian Tribes, States, and political subdivisions of States to cooperate in the planning and administration of components of the National Wild and Scenic Rivers System that include or adjoin land owned by the Indian Tribe, State, or a political subdivision of the State or land held in trust for the Indian Tribe, as applicable..5.Administration of covered segments(a)Comprehensive management plan for covered segments(1)In generalThe Secretary concerned shall prepare, in accordance with section 3(d) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(d)) and this subsection, a comprehensive management plan for each covered segment.(2)Timing(A)In generalNotwithstanding section 3(d) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(d)), except as provided in subparagraph (B), the comprehensive management plan described in paragraph (1) shall be completed, to the maximum extent practicable, as part of the regular land use management planning process of the agency with jurisdiction over the covered segment.(B)ExceptionIf the Secretary concerned determines that the regular land use management planning cycle of the agency with jurisdiction over a covered segment does not coincide with the designation of the covered segment under this Act or an amendment made by this Act, the comprehensive management plan for the covered segment shall be completed by the date that is 6 years after the date on which the covered segment is designated.(3)Interim detailed boundariesUntil the date on which a comprehensive management plan that includes detailed boundaries for the applicable covered segment required under section 3(b) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(b)) is completed, the interim detailed boundaries for the covered segment shall be 1/2 mile from the ordinary high water mark on each bank or shore, unless an Act of Congress requires the inclusion of non-Federal land within the boundary of the covered segment.(4)Outstandingly remarkable values(A)In generalThe outstandingly remarkable values of a covered segment include—(i)the values described in section 2(11); and(ii)any additional outstandingly remarkable values that are determined by the Secretary concerned as part of the comprehensive management plan for the covered segment required under paragraph (1).(B)North fork sprague wild and scenic riverIn addition to the outstandingly remarkable values referred to in subparagraph (A), the North Fork Sprague Wild and Scenic River in the State of Oregon has the additional outstandingly remarkable value of native fish. (5)Interim managementExcept as otherwise provided in this Act, until the date on which a comprehensive management plan is prepared under paragraph (1) for a covered segment, the Secretary concerned shall fully comply with the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.) in managing the covered segment.(6)Reducing catastrophic wildfire risksAs part of the development of a comprehensive management plan under paragraph (1) or the updating of such a plan, the Secretary concerned, in a manner consistent with the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.), shall—(A)assess with respect to the applicable covered segment—(i)the probable risk of high intensity wildfires degrading river values;(ii)the risk of high intensity wildfires to public safety; and(iii)the role of fire in meeting long-term resource management objectives, including the protection and enhancement of outstandingly remarkable values and water quality;(B)determine the appropriate use of prescribed fire to meet long-term resource management objectives; and(C)develop a fire management plan to increase the resiliency of the applicable covered segment and adjacent communities.(7)Culturally significant native species managementAs part of the development of a comprehensive management plan under paragraph (1) or the updating of such a plan, the Secretary concerned, in a matter consistent with section 3 of the Wild and Scenic Rivers Act (16 U.S.C. 1274), shall—(A)assess culturally significant native species, including traditional foods such as huckleberry, chokecherry, camas, and wapato;(B)develop a culturally significant native species management plan for applicable areas to increase the resiliency of the species; and(C)consult with the applicable Indian Tribe to develop the management plan and to meet long-term species management objectives. (8)Bull trout conservationA comprehensive management plan for a covered segment developed under paragraph (1) shall—(A)authorize Federal, State, and Tribal agencies to conduct native fish restoration and barrier installation and maintenance activities in the applicable covered segment, in accordance with the environmental impact statement assessment of the planning document entitled Upper Malheur Watershed Bull Trout Conservation Strategy; and(B)address bull trout restoration as part of protecting river values of the applicable covered segment, including the management of invasive nonnative fish species.(9)Ecological functionAs part of the development of a comprehensive management plan under paragraph (1) or the updating of such a plan, the Secretary concerned, in a matter consistent with the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.), shall develop and implement projects, through a collaborative process, to improve the ecological function of the ecosystem if environmental analysis indicates that the projects are appropriate. (10)SubmissionOn completion of a comprehensive management plan under paragraph (1) or any update to such a plan, the Secretary concerned shall concurrently submit the plan to—(A)Congress; and (B)each applicable board of county commissioners and Tribal government. (b)Implementation of fire management planOn completion of a fire management plan developed for the applicable covered segment under subsection (a)(6)(C), the Secretary concerned shall implement the fire management plan as part of the applicable comprehensive management plan to reduce assessed risks, consistent with—(1)the purposes of the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.); and(2)the protection and enhancement of the outstandingly remarkable values of the covered segment under section 10(a) of that Act (16 U.S.C. 1281(a)).(c)Cooperative agreements with States and Indian TribesIn administering wild and scenic river segments in the State of Oregon, the Secretary concerned may enter into cooperative agreements with the State of Oregon, any political subdivision of the State of Oregon, or a Tribal government for the rendering, on a reimbursable or nonreimbursable basis, of—(1)rescue, firefighting, and law enforcement services; and (2)cooperative assistance by nearby law enforcement and fire management agencies. (d)Appropriation for the restoration of certain wild and scenic river segments(1)In generalThere is authorized to be appropriated, and there is appropriated, out of any amounts in the Treasury not otherwise appropriated, $30,000,000 for fiscal year 2022 and each fiscal year thereafter for the purpose of restoring components of the National Wild and Scenic Rivers System that—(A)provide drinking water for downstream communities; or(B)have been degraded by catastrophic wildfire.(2)RequirementOf the amount appropriated by paragraph (1), not more than $5,000,000 shall be used by each Secretary concerned for watershed restoration for components of the National Wild and Scenic Rivers System that provide drinking water for downstream communities.(e)Existing rightsNothing in this Act or an amendment made by this Act—(1)affects any valid existing rights with respect to a covered segment, including the right to maintain and repair facilities used to exercise valid existing rights; or(2)abrogates any existing right, privilege, or contract affecting Federal land held by any private party without the consent of that party, including any right, privilege, or contract concerning—(A)utility corridors;(B)communications facilities;(C)recreational cabins and resorts;(D)group facilities;(E)roads; or(F)water transmission facilities. (f)Private property rights(1)In generalNothing in this Act or an amendment made by this Act affects private property rights with respect to a covered segment.(2)Acquisition of private landThe Secretary concerned may not acquire any private land or interest in private land within the detailed boundaries of a covered segment without the consent of the owner of the private land.(g)Water rightsNothing in this Act or an amendment made by this Act—(1)affects any valid or vested water right existing as of the date of enactment of this Act; or(2)preempts the ability of the State of Oregon to administer water rights pursuant to State law (including regulations). (h)Tribal land and treaty rights(1)In generalAny land owned by an Indian Tribe or held in trust by the United States for the benefit of an Indian Tribe or member of an Indian Tribe shall not be included within the boundaries of a covered segment without the express consent of the applicable Tribal government.(2)ConsultationWith respect to a covered segment that includes land described in paragraph (1), the Secretary concerned shall, as appropriate, consult, and enter into written cooperative management agreements, with the applicable Indian Tribe for the planning, administration, and management of the covered segment, in accordance with section 10(e) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(e)).(3)Effect of ActNothing in this Act or an amendment made by this Act affects, within a covered segment—(A)the jurisdiction or responsibilities of an Indian Tribe with respect to the management of fish, wildlife, land, or water;(B)the treaty or other rights of an Indian Tribe;(C)the claims of an Indian Tribe to water or land;(D)the rights or jurisdiction of Indian Tribes over water or any groundwater resource; or(E)the beneficial ownership interest of—(i)land held in trust by the United States for an Indian Tribe;(ii)land held by an Indian Tribe; or(iii)a member of an Indian Tribe.(i)Effect on wildfire managementNothing in this Act or an amendment made by this Act alters the authority of the Secretary concerned (in cooperation with other Federal, State, and local agencies, as appropriate) to conduct wildland fire operations within a covered segment, including the construction of temporary roads if required for public safety, consistent with— (1)the purposes of the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.); and (2)the protection and enhancement of the outstandingly remarkable values of the covered segment under section 10(a) of that Act (16 U.S.C. 1281(a)).(j)Land acquisition from willing sellersIf requested by the landowner, the Secretary concerned shall seek to acquire by purchase or exchange non-Federal land or interests in land within and adjacent to the detailed boundaries of a covered segment.(k)Stream gauge administrationNothing in this Act or an amendment made by this Act affects the installation, operation, maintenance, repair, or replacement of federally administered or State-administered stream gauges or other similar science-based water quality or quantity measurement apparatus. (l)RestorationConsistent with the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.) and any regulations issued under that Act, the Secretary may authorize any activity or project, the primary purpose of which is—(1)river restoration;(2)the recovery of a species listed as endangered or threatened under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); or(3)improving ecological function.6.Boundaries and Mineral withdrawal for components of the National Wild and Scenic Rivers System in the State of Oregon(a)Boundaries for wild and scenic rivers in the State of OregonSection 3 of the Wild and Scenic Rivers Act (16 U.S.C. 1274) is amended—(1)in subsection (b), in the first sentence—(A)by striking different date if and inserting different date is; and(B)by striking (which boundaries and inserting (except as provided in subsection (e), the boundaries of which; and (2)by adding at the end the following:(e)Boundaries for wild and scenic rivers in the State of OregonNotwithstanding subsection (b), in the case of a segment that is designated as a component of the National Wild and Scenic Rivers System in the State of Oregon on or after the date of enactment of the River Democracy Act of 2021, the boundaries shall include an average of 640 acres of land per mile measured from the ordinary high water mark on both sides of the river..(b)Mineral withdrawal for wild and scenic rivers in the State of OregonSection 9 of the Wild and Scenic Rivers Act (16 U.S.C. 1280) is amended by adding at the end the following:(c)Comprehensive mineral withdrawal within the state of oregon(1)Definition of covered landIn this subsection, the term covered land means any Federal land that consists of—(A) the bed or bank of a component of the National Wild and Scenic Rivers System in the State of Oregon; or(B)(i)in the case of a component of the National Wild and Rivers System in the State of Oregon that is subject to the 320-mile acreage limitation under section 3(b), within 1/4 mile of the bank of the component; or(ii)in the case of a component of the National Wild and Rivers System in the State of Oregon that is subject to a 640-mile acreage limitation under subsection (a) or (e) of section 3, within 1/2 mile of the bank of the component.(2)Mineral withdrawalNotwithstanding subsection (a)(iii) and subject to valid existing rights, all covered land is withdrawn from all forms of—(A)location, entry, and patent under the mining laws; and(B)disposition under all laws relating to mineral and geothermal leasing or mineral materials..7.Additions to existing components of the National Wild and Scenic Rivers System(a)Rogue riverSection 3(a)(5)(B) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(5)(B)) is amended by adding at the end the following:(xxxv)Quosatana creekThe approximately 8.6-mile segment of Quosatana Creek from and including the headwaters to the confluence with the Rogue River, as a scenic river.(xxxvi)Jim hunt creek(I)MainstemThe approximately 0.8-mile segment of Jim Hunt Creek from the eastern boundary of SW1/4 sec. 19, T. 36 S., R. 13 W., Willamette Meridian, to the western edge of the NE1/4SE1/4 sec. 24, T. 36 S., R. 14 W., Willamette Meridian, to be administered by the Secretary of Agriculture and the Secretary of the Interior as a scenic river.(II)Unnamed tributaryThe approximately 1.4-mile segment of an unnamed tributary to Jim Hunt Creek from and including the headwaters at Signal Buttes to the Rogue River-Siskiyou National Forest boundary, as a wild river.(xxxvii)Shasta costa creek(I)Upper shasta costa creekThe approximately 13.9-mile segment of Shasta Costa Creek from and including the headwaters to the mainstem Rogue Wild and Scenic River detailed boundary, as a wild river.(II)Lower shasta costa creekThe approximately 0.2-mile segment of Shasta Costa Creek from the mainstem Rogue Wild and Scenic River protective corridor boundary to the confluence with the Rogue River, as a recreational river.(III)Squirrel camp creekThe approximately 2.9-mile segment of Squirrel Camp Creek from and including the headwaters to the confluence with Shasta Costa Creek, as a recreational river.(xxxviii)Stair creekThe approximately 5-mile section of Stair Creek from and including the headwaters to the western edge of T. 33 S., R. 10 W., sec. 28, Willamette Meridian, as a wild river. (xxxix)Tom fry creekThe approximately 1.3-mile segment of Tom Fry Creek from and including the headwaters to the north boundary of SE1/4SE1/4 sec. 13, T. 35 S., R. 12 W., Willamette Meridian, as a scenic river..(b)Snake, idaho and oregonSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (12) and inserting the following:(12)Snake, Idaho and Oregon(A)Wild river; scenic river(i)Wild riverThe segment from Hells Canyon Dam downstream to Pittsburgh Landing, as a wild river.(ii)Scenic riverThe segment from Pittsburgh Landing downstream to an eastward extension of the border between the States of Oregon and Washington, as a scenic river.(B)AdditionsIn addition to the segments described in subparagraph (A), there are designated the following segments, to be administered by the Secretary of Agriculture:(i)Cache creek, OregonThe approximately 4.1-mile segment of Cache Creek from and including the headwaters to the confluence with the Snake River, as a wild river.(ii)Jim creek(I)MainstemThe approximately 1.7-mile segment of Jim Creek from the confluence of the North and South Forks of Jim Creek to the confluence with the Snake River, as a wild river.(II)Forks(aa)North forkThe approximately 2.5-mile segment of North Fork Jim Creek from and including the headwaters to the confluence with South Fork Jim Creek, as a wild river.(bb)South forkThe approximately 2.6-mile segment of South Fork Jim Creek from and including the headwaters to the confluence with North Fork Jim Creek, as a wild river.(iii)Cook creekThe approximately 11.8-mile segment of Cook Creek from and including the headwaters to the confluence with the Snake River, as a wild river.(iv)Five points creekThe approximately 2.9-mile segment of Five Points Creek from and including the headwaters to the confluence with Cook Creek, as a wild river.(v)Cherry creek(I)UpperThe approximately 7.3-mile segment of Cherry Creek from and including the headwaters (including Buckhorn Spring) to the confluence with Makin Creek, as a recreational river.(II)LowerThe approximately 4.2-mile segment of Cherry Creek from the confluence with Makin Creek to the confluence with the Snake River, as a wild river.(vi)Knight creekThe approximately 2.4-mile segment of Knight Creek from and including the headwaters to the confluence with the Snake River, as a wild river..(c)Illinois, oregonSection 3(a)(54) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(54)) is amended—(1)in the first sentence, by striking The segment from and inserting the following:(A)In generalThe segment from; and (2)by adding at the end the following:(B)AdditionsIn addition to the segment described in subparagraph (A), there are designated the following stream segments that are tributaries to the segment described in that subparagraph, to be administered by the Secretary of Agriculture, except as otherwise provided, in the following classes:(i)East fork Illinois river upper mainstem and tributaries(I)Uppermost east fork Illinois river(aa)UpperThe approximately 8.4-mile segment of the East Fork Illinois River from and including the headwaters to the confluence with Bybee Gulch, as a wild river.(bb)LowerThe approximately 1.4-mile segment of the East Fork Illinois River from the confluence with Bybee Gulch to the north boundary of T. 41 S., R. 8 W., sec. 15, Willamette Meridian, as a recreational river.(II)Chicago creekThe approximately 2.8-mile segment of Chicago Creek from and including the headwaters (including Whiskey Lake) to the confluence with the East Fork Illinois River, as a wild river.(III)Sanger canyon(aa)UpperThe approximately 0.7-mile segment of Sanger Creek from and including the headwaters to the boundary of the Siskiyou Wilderness, as a scenic river.(bb)LowerThe approximately 1.6-mile segment of Sanger Creek from the boundary of the Siskiyou Wilderness to the confluence with the East Fork Illinois River, as a wild river.(IV)Dunn creek(aa)UpperThe approximately 7.5-mile segment of Dunn Creek from and including the headwaters on Lookout Mountain to the confluence with Poker Creek, as a wild river.(bb)MiddleThe approximately 1.5-mile segment of Dunn Creek from the confluence with Poker Creek to the north boundary of T. 18 N., R. 5 E., sec. 2, Humboldt Meridian, as a scenic river.(cc)LowerThe approximately 0.8-mile segment of Dunn Creek from the west boundary of E1/2SE1/4sec. 34, T. 19 N., R. 5 E., Humboldt Meridian, to the confluence with the East Fork Illinois River, as a recreational river.(V)Mud lake creekThe approximately 1.5-mile segment of Mud Lake Creek from and including the headwaters (including Mud Lake) to the confluence with Dunn Creek, as a wild river.(VI)Poker creek(aa)UpperThe approximately 1.6-mile segment of Poker Creek from and including the headwaters to 100 feet above Forest Road 4904–060, as a wild river.(bb)LowerThe approximately 1.7-mile segment of Power Creek from 100 feet above Forest Road 4904–060 to the confluence with Dunn Creek, as a scenic river.(VII)Black creekThe approximately 2.7-mile segment of Black Creek from and including the headwaters (including Black Lake) to the confluence with Dunn Creek, as a wild river.(ii)Sucker creek, althouse creek, and tributaries(I)Sucker creek(aa)UpperThe approximately 4.5-mile segment of Sucker Creek from and including the headwaters to 0.01 mile above Forest Service Road 098, as a wild river.(bb)MiddleThe approximately 12-mile segment of Sucker Creek from 0.01 miles above Forest Service Road 098 to the north boundary of T. 39 S., R. 7 W., sec. 25, Willamette Meridian, to be administered by the Secretary of Agriculture and the Secretary of the Interior as a recreational river.(II)Left fork sucker creekThe approximately 4.7-mile segment of the Left Fork Sucker Creek from and including the headwaters to the confluence with Sucker Creek, as a scenic river.(III)Brush creekThe approximately 2.4-mile segment of Brush Creek from and including the headwaters to the confluence with Left Fork Sucker Creek, as a scenic river.(IV)Left hand fork brush creekThe approximately 1-mile segment of the Left Hand Fork Brush Creek from and including the headwaters to the confluence with Brush Creek, as a scenic river.(V)Bolan creekThe approximately 4-mile segment of Bolan Creek from 0.01 miles below Bolan Lake, to the confluence with Sucker Creek, as a scenic river.(VI)Tannen creekThe approximately 2-mile segment of Tannen Creek from and including Tannen Lake to the confluence with Sucker Creek, as a wild river.(VII)East tannen creekThe approximately 1.4-mile segment of East Tannen Creek from and including Tannen Lake to the confluence with Tannen Creek, as a wild river.(VIII)Cave creek(aa)UppermostThe approximately 0.1-mile segment of Cave Creek from and including the headwaters to the confluence with the River Styx, to be administered by the Secretary of the Interior as a scenic river.(bb)MiddleThe approximately 2.3-mile segment of Cave Creek from the boundary of the Oregon Caves Historic District to the boundary of the Oregon Caves National Monument and Preserve, to be administered by the Secretary of the Interior as a scenic river.(cc)LowerThe approximately 2-mile segment of Cave Creek from the boundary of the Oregon Caves National Monument and Preserve to the confluence with Sucker Creek, as a recreational river.(IX)Lake creekThe approximately 3.6-mile segment of Lake Creek from and including the headwaters (including Bigelow Lakes) to the confluence with Cave Creek, to be administered by the Secretary of the Interior as a recreational river.(X)Grayback creek and tributariesThe approximately 7.8-mile segment of Grayback Creek from and including the headwaters (including Little Creek, Fan Creek, and Elk Creek) to the confluence with Sucker Creek, as a recreational river.(XI)Althouse creekThe approximately 11.3-mile segment of Althouse Creek from and including the headwaters to the north boundary of T. 40 S., R. 7 W., sec. 9, Willamette Meridian, to be administered by the Secretary of Agriculture and the Secretary of the Interior as a scenic river.(XII)West fork althouse creekThe approximately 3-mile segment of West Fork Althouse Creek from the source and including Loretta Falls to the confluence with Althouse Creek, as a scenic river.(XIII)Limestone creekThe approximately 3.4-mile segment of Limestone Creek from and including the headwaters to the confluence with Sucker Creek, as a scenic river. (iii)West fork illinois river watershed(I)UpperThe approximately 7.2-mile segment of the West Fork Illinois River from and including the headwaters to the east boundary of T. 40 S., R. 9 W., sec. 27, Willamette Meridian, to be administered by the Secretary of Agriculture and the Secretary of the Interior as a scenic river.(II)MiddleThe approximately 1.4-mile segment of the West Fork Illinois River from the west boundary of T. 40 S., R. 8 W., sec. 17, Willamette Meridian, to the north boundary of SE1/4NE1/4 sec. 17, T. 40 S., R. 8 W., Willamette Meridian, to be administered by the Secretary of the Interior as a scenic river.(III)Whiskey creek(aa)UpperThe approximately 3.9-mile segment of Whiskey Creek from and including the headwaters to the east boundary of T. 41 S., R. 9 W., sec. 8, Willamette Meridian, as a wild river.(bb)LowerThe approximately 0.3-mile segment of Whiskey Creek from the east boundary of T. 41 S., R. 9 W., sec. 8, Willamette Meridian, to the confluence with the West Fork Illinois River, to be administered by the Secretary of the Interior as a scenic river.(IV)Rock creekThe approximately 2-mile segment of Rock Creek from and including the headwaters to the confluence with the West Fork Illinois River, as a scenic river.(V)Little rock creekThe approximately 2-mile segment of Little Rock Creek from and including the headwaters to the confluence with the West Fork Illinois River, as a scenic river.(VI)Rough and ready creek watershed(aa)Upper watershedThe watershed of Rough and Ready Creek upstream of the north boundary of SW1/4SW1/4NW1/4 sec. 14, T. 40 S., R. 9 W., Willamette Meridian, as a wild river.(bb)Middle mainstemThe approximately 3-mile segment of Rough and Ready Creek from the north boundary of SW1/4SW1/4NW1/4 sec. 14, T. 40 S., R. 9 W., Willamette Meridian, to the east boundary of T. 40 S., R. 9 W., sec. 13, Willamette Meridian, as a scenic river.(cc)Lower mainstemThe approximately 1.7-mile segment of Rough and Ready Creek from the east boundary of T. 40 S., R. 9 W., sec. 13, Willamette Meridian, to the confluence with the West Fork Illinois River, to be administered by the Secretary of the Interior as a scenic river.(VII)Parker creekThe approximately 1.9-mile segment of Parker Creek from and including the headwaters to the east boundary of T. 40 S., R. 9 W., sec. 11, Willamette Meridian, as a wild river.(VIII)No name creekThe approximately 2.5-mile segment of an unnamed stream, locally known as No Name Creek, from and including the headwaters in SE1/4 sec. 3, T. 40 S., R. 9 W., Willamette Meridian, to the confluence with Rough and Ready Creek, as a wild river.(IX)Mendenhall creekThe approximately 1.6-mile segment of Mendenhall Creek from and including the headwaters to the east boundary of SW1/4NE1/4 sec. 1., T. 40 S., R. 9 W., Willamette Meridian, as a wild river.(X)Woodcock creekThe approximately 2-mile segment from and including the headwaters to the east boundary of SW1/4SW1/4 sec. 31, T. 39 S., R. 8 W., Willamette Meridian, to be administered by the Secretary of Agriculture and the Secretary of the Interior as a wild river.(iv)Josephine creek watershed(I)Josephine creek(aa)Upper josephine creekThe approximately 8.7-mile segment of Josephine Creek from and including the headwaters to the confluence with Canyon Creek, as a wild river.(bb)Lower josephine creekThe approximately 4.4-mile segment of Josephine Creek from the confluence with Canyon Creek to the confluence with the Illinois River, as a scenic river.(II)Canyon creekThe approximately 5.9-mile segment of Canyon Creek from and including the headwaters to the confluence with Josephine Creek, as a wild river.(III)South fork canyon creekThe approximately 2.4-mile segment of South Fork Canyon Creek from and including the headwaters to the confluence with Canyon Creek, as a wild river.(IV)Sebastopol creekThe approximately 2.4-mile segment of Sebastopol Creek from and including the headwaters to the confluence with Canyon Creek, as a wild river.(V)Fiddler gulchThe approximately 4-mile segment of Fiddler Gulch from and including the headwaters to the confluence with Josephine Creek, as a wild river.(VI)Days gulchThe approximately 3.4-mile segment of Days Gulch from and including the headwaters to the confluence with Josephine Creek, as a scenic river.(VII)Lightning gulchThe approximately 1.1-mile segment of Lightning Gulch from and including the headwaters to the confluence with Canyon Creek, as a wild river.(VIII)Carpenter gulchThe approximately 1.5-mile segment of Carpenter Gulch from and including the headwaters to the confluence with Canyon Creek, as a wild river.(v)Illinois river canyon tributary watersheds(I)Deer creekThe approximately 3-mile segment of Deer Creek from the west boundary of NW1/4SE1/4 sec. 9, T. 38 S., R. 8 W., Willamette Meridian, to the confluence with the Illinois River, as a scenic river.(II)Sixmile creekThe approximately 5.5-mile segment of Sixmile Creek from and including the headwaters to the confluence with the Illinois River, as a scenic river.(III)Fall creekThe approximately 5-mile segment of Fall Creek from and including the headwaters to the confluence with the Illinois River, as a wild river.(IV)Rancheria creek(aa)Upper rancheria creekThe approximately 5.1-mile segment of Rancheria Creek from and including the headwaters to the confluence with the West Fork Rancheria Creek, as a wild river.(bb)Lower rancheria creekThe approximately 0.6-mile segment of Rancheria Creek from the confluence with the West Fork Rancheria Creek to the confluence with the Illinois River, as a recreational river.(V)West fork rancheria creekThe approximately 3.3-mile segment of Rancheria Creek from and including the headwaters to the confluence with the West Fork Rancheria Creek, as a scenic river.(VI)Dailey creekThe approximately 3.6-mile segment of Dailey Creek from and including the headwaters to the confluence with the Illinois River, as a wild river.(VII)North fork dailey creekThe approximately 1.5-mile segment of an unnamed tributary to Dailey Creek, locally known as North Fork Dailey Creek, from and including the headwaters in NW1/4NE1/4 sec. 36, T. 37 S., R. 10 W., Willamette Meridian, to the confluence with Dailey Creek, as a wild river.(VIII)South fork dailey creekThe approximately 2-mile segment of an unnamed tributary to Dailey Creek, locally known as South Fork Dailey Creek, that begins at what is locally known as the Frog Pond in SW1/4NW1/4 sec. 1, T. 38 S., R. 10 W., Willamette Meridian, to the confluence with Dailey Creek, as a wild river.(IX)Lightning creekThe approximately 1.8-mile segment of Lightning Creek from and including the headwaters to the confluence with the Illinois River, as a wild river.(X)Salmon creekThe approximately 1.9-mile segment of Salmon Creek from and including the headwaters to the confluence with the Illinois River, as a wild river.(XI)Baker creek(aa)Upper baker creekThe approximately 1-mile segment of Baker Creek from and including the headwaters to the mainstem Illinois wild and scenic river detailed corridor management boundary, as a wild river.(bb)Lower baker creekThe approximately 0.25-mile segment of Baker Creek from the mainstem Illinois wild and scenic river detailed corridor management boundary to the confluence with the Illinois River, as a scenic river.(XII)Labrador creekThe approximately 2.1-mile segment of Labrador Creek from and including the headwaters to the confluence with the Illinois River, as a wild river.(XIII)Panther creekThe approximately 2.6-mile segment of Panther Creek from and including the headwaters to the confluence with the Illinois River, as a wild river.(vi)Briggs creek watershed(I)Briggs creekThe approximately 16-mile segment of Briggs Creek from and including the headwaters to the confluence with the Illinois River, as a scenic river.(II)Horse creekThe approximately 3.6-mile segment of Horse Creek from and including the headwaters to the confluence with Briggs Creek, as a scenic river.(III)Meyers creekThe approximately 2.8-mile segment of Meyers Creek from and including the headwaters to the confluence with Briggs Creek, as a scenic river.(IV)Secret creekThe approximately 5.6-mile segment of Secret Creek from and including the headwaters to the confluence with Briggs Creek, as a scenic river.(V)Onion creekThe approximately 6.5-mile segment of Onion Creek from and including the headwaters to the confluence with Briggs Creek, as a scenic river.(VI)Swede creekThe approximately 5.8-mile segment of Swede Creek from and including the headwaters to the confluence with Briggs Creek, as a scenic river.(VII)Soldier creekThe approximately 4.7-mile segment of Soldier Creek from and including the headwaters to the confluence with Briggs Creek, as a scenic river.(VIII)Red dog creekThe approximately 4-mile segment of Red Dog Creek from and including the headwaters to the confluence with Briggs Creek, as a scenic river.(vii)Silver and indigo creeks watersheds(I)Indigo creek(aa)MainstemThe approximately 8.1-mile segment of Indigo Creek from the confluence of West Fork Indigo Creek and East Fork Indigo Creek to the confluence with the Illinois River, as a wild river.(bb)Forks(AA)North forkThe approximately 6.7-mile segment of North Fork Indigo Creek from and including the headwaters to the confluence with Indigo Creek, as a wild river.(BB)West forkThe approximately 11.5-mile segment of West Fork Indigo Creek from and including the headwaters to the confluence with East Fork Indigo Creek, as a wild river.(CC)East forkThe approximately 12.8-mile segment of East Fork Indigo Creek from and including the headwaters to the confluence with West Fork Indigo Creek, as a wild river.(cc)Snail creekThe approximately 4.6-mile segment of Snail Creek from and including the headwaters to the confluence with West Fork Indigo Creek, as a wild river.(II)Silver creek(aa)Mainstem(AA)UpperThe approximately 7.1-mile segment of Silver Creek from and including the headwaters to the boundary between public land and private land in T. 36 S., R. 9 W., sec. 5, Willamette Meridian, as a scenic river.(BB)LowerThe approximately 13-mile segment of Silver Creek from the boundary between public land and private land in T. 36 S., R. 9 W., sec. 5, Willamette Meridian, to the confluence with the Illinois River, as a wild river.(bb)South forkThe approximately 7.3-mile segment of South Fork Silver Creek from and including the headwaters to the confluence with Silver Creek, as a wild river.(cc)North fork(AA)UpperThe approximately 6-mile segment from and including the headwaters downstream to the western edge of the Bureau of Land Management boundary in T. 35 S., R. 9 W., sec. 17, Willamette Meridian, to be administered by the Secretary of the Interior as a recreational river.(BB)LowerThe approximately 8.7-mile segment of North Fork Silver Creek from the western edge of the Bureau of Land Management boundary in T. 35 S., R. 9 W., sec. 17, Willamette Meridian, to the confluence with Silver Creek, as a wild river.(dd)Tributaries(AA)Little silver creekThe approximately 3.2-mile segment of Little Silver Creek from and including the headwaters to the confluence with Silver Creek, as a wild river.(BB)Todd creekThe approximately 5-mile segment of Todd Creek from and including the headwaters to the confluence with Silver Creek, as a wild river.(viii)Lower illinois river tributary watersheds(I)Lawson creek(aa)MainstemThe approximately 15-mile segment of Lawson Creek from and including the headwaters to the confluence with the Illinois River, as a wild river.(bb)South forkThe approximately 4.3-mile segment of South Fork Lawson Creek from and including the headwaters to the confluence with Lawson Creek, as a wild river.(II)Collier creek(aa)North forkThe approximately 3.1-mile segment of North Fork Collier Creek from and including the headwaters to the Kalmiopsis Wilderness boundary, as a wild river.(bb)South forkThe approximately 1.8-mile segment of South Fork Collier Creek from and including the headwaters to the Kalmiopsis Wilderness boundary, as a wild river.(cc)Horse sign creekThe approximately 5.9-mile segment of Horse Sign Creek from and including the headwaters to the confluence with the Illinois River, as a wild river..(d)Owyhee, oregonSection 3(a)(55) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(55)) is amended—(1)in the third sentence, by striking by this paragraph and inserting by this subparagraph; (2)in the first sentence, by striking The South Fork and inserting the following:(A)In generalThe South Fork; and(3)by adding at the end the following:(B)AdditionsIn addition to the segment described in subparagraph (A), there are designated the following stream segments that are additional to or tributaries to the segment described in that subparagraph, to be administered by the Secretary of the Interior in the following classes: (i)Lower owyhee riverThe approximately 15.7-mile segment of the Owyhee River from the base of Owyhee Dam in T. 22 S., R. 45 E., sec. 20, Willamette Meridian, to the north boundary of SW1/4SE1/4 sec. 13, T. 21 S., R. 45 E., Willamette Meridian, as a recreational river.(ii)Middle fork owyhee riverThe approximately 8.7-mile segment of the Middle Fork Owyhee River from the north boundary of SE1/4 sec. 32, T. 35 S., R. 46 E., Willamette Meridian, to the confluence with the North Fork Owyhee River, as a wild river. (iii)Pole creekThe approximately 8.2-mile segment of Pole Creek from the border between the States of Oregon and Idaho to the confluence with the Middle Fork Owyhee River, as a wild river. (iv)Big antelope creekThe approximately 8.9-mile segment of Big Antelope Creek from the south boundary of NW1/4NW1/4 sec. 16, T. 36 S., R. 46 E., Willamette Meridian, to the confluence with the Owyhee River, as a wild river.(v)Dry creekThe approximately 24.2-mile segment of Dry Creek from the west boundary of NE1/4SE1/4 sec. 6, T. 24 S., R. 41 E., Willamette Meridian, to Owyhee Reservoir pool, as a wild river. (C)Incorporation of existing wild and scenic rivers(i)North Fork Owyhee, OregonThe 8-mile segment from the boundary between the States of Oregon and Idaho to the confluence with the Owyhee River, to be administered by the Secretary of the Interior as a wild river.(ii)West little owyhee, oregonThe 51-mile segment from and including the headwaters to the confluence with the Owyhee River, to be administered by the Secretary of the Interior as a wild river..(e)Chetco, OregonSection 3(a)(69) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(69)) is amended—(1)in subparagraph (B), by striking subparagraph (A) and inserting subparagraphs (A) and (B);(2)by redesignating subparagraph (B) as subparagraph (C); and(3)by inserting after subparagraph (A) the following:(B)AdditionsIn addition to the segments described in subparagraph (A), there are designated the following stream segments, to be administered by the Secretary of Agriculture in the following classes: (i)Upper tributaries(I)Mislatnah creekThe approximately 5.3-mile segment of Mislatnah Creek from and including the headwaters to the confluence with the Chetco River, as a wild river.(II)Craggie creekThe approximately 2.3-mile segment of Craggie Creek from and including the headwaters to the confluence with Mislatnah Creek, as a wild river.(ii)South fork(I)Upper south fork chetcoThe approximately 9.9-mile segment of the South Fork Chetco River from and including the headwaters to the west boundary of T. 39 S., R. 12 W., sec. 10, Willamette Meridian, as a wild river.(II)Lower south fork chetcoThe approximately 1.2-mile segment of the South Fork Chetco River from the west boundary of T. 39 S., R. 12 W., sec. 10, Willamette Meridian, to the confluence with the Chetco River, as a scenic river.(III)Quail prairie creekThe approximately 6.8-mile segment of Quail Prairie Creek from and including the headwaters to the confluence with the South Fork Chetco River, as a scenic river.(IV)West coon creekThe approximately 3.6-mile segment of West Coon Creek from and including the headwaters to the confluence with the South Fork Chetco River, as a scenic river.(V)Basin creekThe approximately 2.4-mile segment of Basin Creek from and including the headwaters to the confluence with the South Fork Chetco River, as a scenic river.(VI)Red mountain creekThe approximately 3-mile segment of Red Mountain Creek from and including the headwaters to the confluence with the South Fork Chetco River, as a wild river.(iii)Oregon redwoods tributaries(I)Emily creekThe approximately 8.3-mile segment of Emily Creek from and including the headwaters to the confluence with the Chetco River, as a wild river.(II)Little emily creekThe approximately 1.8-mile segment of Little Emily Creek from and including the headwaters to the confluence with the Chetco River, as a wild river.(III)Redwood creekThe approximately 0.8-mile segment of Redwood Creek from and including the headwaters to the confluence with the Chetco River, as a scenic river.(IV)Big redwood creekThe approximately 1.6-mile segment Big Redwood Creek from and including the headwaters to the confluence with the Chetco River, as a scenic river.(V)Mill creekThe approximately 1.4-mile segment of Mill Creek from and including the headwaters to the west boundary of T. 40 S., R. 12 W., sec. 19, Willamette Meridian, as a scenic river.(VI)Jack creekThe approximately 2.1-mile segment of Jack Creek from and including the headwaters to the boundary between public land and private land in T. 40 S., R. 12 W., sec. 31, Willamette Meridian, as a scenic river.(VII)Babyfoot creek(aa)In generalThe approximately 1-mile segment of Babyfoot Creek from and including Babyfoot Lake, and including all tributary streams, associated wetlands, and springs, to the point at which Babyfoot Creek enters the Kalmiopsis Wilderness in T. 38 S., R. 9 E., sec. 30, Willamette Meridian, as a wild river. (bb)WithdrawalSubject to valid existing rights, the Babyfoot Lake Botanical Area is withdrawn from the application of the Federal mining laws in accordance with subparagraph (C)..(f)Clackamas, oregonSection 3(a)(70) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(70)) is amended—(1)by redesignating subparagraphs (A) through (F) as clauses (i) through (iv), respectively, and indenting appropriately;(2)in the matter preceding clause (i) (as so redesignated), by striking The 47-mile and inserting the following:(A)In generalThe 47-mile; and(3)by adding at the end the following:(B)AdditionsIn addition to the segments described in subparagraph (A), there are designated the following stream segments, to be administered by the Secretary of Agriculture, except as otherwise provided, in the following classes: (i)Fish CreekThe 13.5-mile segment of Fish Creek from and including the headwaters to the confluence with the Clackamas River, as a recreational river.(ii)South fork(I)South ForkThe approximately 9.2-mile segment of the South Fork Clackamas River from and including the headwaters to the confluence with the Clackamas River, as a wild river.(II)East fork south fork clackamasThe approximately 3.7-mile segment of the East Fork South Clackamas River from and including the headwaters (including Helen Lake) to the confluence with the South Fork Clackamas River, as a scenic river.(III)Memaloose creekThe approximately 9-mile segment of the Memaloose Creek from and including the headwaters (including Memaloose Lake) to the confluence with the South Fork Clackamas River, as a scenic river.(iii)North forkThe approximately 14-mile segment of the North Fork Clackamas River from and including the headwaters to the North Fork Reservoir Pool, to be administered by the Secretary of the Interior and the Secretary of Agriculture as a scenic river.(iv)Oak grove fork(I)Upper oak grove forkThe approximately 3.6-mile segment of the Oak Grove Fork Clackamas River from the boundary of the Warm Springs Indian Reservation (including Clackamas Lake and associated wetlands) to Timothy Reservoir Pool, as a scenic river.(II)Middle oak grove forkThe approximately 10-mile segment of the Oak Grove Fork Clackamas River from 0.1 mile below Timothy Reservoir Dam to Harriet Reservoir Pool, as a recreational river.(III)Lower oak grove forkThe approximately 5.1-mile segment of the Oak Grove Fork Clackamas River from 0.25 mile below Harriet Reservoir Dam to the confluence with the Clackamas River, as a recreational river..(g)Deschutes, OregonSection 3(a)(73) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(73)) is amended—(1)in each of subparagraphs (A) through (D), by striking the semicolon at the end and inserting a period;(2)in subparagraph (B), by striking the 11 and inserting The 11;(3)in subparagraph (C), by striking the 3 and inserting The 3;(4)in subparagraph (D), by striking the 19 and inserting The 19;(5)in subparagraph (E), by striking the 100 and inserting The 100; and(6)by adding at the end the following:(F)The 8.4-mile segment from and including Lava Lake and Little Lava Lake and associated wetlands to the Crane Prairie Reservoir Pool as a recreational river, to be administered by the Secretary of Agriculture.(G)TributariesIn addition to the segments described in subparagraphs (A) through (F), there are designated the following stream segments that are tributaries to the segments described in those subparagraphs, to be administered by the Secretary of Agriculture in the following classes: (i)Fall river(I)UpperThe approximately 3.6-mile segment of Fall River from the source to the east boundary of T. 20 S., R. 9 E., sec. 36, Willamette Meridian, as a recreational river.(II)LowerThe approximately 4.1-mile segment of Fall River from the north boundary of NW1/4SW1/4 sec. 33, T. 20 S., R. 10 E., Willamette Meridian, to the confluence with the Deschutes River, as a recreational river.(ii)Browns creekThe approximately 2.7-mile segment of Browns Creek from the source at multiple springs in T. 21 S., R. 8 E., sec. 30, Willamette Meridian, including approximately 1.5 miles of an unnamed wetland meadow tributary that enters Browns Creek in NW1/4SW1/4 sec. 30, T. 21 S., R. 8 E., Willamette Meridian, to Wickiup Reservoir Pool, as a recreational river.(iii)Paulina creekThe approximately 8.6-mile segment of Paulina Creek from 0.01 miles below road 2100–505 at Paulina Lake to the boundary of the Deschutes National Forest, as a scenic river. (iv)Cultus riverThe approximately 1.9-mile segment of the Cultus River from the sources at multiple springs to the Crane Prairie Reservoir Pool, as a scenic river..(h)Donner und blitzen, oregonSection 3(a)(74) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(74)) is amended by adding at the end the following:(J)The approximately 3.1-mile segment of Little Fish Creek from and including the headwaters to the confluence with Fish Creek.(K)The approximately 2.2-mile segment of Grove Creek from and including the headwaters to the confluence with Fish Creek..(i)Eagle creek, oregonSection 3(a)(75) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a))(75) is amended—(1)in the matter preceding subparagraph (A)—(A)by striking 27 and inserting 10; and(B)by striking Creek; to be and inserting Creek, to be; (2)in each of subparagraphs (A) and (B), by striking the semicolon at the end and inserting a period;(3)in subparagraph (B), by striking the 15.5 and inserting The 15.5;(4)in subparagraph (C)—(A)by striking the 6 and inserting The 6; and(B)by striking ; and and inserting a period;(5)in subparagraph (D), by striking the 1.5 and inserting The 1.5; and(6)by adding at the end the following:(E)The 0.5-mile segment of West Eagle Creek from the Eagle Cap Wilderness boundary to 0.01 miles above Forest Service Road 7700, as a wild river.(F)The approximately 5.8-mile segment of West Eagle Creek from 0.01 miles above Forest Service Road 7700 to the confluence with Eagle Creek, as a recreational river.(G)The approximately 3.7-mile segment of East Fork Eagle Creek from the Eagle Cap Wilderness boundary to the north boundary of SW1/4 sec. 28, T. 6 S., R. 44 E., Willamette Meridian, as a recreational river..(j)Grande ronde, oregonSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (77) and inserting the following:(77)Grande ronde, oregonThe following segments, to be administered by the Secretary of Agriculture, except as otherwise provided, in the following classes:(A)Lower mainstem(i)The 1.5-mile segment of the mainstem from the confluence with the Wallowa River to the Umatilla National Forest boundary in T. 3 N., R. 40 E., sec. 11, as a recreational river.(ii)The 17.4-mile segment of the mainstem from the Umatilla National Forest boundary in T. 3 N., R. 40 E., sec. 11, to the Wallowa-Whitman National Forest boundary approximately 1/2 mile east of Grossman Creek, as a wild river.(iii)The 9-mile segment of the mainstem from the Wallowa-Whitman National Forest boundary approximately 1/2 mile east of Grossman Creek to Wildcat Creek, to be administered by the Secretary of the Interior as a wild river.(iv)The 15.9-mile segment of the mainstem from Wildcat Creek to the border between the States of Oregon and Washington, to be administered by the Secretary of the Interior as a recreational river.(B)Upper mainstem(i)UpperThe approximately 7.9-mile segment of the mainstem from and including the headwaters and associated wetlands to the confluence with the East Fork Grande Ronde River, as a wild river.(ii)Grande Ronde Lake CreekThe approximately 1.8-mile segment of Grande Ronde Lake Creek from and including Grande Ronde Lake and adjacent and downstream wetlands to the confluence with the Grande Ronde River, as a scenic river. (iii)MiddleThe approximately 3.7-mile segment of the mainstem from the confluence with the East Fork Grande Ronde to the south boundary of T. 5 S., R. 36 E., sec. 32, Willamette Meridian, as a recreational river.(iv)LowerThe approximately 8.2-mile segment of the mainstem from the south boundary of T. 5 S., R. 36 E., sec. 18, Willamette Meridian, to the north boundary of SW1/4 sec. 14, T. 4 S., R. 35 E., Willamette Meridian, as a scenic river.(C)Tributaries(i)East fork grande ronde riverThe approximately 3.9-mile segment of the East Fork Grande Ronde River from and including the headwaters to the confluence with the Grande Ronde River, as a scenic river.(ii)Five points creekThe approximately 12.8-mile segment of Five Points Creek from and including the headwaters to the west boundary of NE1/4 sec. 30, T. 2 S., R. 37 E., Willamette Meridian, as a wild river.(iii)Middle fork five points creekThe approximately 2.4-mile segment of Middle Fork Five Points Creek from the source at and including Conklin Spring to the confluence with Five Points Creek, as a scenic river.(iv)Mount emily creekThe approximately 3.8-mile segment of Mount Emily Creek from and including the headwaters to the confluence with Five Points Creek, as a scenic river.(v)Catherine creek(I)North fork(aa)UpperThe approximately 2.1-mile segment of North Fork Catherine Creek from the Eagle Cap Wilderness boundary to the confluence with Middle Fork Catherine Creek, as a wild river.(bb)LowerThe approximately 3.1-mile segment of North Fork Catherine Creek from the confluence with Middle Fork Catherine Creek to the confluence with South Fork Catherine Creek, as a recreational river.(II)Middle forkThe approximately 5.5-mile segment of North Fork Catherine Creek from and including the headwaters to the confluence with North Fork Catherine Creek, as a scenic river.(III)South fork(aa)South forkThe approximately 8.7-mile segment of South Fork Catherine Creek from the Eagle Cap Wilderness boundary to the confluence with North Fork Catherine Creek, as a scenic river.(bb)Tributaries(AA)Collins creekThe approximately 2.1-mile segment of Collins Creek from and including the headwaters to the confluence with South Fork Catherine Creek, as a wild river.(BB)Sand pass creekThe approximately 2.1-mile segment of Sand Pass Creek from and including the headwaters to the confluence with South Fork Catherine Creek, as a wild river.(CC)Pole creekThe approximately 3.5-mile segment of Pole Creek from and including the headwaters to the confluence with South Fork Catherine Creek, as a wild river. (vi)Beaver creek(I)UpperThe approximately 5.2-mile segment of Beaver Creek from and including the headwaters to La Grande Reservoir pool, as a scenic river.(II)LowerThe approximately 6.5-mile segment from the north boundary of SE1/4SE1/4 sec. 5, T. 5 S., R. 37 E., Willamette Meridian, to the north boundary of T. 4 S., R. 36 E., sec. 22, Willamette Meridian, as a scenic river.(vii)Lookingglass creekThe approximately 8.7-mile segment from the west boundary of T. 4 N., R. 38 E., sec. 33, Willamette Meridian, to the east boundary of T. 3 N., R. 39 E., sec. 9, Willamette Meridian, as a wild river.(viii)Little lookingglass creekThe approximately 7.9-mile segment of Little Lookingglass Creek from and including the headwaters to the south boundary of T. 4 N., R. 39 E., sec. 26, Willamette Meridian, as a scenic river.(ix)Mottet creek(I)UpperThe approximately 2.6-mile segment of Mottet Creek from and including the headwaters, including Mottet Spring, to Jubilee Reservoir Pool, as a scenic river.(II)LowerThe approximately 5.6-mile segment of Mottet Creek from 100 feet below Jubilee Reservoir Spillway to the east boundary of T. 3 N., R. 39 E., sec. 3, Willamette Meridian, as a scenic river.(x)Summer creekThe approximately 5.9-mile segment of Summer Creek from and including the headwaters (including Dusty Spring) to the confluence with Lookingglass Creek, as a scenic river.(xi)Indian creekThe approximately 9.5-mile segment from and including the headwaters to the west boundary of NE1/4 sec. 10, T. 2 S., R. 40 E., Willamette Meridian, as a scenic river.(xii)East fork indian creekThe approximately 4.5-mile segment from and including the headwaters to the confluence with Indian Creek, as a wild river.(xiii)Camp creekThe approximately 4-mile segment of Camp Creek from and including the headwaters to the confluence with Indian Creek, as a wild river.(xiv)Mud creekThe approximately 12.2-mile segment of Mud Creek from the south boundary of T. 3 N., R. 44 E., sec. 33, Willamette Meridian, to the north boundary of T. 4 N., R. 43 E., sec. 21, Willamette Meridian, as a wild river.(xv)Tope creekThe approximately 7.5-mile segment of Tope Creek from the south boundary of T. 3 N., R. 43 E., sec. 34, Willamette Meridian, to the confluence with Mud Creek, as a wild river.(xvi)Wildcat creekThe approximately 14.3-mile segment of Wildcat Creek from the north boundary of T. 2 N., R. 43 E., sec. 5, Willamette Meridian, to the north boundary of T. 5 N., R. 43 E., sec. 31, Willamette Meridian, as a scenic river.(xvii)Bear creek(I)UpperThe approximately 2-mile segment of Bear Creek from and including the headwaters to 0.01 mile above Forest Service Road 62, as a scenic river.(II)LowerThe approximately 5.5-mile segment of Bear Creek from 0.01 mile above Forest Service Road 62 to the confluence with the Grande Ronde River, as a wild river.(xviii)Clear creekThe approximately 7.4-mile segment of Clear Creek from and including the headwaters to the confluence with the Grande Ronde River, as a scenic river..(k)Imnaha, OregonSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (78) and inserting the following:(78)Imnaha, OregonThe following segments, to be administered by the Secretary of Agriculture in the following classes:(A)Mainstem(i)UpperThe 6-mile segment from the confluence with the North and South Forks of the Imnaha River to Indian Crossing, as a wild river.(ii)MiddleThe 58-mile segment from Indian Crossing to Cow Creek, as a recreational river.(iii)LowerThe 4-mile segment from Cow Creek to the mouth of the Imnaha River, as a scenic river.(B)South forkThe 9-mile segment of the South Fork Imnaha River from and including the headwaters to the confluence with the Imnaha River, as a wild river. (C)Tributaries(i)Big sheep creek(I)UpperThe approximately 12-mile segment of Big Sheep Creek from the Eagle Cap Wilderness boundary to the north boundary of T. 3 S., R. 47 E., sec. 29, Willamette Meridian, as a scenic river.(II)MiddleThe approximately 3.4-mile segment of Big Sheep Creek from the west boundary of T. 2 S., R. 47 E., sec. 24, Willamette Meridian, to the north boundary of SE1/4SE1/4 sec. 6, T. 2 S., R. 48 E., Willamette Meridian, as a scenic river.(ii)Carrol creekThe approximately 7.3-mile segment of Carrol Creek from and including the headwaters to the north boundary of T. 3 S., R. 47 E., sec. 19, Willamette Meridian, as a scenic river.(iii)Grouse creekThe approximately 14.3-mile segment of Grouse Creek from and including the headwaters to the east boundary of T. 3 S., R. 48 E., sec. 18, Willamette Meridian, as a wild river. (iv)Lick creekThe approximately 7.8-mile segment of Lick Creek from the Eagle Cap Wilderness boundary to the confluence with Big Sheep Creek, as a scenic river.(v)McCully creekThe approximately 2.5-mile segment of McCully Creek from the Eagle Cap Wilderness boundary to the north boundary of T. 3 S., R. 45 E., sec. 25, Willamette Meridian, as a wild river.(vi)Crazyman creekThe approximately 7.2-mile segment of Crazyman Creek from and including the headwaters to the confluence with the Imnaha River, as a wild river.(vii)Pumpkin creekThe approximately 8.4-mile segment of Pumpkin Creek from the south boundary of T. 1 N., R. 48 E., sec. 25, Willamette Meridian, to the north boundary of SW1/4SE1/4 sec. 24, T. 2 N., R. 48 E., Willamette Meridian, as a wild river.(viii)Horse creekThe approximately 16.9-mile segment of Horse Creek from and including the headwaters to the north boundary of SE1/4SE1/4 sec. 25, T. 2 N., R. 48 E., Willamette Meridian, as a wild river.(ix)Lightning creekThe approximately 17.4-mile segment of Lightning Creek from and including the headwaters to the private land boundary of NE1/4 sec. 20, T. 2 N., R. 49 E., Willamette Meridian, as a wild river.(x)Medicine creekThe approximately 6.6-mile segment of Medicine Creek from and including the headwaters to the confluence with Sleepy Creek, as a wild river.(xi)Sleepy creekThe approximately 11.7-mile segment of Sleepy Creek from and including the headwaters to the confluence with Lightning Creek, as a wild river.(xii)Cow creekThe approximately 17.1-mile segment of Cow Creek from and including the headwaters to the north boundary of SW1/4NW1/4 sec. 16, T. 3 N., R. 49 E., Willamette Meridian, as a wild river. (xiii)Long prongThe approximately 7.2-mile segment of Long Prong from and including the headwaters to the confluence with Cow Creek, as a wild river..(l)John day, oregonSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (79) and inserting the following:(79)John day, oregon(A)MainstemThe 147.5-mile segment from Service Creek to Tumwater Falls as a recreational river, to be administered through a cooperative management agreement between the State of Oregon and the Secretary of the Interior as provided in section 10(e).(B)Additional segmentsThe following stream segments that are tributaries to the segment described in subparagraph (A), to be administered by the Secretary of Agriculture, except as otherwise provided:(i)Thirtymile creekThe approximately 9.3-mile segment of Thirtymile Creek from the east boundary of T. 5 S., R. 20 E., sec. 4, Willamette Meridian, to the confluence with the John Day River, to be administered by the Secretary of the Interior as a scenic river.(ii)Bridge creekThe approximately 17.4-mile segment of Bridge Creek, from the east boundary of NW1/4SE1/4 sec. 35, T. 11 S., R. 21 E., Willamette Meridian, to the confluence with the John Day River, to be administered by the Secretary of the Interior as a recreational river.(iii)Rock creek(I)Rock creek, upperThe approximately 2.2-mile segment of Rock Creek from and including the headwaters to 0.01 miles below Forest Service Road 38, as a recreational river.(II)Rock creek, lowerThe approximately 6.2-mile segment of Rock Creek 0.01 miles below Forest Service Road 38 to 0.01 mile above Rock Creek Irrigation Ditch, as a wild river.(iv)Cottonwood creek(I)MainstemThe approximately 8.2-mile segment of Cottonwood Creek from and including the headwaters to the Ochoco National Forest boundary, as a wild river.(II)East forkThe approximately 3.1-mile segment of East Fork Cottonwood Creek from and including the headwaters to the confluence with Cottonwood Creek, as a wild river.(v)Rail creekThe approximately 5.7-mile segment of Rail Creek from and including the headwaters to the west boundary of T. 14 S., R. 35 E., sec. 20, Willamette Meridian, as a scenic river.(vi)Deardorff creek and tributaries(I)Deardorff creekThe approximately 5.8-mile segment of Deardorff Creek from and including the headwaters to the confluence with Pole Creek, as a recreational river.(II)North fork deardorff creekThe approximately 2.3-mile segment of North Fork Deardorff Creek from and including the headwaters to the confluence with South Fork Deardorff Creek, as a wild river.(III)South fork deardorff creekThe approximately 2-mile segment of South Fork Deardorff Creek from and including the headwaters to the confluence with North Fork Deardorff Creek, as a wild river.(IV)Little baldy creekThe approximately 2.5-mile segment of Little Baldy Creek from and including the headwaters to the confluence with Deardorff Creek, as a scenic river.(V)Alder gulchThe approximately 1.6-mile segment of Alder Gulch from and including the headwaters to the confluence with Deardorff Creek, as a scenic river.(vii)Reynolds creek(I)UpperThe approximately 5.1-mile stretch of Reynolds Creek from and including the headwaters to 0.01 mile above Forest Service Road 2635, as a wild river.(II)LowerThe approximately 2-mile stretch of Reynolds Creek from 0.01 mile above Forest Service Road 2635 to the west boundary of NE1/4 sec. 30, T. 13 S., R. 35 E., Willamette Meridian, as a recreational river.(viii)Standard creekThe approximately 3.6-mile segment of Standard Creek from and including the headwaters to the point at which Standard Creek crosses into private land in SE1/4SE1/4 sec. 1, T. 12 S., R. 33 E., Willamette Meridian, as a wild river..(m)Joseph creek, oregon and washingtonSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (80) and inserting the following:(80)Joseph creek, oregon and washingtonThe following segments, to be administered by the Secretary of Agriculture in the following classes:(A)MainstemThe 31.8-mile segment from Joseph Creek Ranch, 1 mile downstream from Cougar Creek, to the north boundary of SE1/4NE1/4 sec. 8, T. 6 N., R. 46 E., Willamette Meridian, as a wild river.(B)Tributaries(i)Swamp creek(I)MiddleThe approximately 8-mile segment of Swamp Creek from the south boundary of T. 2 N., R. 45 E., sec. 29, Willamette Meridian, to the north boundary of SE1/4NE1/4 sec. 30, T. 3 N., R. 45 E., Willamette Meridian, as a scenic river.(II)LowerThe approximately 8.6-mile segment of Swamp Creek from the north boundary of SE1/4NE1/4 sec. 30, T. 3 N., R. 45 E., Willamette Meridian, to the confluence with Joseph Creek, as a wild river.(ii)Davis creek(I)UpperThe approximately 4.2-mile segment of Davis Creek from the Forest Service ownership boundary in NE1/4 sec. 13, T. 2 N., R. 44 E., Willamette Meridian, to the north boundary of T. 3 N., R. 44 E., sec. 36, Willamette Meridian, as a scenic river.(II)LowerThe approximately 5.5-mile segment of Davis Creek from the north boundary of T. 3 N., R. 44 E., sec. 36, Willamette Meridian, to the confluence with Swamp Creek, as a wild river.(iii)Cottonwood creekThe approximately 8.8-mile segment of Cottonwood Creek from and including the headwaters (including Box Spring) to the north boundary of T. 5 N., R. 46 E., sec. 13, Willamette Meridian, as a wild river.(iv)Dead horse creekThe approximately 2.3-mile segment of Dead Horse Creek from and including the headwaters (including the Cold Spring tributary) to the confluence with Cottonwood Creek, as a wild river.(v)Bear creek and tributaries(I)Bear creekThe approximately 4.6-mile segment of Bear Creek from and including the headwaters to the confluence with Cottonwood Creek, as a wild river.(II)Tributary number 1The approximately 2-mile segment of a tributary of Bear Creek from and including the headwaters in T. 5 N., R. 46 E., sec. 26, Willamette Meridian, including Wildhorse Spring, to the confluence with Bear Creek, as a wild river.(III)Tributary number 2The approximately 2.1-mile segment of a tributary of Bear Creek from and including the headwaters in NW1/4 sec. 23, T. 5 N., R. 46 E., Willamette Meridian, to the confluence with Bear Creek, as a wild river.(vi)Basin creekThe approximately 6.2-mile segment of Basin Creek from and including the headwaters to the confluence with Cottonwood Creek, as a wild river.(vii)Brushy creekThe approximately 1.1-mile segment of Brushy Creek from and including the headwaters in T. 5 N., R. 46 E., sec. 15, Willamette Meridian, to the confluence with Basin Creek, as a wild river.(viii)Broady creek(I)UpperThe approximately 3.7-mile segment of Broady Creek from and including the headwaters to the confluence with East Fork Broady Creek, as a scenic river.(II)LowerThe approximately 7.9-mile segment of Broady Creek from the confluence with East Fork Broady Creek to the confluence with Cottonwood Creek, as a wild river.(ix)West fork broady creekThe approximately 3.8-mile segment of West Fork Broady Creek from and including the headwaters to the confluence with Broady Creek, as a recreational river.(x)East fork broady creekThe approximately 3.8-mile segment of East Fork Broady Creek from and including the headwaters to the confluence with Broady Creek, as a wild river.(xi)Peavine creekThe approximately 6.3-mile segment of Peavine Creek from and including the headwaters (including Stewart Spring) to the confluence with Joseph Creek, as a wild river.(xii)Lupine creek(I)UpperThe approximately 1.4-mile segment of Lupine Creek from and including the headwaters to the north boundary of T. 4 N., R. 45 E., sec. 15, Willamette Meridian, as a scenic river.(II)LowerThe approximately 3.1-mile segment of Lupine Creek from the north boundary of T. 4 N., R. 45 E., sec. 15, Willamette Meridian, to the confluence with Peavine Creek, as a wild river.(xiii)Cold spring creekThe approximately 4-mile segment of Cold Spring Creek from and including the headwaters to the confluence with Cabin Creek, as a recreational river.(xiv)Cabin creekThe approximately 3.1-mile segment of Cabin Creek from and including the headwaters to the confluence with Cold Spring Creek, as a wild river.(xv)Horse creekThe approximately 2.9-mile segment of Horse Creek from the confluence of Cabin Creek and Cold Spring Creek to the west boundary of NE1/4 sec. 30, T. 6 N., R. 47 E., Willamette Meridian, as a recreational river.(xvi)Chesnimnus creek(I)MainstemThe approximately 19.5-mile segment of Chesnimnus Creek from and including the headwaters to the west boundary of NE1/4NW1/4 sec. 23, T. 3 N., R. 46 E., Willamette Meridian, as a recreational river.(II)South forkThe approximately 5-mile segment of South Fork Chesnimnus Creek from and including the headwaters to the confluence with Chesnimnus Creek, as a scenic river.(III)Tributaries(aa)Billy creekThe approximately 6.6-mile segment of Billy Creek from and including the headwaters, including Billy Spring, to the confluence with Chesnimnus Creek, as a scenic river.(bb)Devils run creekThe approximately 7.4-mile segment of Devils Run Creek from and including the headwaters, including Billy Spring, to the confluence with Chesnimnus Creek, as a scenic river..(n)Little deschutes, OregonSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (81) and inserting the following:(81)Little deschutes, OregonThe following segments, to be administered by the Secretary of Agriculture in the following classes:(A)Mainstem(i)UpperThe 12-mile segment from the source in NW1/4 sec. 15, T. 26 S., R. 61/2 E., Willamette Meridian, to the north boundary of T. 26 S., R. 7 E., sec. 12, Willamette Meridian, as a recreational river.(ii)MiddleThe 5.9-mile segment from the south boundary of T. 25 S., R. 7 E., sec. 36, Willamette Meridian, to the north boundary of T. 25 S., R. 8 E., sec. 20, Willamette Meridian, as a recreational river.(iii)LowerThe 8-mile segment from the National Forest ownership boundary in T. 25 S., R. 8 E., sec. 5, Willamette Meridian, to the east boundary of T. 24 S., R. 8 E., sec. 35, Willamette Meridian, as a recreational river.(B)Tributaries(i)Hemlock creekThe approximately 5.1-mile segment of Hemlock Creek from and including the headwaters to the east boundary of T. 26 S., R. 7 E., sec. 2, Willamette Meridian, as a scenic river.(ii)Spruce creekThe approximately 4.3 miles from and including the headwaters to the confluence with Hemlock Creek, as a scenic river.(iii)Swamp creekThe approximately 4.9 miles from and including the headwaters to the confluence with Hemlock Creek, as a scenic river..(o)Malheur, oregonSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (83) and inserting the following:(83)Malheur, oregonThe following segments, to be administered by the Secretary of Agriculture and the Secretary of the Interior in the following classes:(A)Upper mainstem(i)UpperThe 7-mile segment from Bosonberg Creek to Malheur Ford, as a scenic river.(ii)MiddleThe 6.7-mile segment from Malheur Ford to the Malheur National Forest boundary, as a wild river.(iii)LowerThe approximately 4.2-mile segment of the Malheur River from the Malheur National Forest Boundary to the west boundary of T. 18 S., R. 34 E., sec. 33, Willamette Meridian, as a wild river.(B)Middle mainstemThe approximately 15.8-mile segment from the confluence with the South Fork Malheur River to the north boundary of T. 22 S., R. 38 E., sec. 8, Willamette Meridian, as a recreational river. (C)Tributaries(i)Pine creek(I)Upper pine creekThe approximately 10.1-mile segment of Pine Creek from and including the headwaters to the south boundary of T. 20 S., R. 33 E., sec. 23, Willamette Meridian, as a recreational river.(II)Lower pine creekThe approximately 6.5-mile segment of Pine Creek from the west boundary of E1/2 sec. 16, T. 20 S., R. 33 E., Willamette Meridian, to the Malheur National Forest boundary, as a wild river.(ii)Bluebucket creekThe approximately 1.5-mile segment of Bluebucket Creek from the east boundary of T. 18 S., R. 34 E., sec. 34, Willamette Meridian, to the confluence with the Malheur River, as a wild river.(iii)Summit creek(I)Upper summit creekThe approximately 4-mile segment of Summit Creek from and including the headwaters to the Forest Service ownership boundary in NE1/4 sec. 3, T. 16 S., R. 34 E., Willamette Meridian, as a scenic river.(II)Lower summit creekThe approximately 11.9-mile segment of Summit Creek from the north boundary of T. 16 S., R. 34 E., sec. 10, Willamette Meridian, to the confluence with the Malheur River, as a scenic river. (iv)Crooked creekThe approximately 10-mile segment of Crooked Creek from and including the headwaters to the confluence with Lake Creek, as a scenic river.(v)Big creekThe approximately 5.4-mile segment of Big Creek from the Strawberry Mountain Wilderness boundary to the south boundary of T. 16 S., R. 33 E., sec. 14, Willamette Meridian, as a scenic river.(vi)Snowshoe creekThe approximately 1.1-mile segment of Snowshoe Creek from the Strawberry Mountain Wilderness boundary to the confluence with Big Creek, as a wild river.(vii)Bosonberg creekThe approximately 4.4-mile segment of Bosonberg Creek from and including the headwaters to the west boundary of SE1/4 sec. 13, T. 16 S., R. 33 E., Willamette Meridian, as a scenic river.(viii)Corral basin creekThe approximately 3.6-mile segment of Corral Basin Creek from and including the headwaters to the confluence with Big Creek, as a scenic river.(ix)Meadow fork big creekThe approximately 1.5-mile segment of Meadow Fork Big Creek from the Strawberry Mountain Wilderness boundary to the confluence with Big Creek, as a scenic river.(x)Lake creekThe approximately 4.4-mile segment of Lake Creek from the Strawberry Mountain Wilderness boundary to the west boundary of T. 16 S., R. 33 E., sec. 15, Willamette Meridian, as a scenic river..(p)Mckenzie, oregonSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (84) and inserting the following:(84)Mckenzie, oregonThe following segments, to be administered by the Secretary of Agriculture and the Secretary of the Interior:(A)Mainstem, upperThe 12.7-mile segment from Clear Lake to Scott Creek in the following classes:(i)The 1.8-mile segment from Clear Lake to the head of maximum pool at Carmen Reservoir, as a recreational river.(ii)The 4.3-mile segment from a point 100 feet downstream from Carmen Dam to the maximum pool at Trail Bridge Reservoir, as a recreational river.(iii)The 6.6-mile segment from the developments at the base of the Trail Bridge Reservoir Dam to Scott Creek, as a recreational river.(B)Mainstem, middle(i)Paradise reachThe approximately 5.8-mile segment of the McKenzie River from the confluence with Scott Creek to the west boundary of T. 16 S., R. 6 E., sec. 18, Willamette Meridian, as a recreational river.(ii)Horse creek mouth reachThe approximately 0.8-mile segment of the McKenzie River from the east boundary of SW1/4 sec. 14, T. 16 S., R. 5 E., Willamette Meridian, to the confluence with Florence Creek, as a recreational river.(iii)Delta creek diffluence to confluenceThe approximately 5-mile segment of the McKenzie River from the south and east boundaries of N1/2NE1/4 sec. 19, T. 16 S., R. 5 E., Willamette Meridian, including the Delta Creek side channel, to the confluence with the South Fork McKenzie River, as a recreational river.(iv)Lower elevation headwaters reachThe approximately 5.5-mile segment of the McKenzie River from the north boundary of SW1/4NW1/4 sec. 11, T. 17 S., R. 3 E., Willamette Meridian, to the west boundary of T. 16 S., R. 3 E., sec. 31, Willamette Meridian, as a recreational river.(v)Non-federal landThe Secretary of Agriculture and the Secretary of the Interior shall not include any non-Federal land within the detailed boundaries required under subsection (b) for any segment designated under this subparagraph.(C)South fork(i)UpperThe approximately 16.3-mile segment of the South Fork McKenzie River from the west boundary of T. 18 S., R. 6.5 E., sec. 34, Willamette Meridian, to Cougar Reservoir pool, as a recreational river.(ii)LowerThe approximately 4.2-mile segment of the South Fork McKenzie River from the south boundary of N1/2 sec. 31, T. 16 S., R. 5 E., Willamette Meridian, including any associated wetlands, to the confluence with the McKenzie River, as a recreational river.(D)Lakes(i)Clear LakeClear Lake, to be managed as a scenic river.(ii)Fish LakeFish Lake, to be managed as a scenic river.(E)Tributaries(i)Anderson creekThe approximately 7.3-mile segment of Anderson Creek from and including the headwaters to the confluence with the McKenzie River, as a scenic river.(ii)Bear creekThe approximately 3.5-mile segment of Bear Creek from the east boundary of T. 16 S., R. 3 E., sec. 34, Willamette Meridian, to the south boundary of NW1/4 sec. 32, T. 16 S., R. 3 E., Willamette Meridian, as a wild river.(iii)Deer creekThe approximately 9.6-mile segment of Deer Creek from and including the headwaters to the confluence with the McKenzie River, as a scenic river.(iv)Fish lake creekThe approximately 1.5-mile segment of Fish Lake Creek from Fish Lake to Clear Lake, as a scenic river.(v)Gate creekThe approximately 3-mile segment of Gate Creek from and including the headwaters to the confluence with the Smith River, as a scenic river.(vi)Hackleman creekThe approximately 7.1-mile segment of Hackleman Creek from and including the headwaters to Fish Lake, as a scenic river.(vii)Heart lake creekThe approximately 1.7-mile segment of Heart Lake Creek from and including the headwaters above, including any associated wetlands of Heart Lake, to the confluence with Hackleman Creek, as a wild river.(viii)Horse creek(I)UpperThe approximately 12.8-mile segment of Horse Creek from the confluence with Mosquito Creek to the confluence with Owl Creek, as a recreational river.(II)LowerThe approximately .6-mile segment of Horse Creek from the east boundary of NW1/4 sec. 23, T. 16 S., R. 5 E., Willamette Meridian, to the confluence with the McKenzie River, as a wild river.(III)Forks of horse creek(aa)West forkThe approximately 1-mile segment of West Fork Horse Creek from the diffluence with East Fork Horse Creek to the north boundary of S1/2, SW1/4SE1/4 sec. 15, T. 16 S., R. 5 E., Willamette Meridian, as a wild river.(bb)East forkThe approximately 1-mile segment of East Fork Horse Creek from the east boundary of NW1/4 sec. 23, T. 16 S., R. 5 E., Willamette Meridian, to the confluence with the McKenzie River, as a wild river.(ix)Ikenick creekThe approximately 4.1-mile segment of Ikenick Creek from and including the headwaters, including any associated wetlands, to the confluence with Clear Lake, as a scenic river.(x)Lost creekThe approximately 4-mile segment of Lost Creek from the source at an unnamed spring, including any associated wetlands, to the confluence with the McKenzie River, as a scenic river.(xi)Olallie creekThe approximately 2.8-mile segment of Olallie Creek from and including the headwaters to the confluence with the McKenzie River, as a scenic river.(xii)Roaring riverThe approximately 5.7-mile segment of the Roaring River from and including the headwaters to the confluence with the South Fork McKenzie River, as a scenic river.(xiii)White branch creekThe approximately 5.8-mile segment of White Branch Creek from the Three Sisters Wilderness boundary to the confluence with Lost Creek, as a scenic river.(F)Transfer of administrative jurisdictionIf the Secretary of the Army determines that the Corps of Engineers land in T. 16 S., R. 5 E., secs. 19 and 30, Willamette Meridian, is unnecessary for the operation of the Cougar Dam and Reservoir, the Secretary of the Army shall transfer administrative jurisdiction over the land to the Secretary of Agriculture for inclusion in the National Forest System..(q)Metolius, OregonSection 3(a)(85) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(85)) is amended—(1)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting appropriately; (2)in the matter preceding clause (i) (as so redesignated), by striking (85) and all that follows through following classes and inserting the following:(85)Metolius, oregonThe following segments, to be administered by the Secretary of Agriculture:(A)MainstemThe 28.6-mile segment from the south Deschutes National Forest boundary to Lake Billy Chinook in the following classes:; (3)in clause (i) (as so redesignated), by striking ; to be administered by the Secretary of Agriculture;  at the end and inserting a period;(4)in clause (ii) (as so redesignated)—(A)by striking the 17.1 and inserting The 17.1; and(B)by striking by the Secretary of Agriculture; and(5)by adding at the end the following:(B)Tributaries(i)Jack creekThe approximately 4.7-mile segment of Jack Creek from 3 groups of springs at the head of Jack Creek to the confluence with the Metolius River, as a recreational river.(ii)Canyon creekThe approximately 12-mile segment from the Mount Jefferson Wilderness boundary to the confluence with the Metolius River, as a scenic river.(iii)Brush creekThe approximately 6.7-mile segment of Brush Creek from and including the headwaters to the confluence with the Metolius River, as a scenic river.(iv)Candle creekThe approximately 3.9-mile segment of Candle Creek from the Mount Jefferson Wilderness boundary to the confluence with the Metolius River, as a scenic river.(v)Roaring creekThe approximately 2.1-mile segment of Roaring Creek from and including the headwaters to the confluence with Canyon Creek, as a scenic river.(vi)Street creekThe approximately 3-mile segment of Street Creek from and including the headwaters to the Reservoir Billy Chinook pool, as a scenic river.(vii)Spring creekThe approximately 3.6-mile segment of Spring Creek from and including the headwaters to the Reservoir Billy Chinook pool, as a scenic river..(r)North fork crooked, oregonSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (87) and inserting the following:(87)North fork crooked, oregon(A)MainstemThe following segments, to be administered by the Secretary of Agriculture, except as otherwise provided, in the following classes:(i)The 2.3-mile segment from the source near the intersection of Forest Service Roads 4230 and 4225 to Sera Spring, as a recreational river.(ii)The 3.7-mile segment from the west boundary of T. 14 S., R. 22 E., sec. 19, Willamette Meridian, to the bridge across from the Deep Creek Campground, as a recreational river. (iii)The 8-mile segment from the bridge across from the Deep Creek Campground to the Ochoco National Forest boundary, 1/2 mile from Lame Dog Creek, as a scenic river.(iv)The 1.5-mile segment from the Ochoco National Forest boundary to Upper Falls, to be administered by the Secretary of the Interior as a scenic river.(v)The 11.1-mile segment from Upper Falls to Committee Creek, to be administered by the Secretary of the Interior as a wild river.(vi)The 5-mile segment from Committee Creek to 1 mile from the confluence with the Crooked River, to be administered by the Secretary of the Interior as a recreational river.(B)Tributaries(i)Deep creekThe approximately 8.5-mile segment of Deep Creek from the confluence of Jackson Creek and Happy Camp Creek to the confluence with the North Fork Crooked River, as a recreational river.(ii)Jackson creekThe approximately 8.4-mile segment of Jackson Creek from and including the headwaters to the confluence with Happy Camp Creek, as a recreational river.(iii)Derr creekThe approximately 3.6-mile segment of Derr Creek from and including the headwaters, including Derr Meadows, to the confluence with Jackson Creek, as a scenic river.(iv)Allen creekThe approximately 6.1-mile segment of Allen Creek from and including the headwaters to the south boundary of T. 13 S., R. 21 E., sec. 35, Willamette Meridian, as a scenic river.(v)Little summit creek(I)UpperThe approximately 3.7-mile segment of Little Summit Creek from and including the headwaters to the north boundary of T. 14 S., R. 23 E., sec. 25, Willamette Meridian, as a recreational river.(II)LowerThe approximately 4.4-mile segment of Little Summit Creek from the north boundary of T. 14 S., R. 23 E., sec. 26, Willamette Meridian, to the confluence with Deep Creek, as a recreational river.(vi)Lookout creek(I)UpperThe approximately 4-mile segment of Lookout Creek from and including the headwaters to the east boundary of T. 15 S., R. 20 E., sec. 2, Willamette Meridian, as a wild river.(II)LowerThe approximately 3-mile segment of Lookout Creek from the east boundary of T. 15 S., R. 20 E., sec. 2, Willamette Meridian, to the confluence with the North Fork Crooked River, as a wild river.(vii)Brush creekThe approximately 5.3-mile segment of Brush Creek from and including the headwaters to 0.01 mile above Forest Service Road 42, as a wild river.(viii)Peterson creek(I)Upper peterson creekThe approximately 3.6-mile segment of Peterson Creek from and including the headwaters to the north boundary of SE1/4NE1/4 sec. 28, T. 13 S., R. 22 E., Willamette Meridian, as a wild river.(II)Lower peterson creekThe approximately 5-mile segment from the north boundary of SE1/4NW1/4 sec. 28, T. 13 S., R. 22 E., to the west boundary of T. 14 S., R. 22 E., sec. 7, Willamette Meridian, as a recreational river.(ix)Porter creekThe approximately 4.6-mile segment of Porter Creek from and including the headwaters to the confluence with the North Fork Crooked River, as a recreational river.(x)Crazy creekThe approximately 3.6-mile segment of Crazy Creek from and including the headwaters to the confluence with Deep Creek, as a recreational river..(s)North fork john day, OregonSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (88) and inserting the following:(88)North fork john day, oregonThe following segments, to be administered by the Secretary of Agriculture and the Secretary of the Interior, except as otherwise provided, in the following classes:(A)Mainstem(i)The 3.5-mile segment from and including the headwaters in the North Fork of the John Day Wilderness at T. 8 S., R. 36 E., sec. 13, Willamette Meridian, to the North Fork of the John Day Wilderness boundary, as a wild river.(ii)The 7.5-mile segment from the North Fork of the John Day Wilderness boundary to Trail Creek, as a recreational river.(iii)The 24.3-mile segment from Trail Creek to Big Creek, as a wild river.(iv)The 10.5-mile segment from Big Creek to Texas Bar Creek, as a scenic river.(v)The approximately 8.3-mile segment from Texas Bar Creek to the confluence with Camas Creek, as a recreational river.(vi)The approximately 18.4-mile segment from the confluence with Camas Creek to the confluence with Wrightman Canyon Creek, as a recreational river.(vii)The approximately 16.6-mile segment from the confluence with Wrightman Canyon Creek to the north boundary of NE1/4 sec. 18, T. 8 S., R. 28 E., Willamette Meridian, as a scenic river.(viii)The approximately 2.3-mile segment from the north boundary of NE1/4 sec. 18, T. 8 S., R. 28 E., Willamette Meridian, to the south boundary of NW1/4 sec. 20, T. 8 S., R. 28 E., Willamette Meridian, as a recreational river.(B)Tributaries(i)Fox creekThe approximately 4.5-mile segment of Fox Creek from and including the headwaters to the west boundary of T. 11 S., R. 30 E., sec. 11, Willamette Meridian, as a wild river.(ii)Big wall creekThe approximately 17-mile segment of Big Wall Creek from and including the headwaters to the east boundary of NW1/4NW1/4 sec. 31, T. 7 S., R. 28 E., Willamette Meridian, as a scenic river.(iii)Little wall creekThe approximately 16.6-mile segment of Little Wall Creek from and including the headwaters to the south boundary of NE1/4SE1/4 sec. 30, T. 7 S., R. 28 E., Willamette Meridian, as a scenic river.(iv)Skookum creekThe approximately 12.7-mile segment of Skookum Creek from and including the headwaters to the confluence with the Little Wall Creek, as a scenic river.(v)Ditch creekThe approximately 15-mile segment of Ditch Creek from and including the headwaters to the confluence with the North Fork John Day River, as a scenic river.(vi)Little potamus creekThe approximately 9.1-mile segment of Little Potamus Creek from and including the headwaters to the confluence with Potamus Creek, as a scenic river.(vii)Potamus creekThe approximately 19-mile segment of Potamus Creek from and including the headwaters to the confluence with the North Fork John Day River, as a scenic river. (viii)Fivemile creekThe approximately 18.5-mile segment of Fivemile Creek from and including the headwaters to the west boundary of T. 5 S., R. 30 E., sec. 36, Willamette Meridian, as a scenic river.(ix)North fork cable creekThe approximately 6.7-mile segment of North Fork Cable Creek from and including the headwaters to the west boundary of SE1/4NE1/4 sec. 4, T. 6 S., R. 33 E., Willamette Meridian, as a wild river.(x)South fork cable creekThe approximately 8.3-mile segment of South Fork Cable Creek from and including the headwaters to the north boundary of SE1/4NE1/4 sec. 5, T. 6 S., R. 33 E., Willamette Meridian, as a wild river.(xi)Camas creekThe approximately 11.1-mile segment of Camas Creek from the north boundary of SE1/4SE1/4 sec. 16, T. 5 S., R. 31 E., Willamette Meridian, to the confluence with the North Fork John Day River, as a recreational river.(xii)Lane creekThe approximately 7.2-mile segment from and including the headwaters to the confluence with Camas Creek, to be administered by the Secretary of Agriculture as a scenic river.(xiii)Bridge creek and tributaries(I)Bridge creekThe approximately 9.1-mile segment of Bridge Creek from and including the headwaters to the confluence with the Camas Creek, as a wild river.(II)North fork bridge creekThe approximately 3.5-mile segment of North Fork Bridge Creek from and including the headwaters to the confluence with the Bridge Creek, as a wild river. (xiv)Granite creekThe approximately 8.1-mile segment of Granite Creek from and including the headwaters to the west boundary of SE1/4NW1/4 sec. 1, T. 9 S., R. 35 E., Willamette Meridian, as a recreational river.(xv)Boulder creekThe approximately 5.3-mile segment of Boulder Creek, from and including the headwaters to the confluence with Granite Creek, as a scenic river.(xvi)Boundary creekThe approximately 5-mile segment of Boundary Creek from and including the headwaters to the confluence with Bull Run Creek, as a recreational river.(xvii)Bull run creekThe approximately 7-mile segment of Bull Run Creek from and including the headwaters to the north boundary of T. 9 S., R. 35.5 E., sec. 14, Willamette Meridian, as a recreational river.(xviii)Crawfish creekThe approximately 4.3-mile segment of Crawfish Creek from and including Crawfish Meadow to the confluence with the North Fork John Day River, as a scenic river.(xix)Onion creekThe approximately 4.8-mile segment of Onion Creek from and including the headwaters to the confluence with the North Fork John Day River, as a scenic river.(xx)Desolation creek(I)Mainstem(aa)UpperThe approximately 9.1-mile segment from the confluence of the north and south forks of Desolation Creek to the west boundary of T. 8 S., R. 33 E., sec. 6, Willamette Meridian, as a recreational river.(bb)LowerThe approximately 1.9-mile segment from the south boundary of T. 7 S., R. 32 E., sec. 6, Willamette Meridian, to the confluence with the North Fork John Day River, as a scenic river.(II)Forks(aa)North fork desolation creekThe approximately 6.8-mile segment from and including the headwaters to the confluence with South Fork Desolation Creek, as a scenic river.(bb)South fork desolation creek(AA)UpperThe approximately 8.9-mile segment of South Fork Desolation Creek from and including the headwaters, including an unnamed tributary arising in McCalpine Meadow, to 0.01 mile above Forest Service Road 45, as a wild river.(BB)LowerThe approximately 1-mile segment of South Fork Desolation Creek from 0.01 mile above Forest Service Road 45 to the confluence with North Fork Desolation Creek, as a scenic river.(xxi)Mccalpine meadow creekThe approximately 0.5-mile segment of McCalpine Meadow Creek from the source at an unnamed spring in NW1/4SE1/4 sec. 4, T. 10 S., R. 34 E., Willamette Meridian, to the confluence with South Fork Desolation Creek in SE1/4NE1/4 sec. 4, T. 10 S., R. 34 E., Willamette Meridian, as a wild river..(t)North fork malheur, OregonSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (89) and inserting the following:(89)North fork malheur, oregonThe following segments, to be administered by the Secretary of Agriculture, except as otherwise provided, in the following classes:(A)Mainstem(i)UpperThe 25.5-mile segment from and including the headwaters to the Malheur National Forest boundary, as a scenic river.(ii)LowerThe approximately 5.4-mile segment from the Malheur National Forest boundary to the south boundary of NW1/4 sec. 11, T. 18 S., R. 36 E., Willamette Meridian, as a scenic river.(B)Tributaries(i)Sheep creek(I)UpperThe approximately 5.1-mile segment of Sheep Creek from and including the headwaters to 0.1 mile above the confluence with the North Fork Malheur River, as a wild river.(II)LowerThe approximately 0.1-mile segment of Sheep Creek from 0.1 mile above the confluence with the North Fork Malheur River to the confluence with the North Fork Malheur River, as a recreational river.(ii)Horseshoe creek(I)UpperThe approximately 2.5-mile segment of Horse Creek from and including the headwaters to 0.01 mile above Forest Service Road 13, as a wild river.(II)LowerThe approximately 0.2-mile segment of Horseshoe Creek from 0.01 mile above Forest Service Road 13 to the confluence with the North Fork Malheur River, as a recreational river.(iii)Swamp creek(I)UpperThe approximately 4.5-mile segment of Swamp Creek from and including the headwaters to 0.01 mile above Forest Service Road 13, as a wild river.(II)LowerThe approximately 0.2-mile segment of Swamp Creek from 0.01 mile above Forest Service Road 13 to the confluence with the North Fork Malheur River, as a recreational river.(iv)Flat creekThe approximately 3.4-mile segment of Flat Creek from and including the headwaters to the confluence with the North Fork Malheur River, as a scenic river.(v)Elk creek(I)MainstemThe approximately 1-mile segment of Elk Creek from the confluence of the North and South Forks of Elk Creek to the confluence with the North Fork Malheur River, as a recreational river.(II)North fork elk creekThe approximately 4.8-mile segment of North Fork Elk Creek from and including the headwaters to the confluence with South Fork Elk Creek, as a scenic river.(III)South fork elk creekThe approximately 4.1-mile segment of South Fork Elk Creek from and including the headwaters to the confluence with North Fork Elk Creek, as a wild river. (vi)Little crane creekThe approximately 9.9-mile segment of Little Crane Creek from and including the headwaters to the confluence with Crane Creek, as a scenic river.(vii)Crane creekThe approximately 6.9-mile segment of Crane Creek from the confluence with Buttermilk Creek to the confluence with the North Fork Malheur River, as a wild river..(u)North fork of the middle fork of the willamette, OregonSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (90) and inserting the following:(90)North fork of the middle fork of the willamette, oregon(A)MainstemThe 42.3-mile segment from Waldo Lake to the Willamette National Forest boundary, to be administered by the Secretary of Agriculture in the following classes:(i)The 8.8-mile segment from Waldo Lake to the south section line of T. 19 S., R. 5.5 E., sec. 36, as a wild river.(ii)The 6.5-mile segment from the south section line of T. 19 S., R. 5.5 E., sec. 36, to Fisher Creek, as a scenic river.(iii)The 27-mile segment from Fisher Creek to the Willamette National Forest boundary, as a recreational river.(B)Waldo lakeWaldo Lake, including the associated watershed, to be administered by the Secretary of Agriculture as a scenic river..(v)North fork owyhee, OregonSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (91).(w)North fork smith, oregonSection 3(a)(92) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(92)) is amended—(1)in subparagraph (B), by striking scenic and inserting wild;(2)by redesignating subparagraphs (A) through (C) as clauses (i) through (iii), respectively, and indenting appropriately;(3)in the matter preceding clause (i) (as so redesignated), by striking The 13-mile and inserting the following:(A)In generalThe 13-mile; and(4)by adding at the end the following:(B)AdditionsThe following segments of the source tributaries of the North Fork Smith River, to be administered by the Secretary of Agriculture in the following classes:(i)The 13.26-mile segment of Baldface Creek from and including the headwaters, including all perennial tributaries, to the confluence with the North Fork Smith in T. 39 S., R 10 W., T. 40 S., R. 10 W., and T. 41 S., R. 11 W., Willamette Meridian, as a wild river.(ii)The 3.58-mile segment from and including the headwaters of Taylor Creek to the confluence with Baldface Creek, as a wild river.(iii)The 4.38-mile segment from and including the headwaters of the unnamed tributary to Biscuit Creek and the headwaters of Biscuit Creek to the confluence with Baldface Creek, as a wild river.(iv)The 2.27-mile segment from and including the headwaters of Spokane Creek to the confluence with Baldface Creek, as a wild river.(v)The 1.25-mile segment from and including the headwaters of Rock Creek to the confluence with Baldface Creek, flowing south from T. 40 S., R. 10 W., sec. 19, Willamette Meridian, as a wild river.(vi)The 1.31-mile segment from and including the headwaters of the unnamed tributary number 2 to the confluence with Baldface Creek, flowing north from T. 40 S., R. 10 W., sec. 27, Willamette Meridian, as a wild river.(vii)The 3.6-mile segment from the 2 headwaters of the unnamed tributary number 3 to the confluence with Baldface Creek, flowing south from T. 40 S., R. 10 W., secs. 9 and 10, Willamette Meridian, as a wild river.(viii)The 1.57-mile segment from and including the headwaters of the unnamed tributary number 4 to the confluence with Baldface Creek, flowing north from T. 40 S., R. 10 W., sec. 26, Willamette Meridian, as a wild river.(ix)The 0.92-mile segment from and including the headwaters of the unnamed tributary number 5 to the confluence with Baldface Creek, flowing north from T. 40 S., R. 10 W., sec. 13, Willamette Meridian, as a wild river.(x)The 4.9-mile segment from and including the headwaters of Cedar Creek to the confluence with North Fork Smith River, as a wild river.(xi)The 2.38-mile segment from and including the headwaters of Packsaddle Gulch to the confluence with North Fork Smith River, as a wild river.(xii)The 2.4-mile segment from and including the headwaters of Hardtack Creek to the confluence with North Fork Smith River, as a wild river.(xiii)The 2.21-mile segment from and including the headwaters of the unnamed creek to the confluence with North Fork Smith River, flowing east from T. 40 S., R. 11 W., sec. 29, Willamette Meridian, as a wild river.(xiv)The 3.06-mile segment from and including the headwaters of Horse Creek to the confluence with North Fork Smith River, as a wild river.(xv)The 2.61-mile segment of Fall Creek from the Oregon State border to the confluence with North Fork Smith River, as a wild river.(xvi)(I)Except as provided in subclause (II), the 4.57-mile segment from and including the headwaters of North Fork Diamond Creek to the confluence with Diamond Creek, as a wild river.(II)Notwithstanding subclause (I), the portion of the segment described in that subclause that starts 100 feet above Forest Service Road 4402 and ends 100 feet below Forest Service Road 4402 shall be administered as a scenic river.(xvii)The 1.02-mile segment from and including the headwaters of Diamond Creek to the Oregon State border in T. 40 S., R. 10 W., sec. 14, Willamette Meridian, as a wild river.(xviii)The 1.14-mile segment from and including the headwaters of Acorn Creek to the confluence with Horse Creek, as a wild river.(xix)The 8.58-mile segment from and including the headwaters of Chrome Creek to the confluence with North Fork Smith River, as a wild river.(xx)The 2.98-mile segment from and including the headwaters of Chrome Creek tributary number 1 to the confluence with Chrome Creek, 0.82 miles upstream from the mouth of Chrome Creek in the Kalmiopsis Wilderness, flowing south from T. 40 S., R. 11 W., sec. 15, Willamette Meridian, as a wild river.(xxi)The 2.19-mile segment from and including the headwaters of Chrome Creek tributary number 2 to the confluence with Chrome Creek, 3.33 miles upstream from the mouth of Chrome Creek in the Kalmiopsis Wilderness, flowing south from T. 40 S., R. 11 W., sec. 12, Willamette Meridian, as a wild river.(xxii)The 1.27-mile segment from and including the headwaters of Chrome Creek tributary number 3 to the confluence with Chrome Creek, 4.28 miles upstream from the mouth of Chrome Creek in the Kalmiopsis Wilderness, flowing north from T. 40 S., R. 10 W., sec. 18, Willamette Meridian, as a wild river.(xxiii)The 2.27-mile segment from and including the headwaters of Chrome Creek tributary number 4 to the confluence with Chrome Creek, 6.13 miles upstream from the mouth of Chrome Creek, flowing south from Chetco Peak in the Kalmiopsis Wilderness in T. 39 S., R. 11 W., sec. 36, Willamette Meridian, as a wild river.(xxiv)The 0.6-mile segment from and including the headwaters of Wimer Creek to the border between the States of Oregon and California, flowing south from T. 41 S., R. 10 W., sec. 17, Willamette Meridian, as a wild river..(x)North fork sprague, oregonSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (93) and inserting the following:(93)North fork sprague, oregonThe following segments, to be administered by the Secretary of Agriculture in the following classes:(A)MainstemThe 15-mile segment from the Head of River Spring in SW1/4 sec. 15, T. 35 S., R. 16 E., Willamette Meridian, to the NW1/4SW1/4 sec. 11, T. 35 S., R. 15 E., Willamette Meridian, as a scenic river.(B)Tributaries(i)Dead cow creekThe approximately 4.6-mile segment of Dead Cow Creek from and including Dead Horse Lake to the confluence with the North Fork Sprague River, as a scenic river, except that the area including Dead Horse Lake shall be managed as a recreational river.(ii)School creekThe approximately 4.5-mile segment of School Creek from and including the headwaters to the confluence with the North Fork Sprague River, as a scenic river..(y)North powder, oregonSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (94) and inserting the following:(94)North powder, oregonThe following segments, to be administered by the Secretary of Agriculture in the following classes:(A)MainstemThe 6-mile segment from and including the headwaters to the Wallowa-Whitman National Forest boundary at River Mile 20, as a scenic river.(B)Tributaries(i)Dutch flat creekThe approximately 6.7-mile segment of Dutch Flat Creek from and including the headwaters to the Wallowa-Whitman National Forest boundary, as a wild river.(ii)Van patten creekThe approximately 1.6-mile segment of Van Patten Creek from 0.01 mile below Van Patten Lake to the confluence with Dutch Flat Creek, as a wild river.(iii)Rock creekThe approximately 7.3-mile segment of Rock Creek from and including the headwaters, and including Rock Lake and Bucket Lake, to the north boundary of SE1/4NE1/4 sec. 7, T. 8 S., R. 38 E., Willamette Meridian, as a wild river.(iv)North fork rock creekThe approximately 3.3-mile segment of North Fork Rock Creek from and including the headwaters (including Mayflower Meadow) to the confluence with Rock Creek, as a wild river.(v)Killamacue creekThe approximately 4-mile segment of Killamacue Creek from and including the headwaters (including Killamacue Lake) to the confluence with Rock Creek, as a wild river.(vi)North fork north powder riverThe approximately 2.5-mile segment of the North Fork of the North Powder River, from and including the headwaters (including Lost Lake) to the confluence with the North Powder River, as a wild river..(z)North umpqua, oregonSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (95) and inserting the following;(95)North umpqua, oregonThe following segments, to be administered by the Secretary of Agriculture, except as otherwise provided, in the following classes:(A)Mainstem(i)Upper middle mainstemThe 25.4-mile segment from the Soda Springs Powerhouse to the Umpqua National Forest boundary, as a recreational river.(ii)Lower middle mainstemThe 9.3-mile segment from the Umpqua National Forest boundary to the west boundary of E1/2NE1/4 sec. 11, T. 26 S., R. 3 W., Willamette Meridian, to be administered by the Secretary of the Interior as a recreational river.(iii)Uppermost mainstem(I)UpperThe approximately 2.6-mile segment of North Umpqua River from the confluence with Tolo Creek to 0.01 miles above Forest Service Road 60, as a wild river.(II)LowerThe approximately 4-mile segment of the North Umpqua River from 0.01 mile above Forest Service Road 60, including any associated wetlands in the Kelsay Valley and Crystal Springs to the Lemolo Reservoir Pool, as a scenic river.(iv)Middle upper mainstemThe approximately 15.6-mile segment of the North Umpqua River from the confluence with White Mule Creek to Toketee Reservoir pool, as a scenic river.(v)Lower upper mainstemThe approximately 1.5-mile segment from 0.01 mile below Forest Service Road 34 bridge to Powerline crossing in SE1/4 sec. 27, T. 26 S., R. 3 E., Willamette Meridian, as a scenic river.(B)Upper north umpqua tributaries(i)Spring riverThe approximately 1.1-mile segment of Spring River from the source at 2 springs to the confluence with the North Umpqua River, including any associated wetlands, as a wild river.(ii)Thirsty creekThe approximately 6.2-mile segment of Thirsty Creek from and including the headwaters until the point at which Thirsty Creek goes underground, to be administered as a wild river.(C)Fish creek watershed(i)Fish creek(I)UpperThe approximately 9.9-mile segment of Fish Creek from Rogue-Umpqua Divide Wilderness boundary to Fish Creek Diversion Dam pool, as a scenic river.(II)LowerThe approximately 6.8-mile segment of Fish Creek from 100 feet below the Fish Creek Diversion Dam to the confluence with the North Umpqua River, as a recreational river.(ii)Pine creekThe approximately 2.5-mile segment of Pine Creek from and including the headwaters to the confluence with Fish Creek, as a scenic river.(iii)Grave creekThe approximately 4-mile segment of Grave Creek from and including the headwaters to the confluence with Fish Creek, as a scenic river.(D)Main steamboat creek watershed(i)Steamboat creekThe approximately 23.9-mile segment of Steamboat Creek from and including the headwaters to the confluence with the North Umpqua River, as a recreational river.(ii)East fork steamboat creekThe approximately 3-mile segment of East Fork Steamboat Creek from and including the headwaters to the confluence with Steamboat Creek, as a scenic river.(iii)Horse heaven creekThe approximately 4.5-mile segment of Horse Heaven Creek from the Forest Service boundary above Hobart Creek to the confluence with Steamboat Creek, as a scenic river.(iv)City creekThe approximately 7.1-mile segment of City Creek from and including the headwaters to the confluence with Steamboat Creek, as a scenic river.(v)St. peter creekThe approximately 2.6-mile segment of St. Peter Creek from and including the headwaters to the confluence with City Creek, as a scenic river.(vi)Annie creekThe approximately 1-mile segment of Annie Creek from the Forest Service boundary below Grouse Mountain Falls to the confluence with City Creek, as a scenic river.(vii)Big bend creekThe approximately 10.6-mile segment of Big Bend Creek from and including the headwaters to the confluence with Steamboat Creek, as a scenic river.(viii)Bulldog creekThe approximately 4.9-mile segment of Big Bulldog Creek from and including the headwaters to the confluence with Big Bend Creek, as a scenic river.(E)Canton creek subwatershed of steamboat creek watershed(i)Canton creek(I)upperThe approximately 5-mile segment of Canton Creek from and including the headwaters to the Umpqua National Forest boundary, as a scenic river.(II)lowerThe approximately 12-mile segment of Canton Creek from the Umpqua National Forest boundary to the confluence with Steamboat Creek, to be administered by the Secretary of the Interior as a recreational river.(ii)Mckinley creekThe approximately 2.7-mile segment of McKinley Creek from and including the headwaters to the confluence with Canton Creek, as a scenic river.(iii)No man creekThe approximately 2.6-mile segment of No Man Creek from and including the headwaters to the confluence with Canton Creek, as a scenic river.(iv)Chilcoot creek(I)MainstemThe approximately 1.3-mile segment of Chilcoot Creek from the confluence of the North Fork Chilcoot Creek and South Fork Chilcoot Creek to the confluence with Canton Creek, to be administered by the Secretary of Agriculture and the Secretary of the Interior as a scenic river.(II)Forks(aa)North fork chilcoot creekThe approximately 3.2-mile segment of North Fork Chilcoot Creek from and including the headwaters to the confluence with South Fork Chilcoot Creek, as a wild river.(bb)South fork chilcoot creekThe approximately 2.2-mile segment of North Fork Chilcoot Creek from and including the headwaters to the confluence with North Fork Chilcoot Creek, as a wild river.(v)Hipower creekThe approximately 6.4-mile segment of Hipower Creek from and including the headwaters to the confluence with Canton Creek (including the unnamed tributary from and including the headwaters north of Hipower Bluffs in T. 25 S., R. 1 E., sec. 17, Willamette Meridian, to the confluence with Hipower Creek), to be administered by the Secretary of Agriculture and the Secretary of the Interior as a scenic river. (F)North umpqua canyon tributaries(i)Dog creekThe approximately 3-mile segment of Dog Creek from and including the headwaters to the confluence with the North Umpqua River, as a scenic river.(ii)Dry creekThe approximately 3.6-mile segment of Dry Creek from and including the headwaters to the confluence with the North Umpqua River, as a scenic river.(iii)Jack creekThe approximately 2.5-mile segment of Jack Creek from and including the headwaters to the confluence with the North Umpqua River, as a scenic river.(iv)Cougar creekThe approximately 7.2-mile segment of Cougar Creek from and including the headwaters to the confluence with the North Umpqua River, as a scenic river.(v)Wright creekThe approximately 3.4-mile segment of Wright Creek from and including the headwaters to the confluence with the North Umpqua River, as a scenic river.(vi)Fairview creekThe approximately 3.5-mile segment of Fairview Creek from and including the headwaters to the confluence with the North Umpqua River, as a scenic river.(vii)Williams creekThe approximately 3-mile segment of Williams Creek from and including the headwaters to the confluence with the North Umpqua River, as a scenic river.(viii)Calf creekThe approximately 8.6-mile segment of Calf Creek from and including the headwaters to the confluence with the North Umpqua River, as a scenic river.(ix)Twin lakes creekThe approximately 2.5-mile segment of Twin Lakes Creek from the source and including Twin Lakes to the confluence with Calf Creek, as a wild river.(x)Copeland creek(I)Upper mainstemThe approximately 3.1-mile segment of Copeland Creek from and including the headwaters to the west boundary of T. 27 S., R. 2 E., sec. 22, Willamette Meridian, as a scenic river.(II)Lower mainstemThe approximately 9-mile segment of Copeland Creek from the west boundary of T. 27 S., R. 2 E., sec. 22, Willamette Meridian, to the confluence with the North Umpqua River, as a recreational river.(III)Forks(aa)West fork copeland creekThe approximately 2.3-mile segment of West Copeland Creek from and including the headwaters to the confluence with Copeland Creek, as a scenic river.(bb)East fork copeland creekThe approximately 3.6-mile segment of East Copeland Creek from and including the headwaters to the confluence with Copeland Creek, as a scenic river..(aa)Quartzville creek, OregonSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (97) and inserting the following:(97)Quartzville creek, oregon(A)MainstemThe approximately 24-mile segment from and including the headwaters in the Willamette National Forest to slack water in Green Peter Reservoir, to be administered by the Secretary of the Interior and the Secretary of Agriculture as a recreational river.(B)TributariesThe approximately 4-mile segment of Yellowstone Creek from and including the headwaters to the confluence with Quartzville Creek, to be administered by the Secretary of the Interior as a scenic river..(bb)Sandy, oregonSection 3(a)(100) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(100)) is amended—(1)by redesignating subparagraphs (A) through (C) as clauses (i) through (iii), respectively, and indenting appropriately; (2)by striking the paragraph designation and heading and all that follows through as follows: and inserting the following:(100)Sandy, OregonThe following segments, to be administered in the following classes:(A)Mainstem; (3) in subparagraph (A) (as so designated)—(A)in clause (i) (as so redesignated), by striking the semicolon at the end and inserting a period;(B)in clause (ii) (as so redesignated)—(i)by striking the 7.9 and inserting The 7.9; and(ii)by striking ; and and inserting a period;(C)in clause (iii) (as so redesignated), by striking the 12.5-mile and inserting The 12.5 mile; and (D)by adding at the end the following:(iv)The 1.1-mile segment from the confluence with the Salmon River to the west boundary of Barlow Wayside Park, to be administered by the Secretary of the Interior as a recreational river.(v)The 2.3-mile segment from the north boundary of SW1/4SE1/4 sec. 21, T. 2 S., R. 6 E., Willamette Meridian to the west boundary of NE1/4, sec. 19, T. 2 S., R. 6 E., Willamette Meridian, to be administered by the Secretary of the Interior as a recreational river. (vi)The 6.8-mile segment from the south boundary of T. 2 S., R. 5 E., sec. 13, Willamette Meridian, to the west boundaries of T. 2 S., R. 5 E., secs. 8 and 17, Willamette Meridian, to be administered by the Secretary of the Interior as a recreational river.; and(4)by adding at the end the following:(B)Tributaries(i)Lost creekThe approximately 9-mile segment from and including the headwaters to the confluence with the Sandy River, to be administered by the Secretary of Agriculture as a scenic river.(ii)Clear fork sandy riverThe approximately 5.2-mile segment from and including the headwaters to the confluence with the Sandy River, to be administered by the Secretary of Agriculture as a scenic river.(iii)North boulder creekThe approximately 3.5-mile segment from and including the headwaters to the west boundary of T. 2 S., R. 7 E., sec. 18, Willamette Meridian, to be administered by the Secretary of the Interior and the Secretary of Agriculture as a scenic river.(iv)Little sandy riverThe approximately 2.2-mile segment of the Little Sandy River from the west boundary of T. 2 S., R. 5 S., sec. 11, Willamette Meridian, to the Bull Run Management Unit boundary, as a scenic river..(cc)South fork john day, oregonSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (101) and inserting the following:(101)South fork john day, oregonThe following segments, to be administered by the Secretary of Agriculture, except as otherwise provided, in the following classes:(A)MainstemThe approximately 54-mile segment from and including the headwaters in the Malheur National Forest to Smokey Creek, to be administered by the Secretary of the Interior and the Secretary of Agriculture as a recreational river.(B)Tributaries(i)Murderers creek(I)UpperThe approximately 2-mile segment of Murderers Creek from and including the headwaters to 0.01 mile above Forest Service Road 21, as a scenic river.(II)Middle(aa)In generalThe approximately 11.2-mile segment of Murderers Creek from 0.01 mile above Forest Service Road 21 to the east boundary of SW1/4SW1/4 sec. 10., T. 15 S., R. 28 E., Willamette Meridian, as a recreational river.(bb)Detailed boundariesNon-Federal land located in a segment designated by item (aa) shall not be included in the detailed boundaries of the segment required under subsection (b).(III)LowerThe approximately 4.5-mile segment of Murderers Creek from the east boundary of SW1/4SW1/4 sec. 10, T. 15 S., R. 28 E., Willamette Meridian, to the confluence with South Fork Murderers Creek, as a wild river.(IV)South forkThe approximately 10-mile segment of South Fork Murderers Creek from and including the headwaters to the confluence with Murderers Creek, as a scenic river.(V)Thorn creekThe approximately 7.2-mile segment of Thorn Creek from and including the headwaters to the west boundary of T. 15 S., R. 27 E., sec. 1, Willamette Meridian, as a wild river.(VI)Tex creekThe approximately 7.4-mile segment of Tex Creek from and including the headwaters to the confluence with Murderers Creek, as a recreational river.(ii)Deer creekThe approximately 12.5-mile segment of Deer Creek from and including the headwaters to the confluence with the South Fork John Day River, as a recreational river..(dd)Whychus creek, oregonSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (102) and inserting the following:(102)Whychus creek, oregonThe following segments to be administered by the Secretary of Agriculture, except as otherwise provided, in the following classes:(A)DesignationsSeveral segments, comprising 70.9 miles, from the source to the hydrologic Gaging Station 800 feet upstream from the intake of the Plainview Ditch (including the Soap Creek, the North and South Forks of Whychus Creek, the East and West Forks of Park Creek, and Park Creek) as follows:(i)The 6.6-mile segment and several tributaries from the source to the Three Sisters Wilderness boundary, as a wild river.(ii)The 8.8-mile segment from the boundary of the Three Sisters Wilderness Area to the hydrologic Gaging Station 800 feet upstream from the intake of the Plainview Ditch, as a scenic river.(iii)The approximately 5.9-mile segment of Snow Creek from 100 feet below the Snow Creek irrigation ditch diversion to the confluence with Whychus Creek, as a scenic river.(iv)The approximately 7.6-mile segment of Whychus Creek from the Crooked River National Grassland boundary to the confluence with the Deschutes River, to be administered by the Secretary of the Interior as a wild river, except that the segment 0.01 mile above to 0.01 mile below the centerline of Forest Service Road PU–3121 shall be managed as a scenic river.(B)WithdrawalSubject to valid existing rights, the Federal land within the boundaries of the river segments designated by subparagraph (A) is withdrawn from all forms of—(i)entry, appropriation, or disposal under the public land laws;(ii)location, entry, and patent under the mining laws; and(iii)disposition under all laws relating to mineral and geothermal leasing or mineral materials.(C)EffectNothing in this paragraph prohibits the construction of facilities necessary for emergency protection for the town of Sisters, Oregon, relating to a rapid discharge of Carver Lake if no other reasonable flood warning or control alternative exists..(ee)Upper rogue, OregonSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (104) and inserting the following:(104)Upper rogue, oregonThe following segments, to be administered by the Secretary of Agriculture:(A)MainstemThe 40.3-mile segment from the Crater Lake National Park boundary to the Rogue River National Forest boundary in the following classes:(i)The 0.5-mile segment from the Crater Lake National Park boundary to approximately 0.1-mile downstream from the forest road 6530760 (West Lake Road) crossing, as a scenic river.(ii)The 6.1-mile segment from approximately 0.1 mile downstream from the forest road 6530760 (West Lake Road) crossing to Minnehaha Creek, as a wild river.(iii)The 33.7-mile segment from Minnehaha Creek to the Rogue River National Forest boundary, as a scenic river.(B)Forks(i)Middle forkThe approximately 6.7-mile segment of the Middle Fork Rogue River from the Sky Lakes Wilderness boundary to the Rogue River-Siskiyou National Forest boundary, as a scenic river.(ii)South fork(I)UpperThe approximately 12.4-mile segment of the South Fork Rogue River from the Sky Lakes Wilderness boundary to South Fork Reservoir Pool, as a scenic river.(II)MiddleThe approximately 0.7-mile segment of the South Fork Rogue River from 0.01 mile below South Fork Dam to the Rogue River-Siskiyou National Forest boundary, as a recreational river.(C)Tributaries(i)Bybee creekThe approximately 9.7-mile segment from the Crater Lake National Park boundary to the confluence with the Rogue River, as a scenic river.(ii)Castle creekThe approximately 8.7-mile segment of Castle Creek from the Crater Lake National Park boundary to the confluence with the Rogue River, as a scenic river.(iii)Muir creek(I)MainstemThe approximately 2.6-mile segment of Muir Creek and any associated wetlands from the confluence of West Fork Muir Creek and East Fork Muir Creek to the confluence with the Rogue Rover, as a scenic river.(II)West forkThe approximately 1.9-mile segment of West Fork Muir Creek from the Rogue-Umpqua Divide Wilderness boundary to the confluence with East Fork Muir Creek, as a scenic river.(III)East forkThe approximately 7-mile segment of East Fork Muir Creek from the source, including Beaver Meadows, to the confluence with West Fork Muir Creek, as a scenic river.(iv)Red blanket creekThe approximately 8.7-mile segment of Red Blanket Creek from the Sky Lakes Wilderness boundary to the Rogue River-Siskiyou National Forest boundary, as a scenic river.(v)Union creekThe approximately 15.3-mile segment of Union Creek from and including the headwaters to the confluence with the Rogue River, as a scenic river.(vi)Sherwood creekThe approximately 3.6-mile segment of Sherwood Creek from the source at and including Three Lakes to the confluence with East Fork Muir Creek, as a scenic river.(vii)Foster creekThe approximately 8.3-mile segment of Foster Creek from and including the headwaters to the confluence with the Rogue River, to be administered as a scenic river.(viii)Hershberger creekThe approximately 4.4-mile segment of Hershberger Creek from and including the headwaters to the confluence with Foster Creek, to be administered as a scenic river.(ix)Minnehaha creekThe approximately 5-mile segment of Minnehaha Creek from and including the headwaters to the confluence with the Rogue River, to be administered as a scenic river..(ff)West little owyhee, oregonSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (106).(gg)White, oregonSection 3(a)(107) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(107)) is amended—(1)by redesignating subparagraphs (A) through (F) as clauses (i) through (vi), respectively, and indenting appropriately;(2)in the matter preceding clause (i) (as so redesignated), by striking The 46.5-mile and inserting the following:(A)In generalThe 46.5-mile;(3)in each of clauses (ii), (iii), and (iv) (as so redesignated), by striking the semicolon at the end and inserting a period;(4)in clause (ii) (as so redesignated), by striking the 13.6 and inserting The 13.6;(5)in clause (iii) (as so redesignated), by striking the 6.5 and inserting The 6.5;(6)in clause (iv) (as so redesignated), by striking the 17.5 and inserting The 17.5; (7)by striking clauses (v) and (vi) (as so redesignated) and inserting the following:(v)The 6.9-mile segment from Three Mile Creek to the confluence with the Deschutes River, to be administered by the Secretary of the Interior as a recreational river. (vi)Notwithstanding subsection (b), the lateral boundaries of the segment designated by this subparagraph shall include an average of 640 acres per mile measured from the ordinary high water mark on both sides of the river segment.; and (8)by adding at the end the following:(B)Boulder CreekIn addition to the segments described in subparagraph (A), there are designated the following segments of Boulder Creek, to be administered by the Secretary of Agriculture, in the following classes:(i)UpperThe approximately 8.2-mile segment of Boulder Creek from and including the headwaters to the pool of the diversion dam in T. 4 S., R. 10 E., sec. 27, Willamette Meridian, as a scenic river.(ii)LowerThe approximately 3.2-mile segment of Boulder Creek from the pool of the diversion dam in T. 4 S., R. 10 E., sec. 27, Willamette Meridian, to the confluence with the White River, as a scenic river..(hh)South fork clackamas river, oregonSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (171).(ii)Middle fork hood, oregonSection 3(a)(173) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(173)) is amended—(1)by striking The 3.7-mile and inserting the following:(A)In generalThe 3.7-mile; and(2)by adding at the end the following:(B)AdditionsIn addition to the segment described in subparagraph (A), there are designated the following segments, to be administered by the Secretary of Agriculture, in the following classes:(i)Coe branchThe approximately 5.8-mile segment of the Coe branch from and including the headwaters to the confluence with the Middle Fork Hood River, as a wild river.(ii)Elliott branchThe approximately 5.8-mile segment of the Elliott branch from and including the headwaters to the confluence with the Middle Fork Hood River, as a wild river..(jj)ZigzagSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (175) and inserting the following:(175)Zigzag river, oregonThe following segments in the State of Oregon, to be administered by the Secretary of Agriculture in the following classes:(A)The 4.3-mile segment of the Zigzag River from the headwaters to the Mount Hood Wilderness boundary, as a wild river. (B)The approximately 2.2-mile segment of the Zigzag River from the east boundary of T. 3 S., R. 8 E., sec. 15, Willamette Meridian, to the confluence with Lady Creek, as a recreational river .(kk)East Fork Hood, OregonSection 3(a)(177) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(177)) is amended—(1)by striking The 13.5-mile and inserting the following:(A)In generalThe 13.5-mile; and(2)by adding at the end the following:(B)AdditionsIn addition to the segment described in subparagraph (A), there are designated the following segments, to be administered by the Secretary of Agriculture, in the following classes:(i)Dog riverThe approximately 4.6-mile segment from 0.1 miles below the diversion in T. 2 S., R. 10 E., sec. 11, Willamette Meridian, to the point at which the segment first leaves Forest Service ownership, as a scenic river. (ii)Cold spring creekThe approximately 6.1-mile segment of Cold Springs Creek from and including the headwaters to the confluence with the East Fork Hood River, as a wild river..(ll)Molalla, OregonSection 3(a)(216) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(216)) is amended by striking subparagraph (A) and inserting the following:(A)In generalThe following segments in the State of Oregon, to be administered by the Secretary of the Interior:(i)Middle molalla riverThe approximately 15.1-mile segment from the southern boundary of T. 7 S., R. 4 E., sec. 19, Willamette Meridian, downstream to the edge of the Bureau of Land Management boundary in T. 6 S., R. 3 E., sec. 7, Willamette Meridian, as a recreational river. (ii)Uppermost molalla riverThe approximately 2.4-mile segment of the Molalla River from and including the headwaters to the west boundary of T. 7 S., R. 4 E., sec. 35, Willamette Meridian, as a scenic river.(iii)Table rock fork molalla riverThe approximately 6.2-mile segment from the easternmost Bureau of Land Management boundary line in NE1/4 sec. 4, T. 7 S., R. 4 E., Willamette Meridian, downstream to the confluence with the Molalla River, as a recreational river. .(mm)Nestucca, oregonSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (217) and inserting the following:(217)Nestucca, oregonThe following segments, to be administered by the Secretary of Agriculture, except as otherwise provided, in the following classes:(A)MainstemThe approximately 24-mile segment from the confluence with Walker Creek downstream to the west boundary of E1/2SE1/4 sec. 32, T. 3 S., R. 8 W., Willamette Meridian, to be administered as a recreational river.(B)Tributaries(i)Elk creekThe approximately 6.3-mile segment of Elk Creek from and including the headwaters to the confluence with the Nestucca River, to be administered by the Secretary of the Interior as a recreational river.(ii)Alder creekThe approximately 3.9-mile segment of Alder Creek from and including the headwaters to the north boundary of T. 3 S., R. 9 W., sec. 36, Willamette Meridian, as a scenic river. (iii)Beulah creekThe approximately 3.4-mile segment of Beulah Creek from and including the headwaters to the confluence with Niagara Creek, as a scenic river.(iv)Boulder creekThe approximately 2.7-mile segment of Boulder Creek from and including the headwaters to the north boundary of S1/2SW1/4sec. 2, T. 4 S., R. 9 W., Willamette Meridian, as a scenic river.(v)Dahl fork powder creekThe approximately 2.4-mile segment of Dahl Fork Powder Creek from and including the headwaters to the confluence with Powder Creek, as a scenic river.(vi)George creekThe approximately 1.5-mile segment of George Creek from and including the headwaters to the west boundary of T. 4 S., R. 9 W., sec. 7, Willamette Meridian, as a scenic river.(vii)Left branch powder creekThe approximately 3-mile segment of Left Branch Powder Creek from and including the headwaters to the north boundary of S1/2NW1/4 sec. 9, T. 4 S., R. 8 W., Willamette Meridian, as a scenic river.(viii)Limestone creekThe approximately 3.1-mile segment of Boulder Creek from and including the headwaters to the east boundary of T. 3 S., R. 8 W., sec. 31, Willamette Meridian, as a scenic river.(ix)Mina creekThe approximately 2-mile segment of Mina Creek from and including the headwaters to the confluence with the Nestucca River, as a scenic river.(x)Niagara creekThe approximately 7-mile segment of Niagara Creek from and including the headwaters to the confluence with the Nestucca River, as a scenic river.(xi)Pheasant creekThe approximately 3-mile segment of Pheasant Creek from and including the headwaters to the confluence with Niagara Creek, as a scenic river.(xii)Powder creekThe approximately 3.6-mile segment of Powder Creek from and including the headwaters to the east boundary of NW1/4NW1/4 sec. 9, T. 4 S., R. 8 W., Willamette Meridian, as a scenic river.(xiii)Shueble creekThe approximately 0.9-mile segment of Shueble Creek from and including the headwaters to the north boundary of SW1/4NE1/4 sec. 9, T. 4 S., R. 8 W., Willamette Meridian, as a scenic river.(xiv)Tony creekThe approximately 2.3-mile segment of Tony Creek from and including the headwaters to the north boundary of S1/2SW1/4 sec. 34, T. 3 S., R. 9 W., Willamette Meridian, as a scenic river.(xv)East beaver creekThe approximately 8.1-mile segment of East Beaver Creek from and including the headwaters to the south boundary of NW1/4NW1/4 sec. 15, T. 3 S., R. 9 W., Willamette Meridian, to be administered by the Secretary of Agriculture and the Secretary of the Interior as a recreational river..(nn)Walker creek and north fork silver creek, oregonSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraphs (218) and (219).(oo)Jenny creek, Oregon and CaliforniaSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (220) and inserting the following:(220)Jenny creek, oregon and californiaThe following segments, to be administered by the Secretary of the Interior in the following classes:(A)Mainstems(i)Mainstem headwatersThe approximately 26.1-mile segment originating from the 3 headwaters as follows:(I)Central mainstemThe approximately 1.4-mile segment originating in SW1/4 sec. 26, T. 38 S., R. 4 E., Willamette Meridian, above the Pacific Crest National Scenic Trail.(II)West mainstemThe approximately 2.2-mile segment originating in NE1/4 sec. 27, T. 39 S., R. 4 E., Willamette Meridian, above the Pacific Crest National Scenic Trail.(III)East mainstemThe approximately 1.7-mile segment originating in SW1/4 sec. 35, T. 38 S., R. 4 E., Willamette Meridian, downstream to the Iron Gate Reservoir pool, to be administered by the Secretary of the Interior as a scenic river, except that, on the removal of Iron Gate Dam, the lower terminus shall extend to the confluence with the Klamath River.(ii)Alternative mainstem of jenny creekThe approximately 0.7-mile segment known as Jenny Creek from the confluence of Soda Creek and Grizzly Creek to the confluence with Jenny Creek that flows southward into NW1/4 sec. 10, T. 39 S., R. 4 E., Willamette Meridian. (B)Tributaries(i)Grizzly creekThe approximately 2.1-mile segment of Grizzly Creek from the west boundary of SE1/4SE1/4 sec. 32, T. 38 S., R. 4 E., Willamette Meridian, to the confluence with Soda Creek, as a recreational river.(ii)Soda creekThe approximately 3.8-mile segment of Soda Creek from and including the headwaters and including the unnamed fork that includes Dogwood Spring to the confluence with Grizzly Creek, as a recreational river.(iii)Skookum creek(I)UpperThe approximately 6-mile segment of Skookum Creek from and including the headwaters to the border between the States of Oregon and California, as a recreational river.(II)LowerThe approximately 1-mile segment of Skookum Creek from the border of the States of Oregon and California to the confluence with Jenny Creek, as a wild river.(iv)Hartwell drawThe approximately 0.8-mile segment of Hartwell Draw from the Soda Mountain Wilderness boundary to the confluence with Skookum Creek, as a scenic river.(v)Keene creek(I)UpperThe approximately 0.9-mile segment of Keene Creek from ithe headwaters to Hyatt Reservoir pool, as a recreational river.(II)LowerThe approximately 6.5-mile segment of Keene Creek from the north boundary of S1/2 sec. 4, T. 40 S., R. 3 E., Willamette Meridian, to the confluence with Jenny Creek, as a recreational river.(III)Parsnip lakes areaThe Parsnip Lakes Area, including all lakes, marshes, and connector streams in T. 40 S., R. 3 E., sec. 10, Willamette Meridian, to the confluence with Keene Creek, as a wild river.(vi)South fork keene creekThe approximately 3.6-mile segment of South Fork Keene Creek from and including the headwaters to the confluence with Keene Creek, as a scenic river.(vii)Devils gulchThe approximately 2.2-mile segment of Devils Gulch from and including the headwaters to the confluence with South Fork Keene Creek, as a recreational river.(viii)Cottonwood creekThe approximately 2.8-mile segment of Cottonwood Creek from and including the headwaters (including Cottonwood Glades) to the confluence with Keene Creek, as a recreational river.(ix)Burnt creekThe approximately 2.6-mile segment of Burnt Creek from and including the headwaters to the confluence with Keene Creek, as a recreational river.(x)Mill creekThe approximately 4.2-mile segment of Mill Creek from and including the headwaters to the confluence with Keene Creek, as a recreational river.(xi)Lincoln creekThe approximately 2.6-mile segment of Lincoln Creek from and including the headwaters to the confluence with Keene Creek, as a recreational river.(xii)West fork lincoln creekThe approximately 4.3-mile segment of West Fork Lincoln Creek from and including the headwaters in T. 40 S., R. 3 E., sec. 23, Willamette Meridian, to the confluence with Lincoln Creek, as a recreational river.(xiii)Beaver creekThe approximately 5.9-mile segment of Beaver Creek from and including the headwaters to the confluence with Jenny Creek, as a recreational river.(xiv)South fork beaver creekThe approximately 2.8-mile segment of South Fork Beaver Creek from and including the headwaters to the confluence with Beaver Creek, as a recreational river.(xv)Hoxie creekThe approximately 2.9-mile segment of Hoxie Creek from the eastern boundary of T. 38 S., R. 4 E., sec. 17, Willamette Meridian, to Howard Prairie Reservoir pool, as a recreational river.(xvi)Green creekThe approximately 2.5-mile segment of Green Creek from and including the headwaters, including Big Springs, to the south boundary of T. 38 S., R. 4 E., sec. 35, Willamette Meridian, as a recreational river.(xvii)Unnamed tributary to johnson creekThe 0.6-mile segment of an unnamed tributary to Johnson Creek from the east boundary of T. 39 S., R. 4 E., sec. 23, Willamette Meridian, to the confluence with Johnson Creek, as a wild river.(xviii)Bluejay creekThe approximately 1-mile segment of Bluejay Creek from Bluejay Spring to the confluence with Jenny Creek, as a recreational river.(xix)Johnson creek(I)UpperThe approximately 3.2-mile segment of Johnson Creek from the source at an unnamed spring by Surveyor Mountain Campground and an unnamed spring in NE1/4NW1/4 sec. 27, T. 38 S., R. 5 E., Willamette Meridian, to the south boundary of T. 38 S., R. 5 E., sec. 29, Willamette Meridian, as a scenic river.(II)LowerThe approximately 1.2-mile segment of Johnson Creek from the east boundary of T. 39 S., R. 4 E., sec. 23, Willamette Meridian, to the confluence with Jenny Creek, as a wild river.(xx)West fork johnson creekThe approximately 7.7-mile segment of West Fork Johnson Creek from and including the headwaters and including all streams in T. 38 S., R. 4 E., sec. 25, Willamette Meridian, and T. 38 S., R. 5 E., secs. 20, 29, 30, 31, and 32, Willamette Meridian, to the south boundary of T. 38 S., R. 5 E., secs. 29 and 31, Willamette Meridian, as a recreational river.(xxi)East fork johnson creekThe approximately 1.2-mile segment of East Fork Johnson Creek from and including the headwaters, including an unnamed spring in NE1/4NE1/4 sec. 28, T. 38 S., R. 5 E., Willamette Meridian, to the south boundary of T. 38 S., R. 5 E., sec. 29, Willamette Meridian, as a recreational river.(xxii)Cold creekThe approximately 2-mile segment of Cold Creek from and including the headwaters to the west boundary of T. 39 S., R. 5 E., sec. 3, Willamette Meridian, as a scenic river.(xxiii)Sheepy creekThe approximately 3.5-mile segment of Sheepy Creek that includes all stream reaches on public land in T. 39 S., R. 5 E., secs. 11 and 13, Willamette Meridian and T. 39 S., R. 6 E., sec. 7, Willamette Meridian, as a recreational river.(xxiv)East fork beaver creekThe approximately 1.2-mile segment from 0.1 mile below the irrigation canal in T. 39 S., R. 3 E., sec. 29, Willamette Meridian, as a recreational river.(xxv)Unnamed tributary to jenny creekThe approximately 0.9-mile segment from 0.1 mile below the irrigation canal in T. 39 S., R. 4 E., sec. 28, Willamette Meridian, as a scenic river..(pp)Lobster creek, oregonSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (222) and inserting the following:(222)Lobster creek, oregonThe following segments, to be administered by the Secretary of the Interior in the following classes:(A)MainstemThe approximately 4.1-mile segment from T. 15 S., R. 8 W., sec. 35, Willamette Meridian, downstream to the northern edge of the Bureau of Land Management boundary in T. 15 S., R. 8 W., sec. 15, Willamette Meridian, as a recreational river.(B)East forkThe approximately 4.1-mile segment of East Fork Lobster Creek from and including the headwaters to the confluence with Lobster Creek, as a recreational river.(C)South forkThe approximately 3-mile segment of South Fork Lobster Creek from and including the headwaters to the confluence with Lobster Creek, as a recreational river..(qq)Elk creek, oregonSection 3(a)(223) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(223)) is amended—(1)by striking The approximately and inserting the following:(A)MainstemThe approximately; and(2)by adding at the end the following:(B)Bitter Lick CreekThe approximately 6.5-mile segment of Bitter Lick Creek from and including the headwaters to the south boundary of T. 31 S., R. 1 E., sec. 36, Willamette Meridian, to be administered by the Secretary of Agriculture as a wild river..8.Designation of additional components of the National Wild and Scenic Rivers System Section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following: (231)Applegate headwaters, oregon and californiaThe following segments, to be administered by the Secretary of Agriculture in the following classes:(A)MainstemThe approximately 5-mile segment of the Applegate River from the confluence of the Butte Fork Applegate River and the Middle Fork Applegate River in SE1/4SE1/4 sec. 25, T. 48 N., R. 12 W., Mount Diablo Meridian, to Applegate Reservoir Pool at Seattle Bar, as a recreational river.(B)Forks(i)Middle fork(I)UpperThe approximately 2-mile segment of the Middle Fork Applegate River from the west boundary of T. 48 N., R. 12 W., sec. 19, Mount Diablo Meridian, to the confluence with Camp Gulch, as a wild river.(II)MiddleThe approximately 5.4-mile segment of the Middle Fork Applegate River from the confluence with Camp Gulch to 0.01 mile above Forest Service Road 1040, as a scenic river.(III)LowerThe approximately 1.3-mile segment of the Middle Fork Applegate River from and including the headwaters to the confluence with the Butte Fork Applegate River, as a recreational river.(ii)Butte forkThe approximately 1.2-mile segment of the Butte Fork Applegate River from the Red Buttes Wilderness boundary to the confluence with Middle Fork Applegate River, as a wild river.(C)Tributaries(i)Stricklin gulchThe approximately 1.3-mile segment of Stricklin Gulch from and including the headwaters to the confluence with the Applegate River, as a wild river.(ii)Reservoir gulchThe approximately 1.3-mile segment of Reservoir Gulch from and including the headwaters to the confluence with the Applegate River, as a wild river.(iii)Lick gulchThe approximately 1.4-mile segment of Lick Gulch from and including the headwaters to the confluence with the Applegate River, as a wild river.(iv)Cook and green creekThe approximately 5-mile segment of Cook and Green Creek from and including the headwaters to the confluence with the Applegate River, as a wild river.(v)Bear gulchThe approximately 1.3-mile segment of Bear Gulch from and including the headwaters to the confluence with the Applegate River, as a scenic river.(vi)Whisky creek(I)UpperThe approximately 1.7-mile segment of Whisky Creek from and including the headwaters to the south boundary of T. 41 S., R. 4 W., sec. 7, Willamette Meridian, as a scenic river.(II)LowerThe approximately 3.3-mile segment of Whisky Creek California-Oregon border to the confluence with the Applegate River, as a scenic river.(vii)Marble gulchThe approximately 0.5-mile segment of Marble Gulch from the Red Buttes Wilderness boundary to the confluence with the Middle Fork Applegate River, as a scenic river.(viii)French gulchThe approximately 0.5-mile segment of French Gulch from the Red Buttes Wilderness boundary to the confluence with the Middle Fork Applegate River, as a scenic river.(ix)Bean gulchThe approximately 1.6-mile segment of Bean Gulch from the Red Buttes Wilderness boundary to the confluence with the Middle Fork Applegate River, as a scenic river.(x)Camp gulchThe approximately 0.8-mile segment of Camp Gulch from the Red Buttes Wilderness boundary to the confluence with the Middle Fork Applegate River, as a scenic river.(xi)Slide creekThe approximately 1.1-mile segment of Slide Creek from and including the headwaters in T. 47 N., R. 11 W., sec. 6, Mount Diablo Meridian, to the confluence with the Butte Fork Applegate River in SE1/4NE1/4 sec. 36, T. 48 N., R. 12 W., Mount Diablo Meridian, as a wild river.(xii)Echo canyon creekThe approximately 2-mile segment of Echo Canyon Creek from and including the headwaters (including Echo Lake) to the confluence with the Butte Fork Applegate River, as a wild river.(xiii)Tamarack creekThe approximately 2.5-mile segment of Tamarack Creek from and including the headwaters to the confluence with Elliott Creek, as a scenic river.(xiv)Kettle creekThe approximately 1.5-mile segment of Kettle Creek from and including the headwaters (including Kettle Lake) to the confluence with the Silver Fork Elliott Creek, as a scenic river.(xv)Elliott creekThe approximately 9-mile segment of Elliott Creek from the confluence of the Wards Fork and Dog Fork of Elliott Creek to the confluence with the Applegate River south of the California-Oregon border, as a scenic river.(D)Stein gulch forkThe approximately 1.3-mile segment of Stein Gulch from and including the headwaters to the confluence with Elliott Creek, as a scenic river. (E)Non-Federal landThe Secretary of Agriculture shall not include any non-Federal land in the Elliot Creek watershed within the detailed boundaries required under subsection (b) for a segment designated by this paragraph. (232)Bear and deer creeks, oregonThe following segments, to be administered by the Secretary of Agriculture in the following classes:(A)Upper bear creekThe approximately 4-mile segment of Bear Creek from the Eagle Cap Wilderness boundary to the north boundary of T. 1 S., R. 42 E., sec. 22, Willamette Meridian, as a wild river.(B)Lower bear creekThe approximately 0.5-mile segment of Bear Creek from the north boundary of T. 1 S., R. 42 E., sec. 22, Willamette Meridian, to the north boundary of SE1/4NE1/4 sec. 15, T. 1 S., R. 41 E., Willamette Meridian, as a recreational river.(C)Doc creekThe approximately 4.5-mile segment of Doc Creek from the Eagle Cap Wilderness boundary to the confluence with Chaparral Creek, as a wild river.(D)Deer creekThe approximately 9-mile segment of Deer Creek from and including the headwaters to the north boundary of SE1/4NE1/4 sec. 31, T. 1 N., R. 43 E., Willamette Meridian, to be administered by the Secretary of Agriculture and the Secretary of the Interior as a scenic river.(E)Sage creekThe approximately 4.1-mile segment of Sage Creek from and including the headwaters to the confluence with Deer Creek, as a scenic river. (233)Bear creek headwaters, oregonThe following segments, to be administered by the Secretary of the Interior in the following classes:(A)Emigrant creekThe approximately 6.2-mile segment of Emigrant Creek from and including the headwaters to the confluence with Baldy Creek, as a recreational river.(B)Porcupine creekThe approximately 3.6-mile segment of Porcupine Creek from and including the headwaters to the confluence with Emigrant Creek, as a scenic river.(C)Green mountain creekThe approximately 5-mile segment of Green Mountain Creek from and including the headwaters in T. 40 S., R. 2 E., sec. 25, Willamette Meridian, and T. 40 S., R. 3 E., secs. 19 and 30, Willamette Meridian, to the confluence with Emigrant Creek, as a wild river.(D)Baldy creekThe approximately 9.1-mile segment of Baldy Creek from and including the headwaters in T. 40 S., R. 3 E., secs. 16, 17, 18, 19, 21, 28, and 29, Willamette Meridian, to the confluence with Emigrant Creek, as a recreational river.(E)Sampson creekThe approximately 7.7-mile segment of Sampson Creek from and including the headwaters to Emigrant Reservoir, as a recreational river.(F)Right fork sampson creekThe approximately 2-mile segment of the Right Fork Sampson Creek from and including the headwaters to the confluence with Sampson Creek, as a wild river.(G)Cattle creekThe approximately 2.6-mile segment of Cattle Creek from and including the headwaters to Emigrant Reservoir pool, as a recreational river. (H)Soda creekThe approximately 1.3-mile segment of Soda Creek from and including the headwaters to 0.1 mile above Oregon Highway 66, as a recreational river. (I)Gaerky creekThe approximately 3.6-mile segment of Gaerky Creek from and including the headwaters to the southern boundary of T. 38 S., R. 1 E., sec. 36, Willamette Meridian, as a wild river.(J)Walker creekThe approximately 3.9-mile segment of Walker Creek from and including the headwaters to 0.01 mile above Dead Indian Memorial Road, as a scenic river.(K)Sweathouse canyon creekThe approximately 2.7-mile segment of Sweathouse Canyon Creek from and including the headwaters to the confluence with Walker Creek, as a scenic river.(L)Dosier flat fork of cove creekThe approximately 1.1-mile segment of the Dosier Flat Fork of Cove Creek from the south boundary of T. 39 S., R. 2 E., sec. 3, Willamette Meridian, to the north boundary of T. 39 S., R. 2 E., sec. 3, Willamette Meridian, as a recreational river. (M)Black canyonThe approximately 2.8-mile segment of Black Canyon from and including the headwaters to the south boundary of NE1/4NW1/4 sec. 18, T. 8 S., R. 48 E., Willamette Meridian, to be administered by the Secretary of the Interior as a wild river. (234)Black canyon creek, oregonThe following segments, to be administered by the Secretary of the Interior in the following classes:(A)UpperThe approximately 2.2-mile segment of Black Canyon Creek from and including the headwaters to the west boundary of T. 20 S., R. 40 E., sec. 19, Willamette Meridian, as a wild river.(B)LowerThe approximately 1.7-mile segment of Black Canyon Creek from the west boundary of T. 20 S., R. 40 E., sec. 19, Willamette Meridian, to the west boundary of NE1/4SE1/4 sec. 25, T. 20 S., R. 39 E., Willamette Meridian, as a scenic river.(235)Blue, oregonThe approximately 8.7-mile segment of the Blue River from the confluence of Mann Creek and Wolf Creek to Blue River Reservoir pool, to be administered by the Secretary of Agriculture as a recreational river. (236)Breitenbush, oregonThe following segments, to be administered by the Secretary of Agriculture in the following classes:(A)Mainstem(i)UpperThe approximately 0.2-mile segment of the Breitenbush River from the confluence of the North and South Forks of the Breitenbush River to the west boundary of T. 9 S., R. 9 E., sec. 21, Willamette Meridian, as a scenic river.(ii)LowerThe approximately 9.1-mile segment of the Breitenbush River from the west boundary of NE1/4 sec. 20, T. 9 S., R. 7 E., Willamette Meridian, to Detroit Reservoir pool, as a recreational river. (B)Forks(i)North fork breitenbush riverThe approximately 11.9-mile segment of the North Fork Breitenbush River from the Warm Springs Reservation boundary to the confluence with the South Fork Breitenbush River, as a scenic river. (ii)South fork breitenbush riverThe approximately 5.6.-mile segment of the South Fork Breitenbush River from the Mount Jefferson Wilderness boundary to the confluence with the North Fork Breitenbush River, as a scenic river. (C)Tributaries(i)Devils creekThe approximately 6.1-mile segment of Devils Creek from and including the headwaters to the north boundary of SE1/4 sec. 20, T. 9 S., R. 9 E., Willamette Meridian, as a scenic river.(ii)Humbug creekThe approximately 6.4-mile segment of Humbug Creek from and including the headwaters to the confluence with the Breitenbush River, as a scenic river.(iii)East fork humbug creekThe approximately 6.5-mile segment of East Fork Humbug Creek from and including the headwaters to the confluence with Humbug Creek, as a scenic river.(iv)French creekThe approximately 5.8-mile segment of French Creek from the headwater forks arising in T. 9 S., R. 5 E., secs. 29 and 30, Willamette Meridian, including several waterfalls to Detroit Reservoir pool, as a recreational river. (237)Brice creek, oregonThe approximately 13.2-mile segment of Brice Creek from and including the headwaters to the Umpqua National Forest boundary, to be administered by the Secretary of Agriculture as a recreational river.(238)Buck creek, oregonThe following segments, to be administered by the Secretary of Agriculture, in the following classes:(A)UpperThe approximately 7.2-mile segment of Buck Creek from and including the headwaters that arise from several springs in secs. 16, 17, 18, 19, 20, 21, 28, 29, and 30, T. 30 S., R. 12 E., Willamette Meridian, to 0.01 mile above Forest Service Road 7645, as a wild river.(B)LowerThe approximately 7.2-mile segment of Buck Creek from 0.01 mile above Forest Service Road 7645 to the north boundary of S1/2 sec. 12, T. 29 S., R. 12 E., Willamette Meridian, as a scenic river. (239)Burnt, oregon(A)In generalThe approximately 15.1-mile segment of the Burnt River from the south boundary of T. 12 S., R. 41 E., sec. 20, Willamette Meridian, to the east boundary of SW1/4 sec. 26, T. 11 S., R. 42 E., Willamette Meridian, to be administered by the Secretary of the Interior as a recreational river. (B)Non-Federal landThe Secretary of the Interior shall not include any non-Federal land within the detailed boundaries required under subsection (b) for the segment designated by subparagraph (A).(240)Calapooia, oregonThe approximately 4.1-mile segment of the Calapooia River from and including the headwaters to the boundary of the Willamette National Forest, to be administered by the Secretary of Agriculture as a recreational river. (241)Canyon creek, oregonThe approximately 5.7-mile segment of Canyon Creek from the east boundary of W1/2 sec. 10, T. 22 S., R. 39 E., Willamette Meridian, to the confluence with Hunter Creek, to be administered by the Secretary of the Interior as a wild river.(242)Chewaucan, oregonThe following segments, to be administered by the Secretary of Agriculture in the following classes:(A)MainstemThe approximately 22-mile segment of the Chewaucan River from the west boundary of T. 36 S., R. 18 E., sec. 15, Willamette Meridian, to the east boundary of T. 33 S., R. 18 E., sec. 27, Willamette Meridian, as a recreational river. (B)Swamp creekThe approximately 4.7-mile section of Swamp Creek from the east boundary of T. 36 S., R. 18 E., sec. 25, Willamette Meridian, to the confluence with the Chewaucan River, as a scenic river. (C)Detailed boundariesThe Secretary of Agriculture shall not include any non-Federal land within the detailed boundaries required under subsection (b) for a segment designated by this paragraph.(243)Cottonwood creek, oregonThe approximately 20.2-mile segment of Cottonwood Creek from the west boundary of E1/2NE1/4 sec. 8, T. 23 S., R. 39 E., Willamette Meridian, to the east boundary of T. 21 S., R. 41 E., sec. 15, Willamette Meridian, to be administered by the Secretary of the Interior as a wild river.(244)Crabtree creek, oregonThe approximately 5.2-mile segment of Crabtree Creek from and including the headwaters (including Crabtree Lake) to the south boundary of T. 11 S., R. 2 E., sec. 12, Willamette Meridian, to be administered by the Secretary of the Interior as a scenic river. (245)Deep creek, oregonThe following segments, to be administered by the Secretary of Agriculture and the Secretary of the Interior in the following classes:(A)Mainstem(i)Upper mainstemThe approximately 1.4-mile segment of Deep Creek from the confluence of the South Fork Deep Creek and the Middle Fork Deep Creek to the east boundary of W1/2 sec. 29, T. 40 S., R. 22 E., Willamette Meridian, as a scenic river.(ii)Middle mainstem(I)UpperThe approximately 3.9-mile segment of Deep Creek from the west boundary of T. 39 S., R. 23 E., sec. 30, Willamette Meridian, to the confluence with Drake Creek, as a wild river.(II)MiddleThe approximately 1.9-mile segment of Deep Creek from the confluence with Drake Creek to the east boundary of NW1/4 sec. 23, T. 39 S., R. 23 E., Willamette Meridian, as a recreational river.(III)LowerThe approximately 2.7-mile segment of Deep Creek from the west boundary of sec. 24, T. 39 S., R. 23 E., Willamette Meridian, to the east boundary of W1/2 sec. 20, T. 39 S., R. 24 E., Willamette Meridian, as a recreational river. (B)Forks(i)South fork deep creekThe approximately 3.6-mile segment of South Fork Deep Creek from and including the headwaters to the confluence with North Fork Deep Creek, as a scenic river.(ii)Middle fork deep creekThe approximately 3.1-mile segment of Middle Fork Deep Creek from and including the headwaters to the confluence with South Fork Deep Creek, as a scenic river.(iii)North fork deep creekThe approximately 2.9-mile segment of North Fork Deep Creek from and including the headwaters to the confluence with South Fork Deep Creek, as a scenic river.(C)Tributaries(i)Dismal creekThe approximately 8.2-mile segment of Dismal Creek from and including the headwaters (including the Dismal Swamp and any associated wetlands and springs) to the north boundary of T. 40 S., R. 32 E., sec. 32, Willamette Meridian, as a scenic river.(ii)West fork dismal creekThe approximately 3.1-mile segment of West Fork Dismal Creek from and including the headwaters to the confluence with Dismal Creek, as a wild river.(iii)Camas creekThe approximately 3.3-mile segment of Camas Creek from the north boundary of T. 39 S., R. 22 E., sec. 12, Willamette Meridian, to the confluence with Deep Creek, as a wild river. (246)Drift creek, oregonThe following segments, to be administered by the Secretary of Agriculture in the following classes:(A)Middle mainstemThe approximately 12.3-mile segment of Drift Creek from the east boundary of T. 7 S., R. 10 W., sec. 36, Willamette Meridian, to the west boundary of T. 8 S., R. 10 W., sec. 7, Willamette Meridian, to be administered as a wild river, except that the portion of Drift Creek that flows through the permitted area of the Drift Creek Organizational Camp shall be administered as a scenic river.(B)Tributaries(i)Quarry creekThe approximately 2.7-mile segment of Quarry Creek from and including the headwaters to the confluence with Drift Creek, as a wild river.(ii)Wildcat creekThe approximately 2.5-mile segment of Wildcat Creek from and including the headwaters to the confluence with Drift Creek, as a wild river.(iii)North creekThe approximately 2.5-mile segment of North Creek from and including the headwaters to the confluence with Drift Creek, as a wild river.(iv)Smith creekThe approximately 3.7-mile segment of Smith Creek from and including the headwaters to the confluence with Drift Creek, as a wild river.(v)Sampson creekThe approximately 0.8-mile segment of Sampson Creek from and including the headwaters to the confluence with Drift Creek, as a wild river.(247)East steens mountain, oregonThe following segments, to be administered by the Secretary of the Interior in the following classes:(A)Indian creek(i)UpperThe approximately 2.5-mile segment of Indian Creek from and including the headwaters to 0.01 mile above the road crossing in T. 34 S., R. 34 E., sec. 30, Willamette Meridian, as a wild river.(ii)LowerThe approximately 3.9-mile segment of Indian Creek from 0.01 mile above road crossing in T. 34 S., R. 34 E., sec. 30, Willamette Meridian, to the east boundary of T. 34 S., R. 34 E., sec. 29, Willamette Meridian, as a scenic river.(B)Pike creekThe approximately 2.9-mile segment of Pike Creek from and including the headwaters to the east boundary of T. 34 S., R. 34 E., sec. 20, Willamette Meridian, as a wild river.(C)Little alvord creekThe approximately 3.2-mile segment of Little Alvord Creek from and including the headwaters to the east boundary of NW1/4SW1/4 sec. 9, T. 35 S., R. 34 E., Willamette Meridian, as a wild river.(D)Big alvord creekThe approximately 3.6-mile segment of Big Alvord Creek from and including the headwaters to the east boundary of SE1/4SW1/4 sec. 33, T. 33 S., R. 34 E., Willamette Meridian, as a wild river.(E)Cottonwood creekThe approximately 2.8-mile segment of Cottonwood Creek from and including the headwaters to the east boundary of T. 34 S., R. 33 E., sec. 28, Willamette Meridian, as a wild river.(F)Little mccoy creekThe approximately 3.5-mile segment of Little McCoy Creek from and including the headwaters to the east boundary of W1/2 sec. 2, T. 33 S., R. 34 E., Willamette Meridian, as a wild river.(G)Castle rock creekThe approximately 3.1-mile segment of Castle Rock Creek from and including the headwaters to the east boundary of W1/2 sec. 35, T. 32 S., R. 34 E., Willamette Meridian, as a wild river.(H)Mann creekThe approximately 1.4-mile segment of Mann Creek from the north boundary of SE1/4 sec. 28, T. 32 S., R. 34 E., Willamette Meridian, to the east boundary of T. 32 S., R. 34 E., sec. 27, Willamette Meridian, as a wild river.(I)Mosquito creekThe approximately 4.2-mile segment of Mosquito Creek from and including the headwaters to the east boundary of T. 33 S., R. 34 E., sec. 10, Willamette Meridian, as a wild river.(J)Buena vista creekThe approximately 2-mile segment of Buena Vista Creek from and including the headwaters to the confluence with Mosquito Creek, as a wild river.(K)Willow creekThe approximately 3.6-mile segment of Willow Creek from and including the headwaters to the east boundary of T. 33 S., R. 34 E., sec. 15, Willamette Meridian, as a wild river. (248)Fairview creek, oregonThe approximately 3.5-mile segment of Fairview Creek from and including the headwaters to 0.01 mile above Sharps Creek Road, to be administered by the Secretary of Agriculture as a scenic river.(249)Fall creek, oregonThe approximately 18.1-mile segment of Fall Creek from and including the headwaters to the west boundary of T. 18 S., R. 2 E., sec. 31, Willamette Meridian, to be administered by the Secretary of Agriculture as a recreational river. (250)Fall creek, oregon and california(A)In generalThe approximately 6-mile segment of Fall Creek from the north boundary of T. 40 S., R. 4 E., sec. 35, Willamette Meridian, to the south boundary of T. 48 N., R. 4 W., sec. 18, Mount Diablo Meridian, to be administered by the Secretary of the Interior as a recreational river. (B)Non-Federal landThe Secretary of the Interior shall not include any non-Federal land within the detailed boundaries required under subsection (b) for the segment designated by subparagraph (A). (251)Forks of carberry creek, oregonThe following segments, to be administered by the Secretary of Agriculture in the following classes:(A)Forks(i)Steve fork(I)MainstemThe approximately 10.7-mile segment of Steve Fork of Carberry Creek from and including the headwaters to the east boundary of T. 40 S., R. 4 W., sec. 19, Willamette Meridian, as a scenic river.(II)Right hand forkThe approximately 3.6-mile segment (consisting of 4 segments of 0.3, 1.1, 1.5, and 0.7 miles) of Right Hand Fork Steve Fork of Carberry Creek from and including the headwaters to the confluence with Steve Fork of Carberry Creek, as a recreational river.(ii)Sturgis forkThe approximately 7.7-mile segment of Sturgis Fork from and including the headwaters to the east boundary of T. 40 S., R. 5 W., sec. 13, Willamette Meridian, as a recreational river.(B)Tributaries(i)Osier creekThe approximately 1.8-mile segment of Osier Creek from and including the headwaters to the confluence with Steve Fork of Carberry Creek, as a scenic river.(ii)Low gap creekThe approximately 2.1-mile segment of Low Gap Creek from and including the headwaters to the confluence with Steve Fork of Carberry Creek, as a scenic river.(iii)O’connell creekThe approximately 2-mile segment of O’Connell Creek from and including the headwaters to the confluence with Steve Fork of Carberry Creek, as a recreational river.(iv)Little craggy creekThe approximately 1.2-mile segment of Little Craggy Creek from and including the headwaters to the confluence with Right Hand Fork Steve Fork of Carberry Creek, as a scenic river.(v)Craggy creekThe approximately 1.6-mile segment of Craggy Creek from and including the headwaters to the confluence with Right Hand Fork Steve Fork of Carberry Creek, as a scenic river.(vi)Lewis creekThe approximately 1.8-mile segment of Lewis Creek from and including the headwaters to the confluence with Sturgis Fork Carberry Creek, as a wild river.(vii)Miller lake creekThe approximately 1.2-mile segment of Miller Lake Creek from and including the headwaters (including Miller Lake and an unnamed lake above Miller Lake) to the confluence with Sturgis Fork Carberry Creek, as a scenic river.(viii)Bigelow creekThe approximately 2.2-mile segment of Bigelow Creek from and including the headwaters to the confluence with Sturgis Fork Carberry Creek, as a scenic river.(ix)Deer creekThe approximately 1.3-mile segment of Deer Creek from and including the headwaters to the confluence with Sturgis Fork Carberry Creek, as a scenic river.(x)O’brien creekThe approximately 4.8-mile segment of O’Brien Creek from and including the headwaters to the confluence with Sturgis Fork Carberry Creek, as a scenic river.(xi)Brush creekThe approximately 4.3-mile segment of Brush Creek from and including the headwaters to the south boundary of NE1/4 sec. 21, T. 40 S., R. 4 E., Willamette Meridian, as a scenic river.(xii)Broadenaxe creekThe approximately 2.1-mile segment of Broadenaxe Creek from and including the headwaters to the confluence with Brush Creek, as a scenic river.(xiii)Long gulchThe approximately 2.2-mile segment of Long Gulch from and including the headwaters to the west boundary of NE1/4SE1/4 sec. 19, T. 38 S., R. 3 W., Willamette Meridian, as a wild river. (252)Forks of the burnt, oregonThe following segments, to be administered by the Secretary of Agriculture in the following classes:(A)Forks(i)North fork(I)UpperThe approximately 9.3-mile segment of the North Fork Burnt River from and including the headwaters to the north boundary of SE1/4NE1/4 sec. 25, T. 10 S., R. 35.5 E., Willamette Meridian, as a recreational river.(II)LowerThe approximately 6.9-mile segment of the North Fork Burnt River from the boundary of SW1/4NE1/4 sec. 3, T. 11 S., R. 36 E., Willamette Meridian, to the north boundary of NW1/4 SW1/4 sec. 30, T. 11 S., R. 37 E., Willamette Meridian, as a recreational river.(ii)West forkThe approximately 3.8-mile segment of the West Fork Burnt River from the confluences of North, Middle, and South Three Sisters Creeks to the Wallowa-Whitman National Forest boundary, as a recreational river.(iii)Middle forkThe approximately 6.1-mile segment of the Middle Fork Burnt River from and including the headwaters to the Wallowa-Whitman National Forest boundary, as a recreational river.(iv)South forkThe approximately 5.3-mile segment of the South Fork Burnt River from and including the headwaters to the Wallowa-Whitman National Forest boundary, as a recreational river. (B)Bullrun creekThe approximately 2.6-mile segment of Bullrun Creek from the Monument Rock Wilderness boundary to 0.01 mile above the Eldorado Ditch, as a wild river. (253)Forks of the walla walla, oregonThe following segments, to be administered by the Secretary of Agriculture in the following classes:(A)Forks(i)North fork walla walla riverThe approximately 8.2-mile segment of the North Fork Walla Walla River from and including the headwaters to the west boundary of T. 5 N., R. 38 E., sec. 29, Willamette Meridian, as a wild river.(ii)South fork walla walla riverThe approximately 19.6-mile segment of the South Fork Walla Walla River from and including the headwaters to the west boundary of SE1/4SE1/4 sec. 10, T. 4 N., R. 37 E., Willamette Meridian, to be administered by the Secretary of Agriculture and the Secretary of the Interior as a wild river.(B)Tributaries(i)Skiphorton creekThe approximately 3.3-mile segment of Skiphorton Creek from and including the headwaters to the confluence with the South Fork Walla Walla River, as a wild river.(ii)Reser creekThe approximately 4.6-mile segment of Reser Creek from and including the headwaters to the confluence with the South Fork Walla Walla River, as a wild river. (254)Guano creek, oregonThe following segments, to be administered by the Secretary of the Interior in the following classes:(A)Guano creek(i)UpperThe approximately 14.5-mile segment of Guano Creek from and including the headwaters to Jacobs Reservoir pool, as a scenic river.(ii)LowerThe approximately 10.1-mile segment of Guano Creek from 100 feet below Jacobs Reservoir Dam to Shirk Lake, as a wild river.(B)Shirk lake(i)In generalShirk Lake and any associated wetlands.(ii)EffectNothing in this Act affects the management of water levels at Shirk Lake due to the exercise of existing valid rights or for the benefit of native wildlife.(255)Headwaters of pine creek, oregonThe following segments, to be administered by the Secretary of Agriculture in the following classes:(A)Pine creekThe approximately 1.3-mile segment of Pine Creek from the confluence of Middle Fork West Fork Pine Creek to the south boundary of T. 6 S., R. 45 E., sec. 22, Willamette Meridian, as a wild river.(B)West fork pine creekThe approximately 0.6-mile segment of West Fork Pine Creek from the Eagle Cap Wilderness boundary to the confluence with Middle Fork Pine Creek, as a wild river.(C)Middle fork pine creekThe approximately 1.1-mile segment of Middle Fork Pine Creek from the Eagle Cap Wilderness boundary to the confluence with West Fork Pine Creek, as a wild river.(D)East fork pine creekThe approximately 7.9-mile segment of East Fork Pine Creek from and including the headwaters to the confluence with Pine Creek, as a scenic river.(E)Trail creekThe approximately 4.4-mile segment of Trail Creek from and including the headwaters to the confluence with Clear Creek, as a scenic river. (F)Clear creek(i)UpperThe approximately 4.1-mile segment of Clear Creek from 0.01 mile below Clear Creek Reservoir to the south boundary of NE1/4 sec. 30, T. 6 S., R. 46 E., Willamette Meridian, as a wild river.(ii)LowerThe approximately 5-mile segment of Clear Creek from the south boundary of NE1/4 sec. 30, T. 6 S., R. 46 E., Willamette Meridian, to the south boundary of N1/2NE1/4 sec. 19, T. 7 S., R. 46 E., Willamette Meridian, as a recreational river.(G)Fish creekThe approximately 8.4-mile segment of Fish Creek from and including the headwaters to the south boundary of T. 7 S., R. 47 E., sec. 18, Willamette Meridian, as a recreational river.(H)Lake fork creek(i)UpperThe approximately 12.9-mile segment of Lake Fork Creek from and including the headwaters to 100 feet above the Lake Fork Campground, as a wild river.(ii)LowerThe approximately 0.5-mile segment of Lake Fork Creek from 100 feet above Lake Fork Campground to the confluence with North Pine Creek, as a recreational river.(I)Elk creekThe approximately 8.1-mile segment of Elk Creek from and including the headwaters to the confluence with Lake Fork Creek, as a wild river. (256)Honey creek, oregonThe following segments, to be administered by the Secretary of Agriculture in the following classes:(A)MainstemThe approximately 7.3-mile segment of Honey Creek from and including the headwaters to the east boundary of T. 36 S., R. 22 E., sec. 29, Willamette Meridian, as a scenic river.(B)Tributaries(i)Little honey creekThe approximately 7.3-mile segment of Little Honey Creek from and including the headwaters to the east boundary of T. 36 S., R. 22 E., sec. 29, Willamette Meridian, as a scenic river.(ii)White pine marsh creekThe approximately 3.5-mile segment of headwaters above and including White Pine Marsh to the confluence with Little Honey Creek, as a scenic river. (257)Hosmer lake, oregonThe following segments, to be administered by the Secretary of Agriculture in the following classes:(A)Hosmer lakeHosmer Lake and any associated wetlands, as a scenic river.(B)Tributaries(i)Quinn creekThe approximately 2.2-mile segment of Quinn Creek from the source at several springs in and including Quinn Meadows to Hosmer Lake, as a scenic river.(ii)Sink creekThe approximately 2.5-mile segment of Sink Creek from the source at Blacktail Spring and other springs to the confluence with Quinn Creek, as a scenic river. (258)Hunter creek, oregonThe following segments, to be administered by the Secretary of Agriculture and the Secretary of the Interior, in the following classes:(A)MainstemThe approximately 6.9-mile segment of Hunter Creek from and including the headwaters to the southern boundary of N1/2NW1/4 sec. 13, T. 37 S., R. 14 W., Willamette Meridian, as a scenic river.(B)Tributaries(i)North fork hunter creekThe approximately 2.9-mile segment of North Fork Hunter Creek from and including the headwaters to the south boundary of T. 37 S., R. 14 W., sec. 11, Willamette Meridian, as a wild river.(ii)Elko creekThe approximately 2-mile segment of Elko Creek from and including the headwaters to the confluence with Hunter Creek, as a scenic river.(iii)Bog creekThe approximately 0.8-mile segment of an unnamed stream locally known as Bog Creek from and including the headwaters in SE1/4 sec. 13, T. 37 S., R. 14 W., Willamette Meridian, including Hunter Creek Bog, to the west boundary of SE1/4 sec. 13, T. 37 S., R. 14 W., Willamette Meridian, as a scenic river.(iv)Pyramid rock creekThe approximately 1.8-mile segment known locally as Pyramid Rock Creek from and including the 3 headwaters in the N1/2N1/2 sec. 19, T. 37 S., R. 13 W., Willamette Meridian, as a scenic river.(259)Jack creek, oregonThe approximately 30.7-mile segment of Jack Creek from and including the headwaters, and any associated wetlands along the stream, to the west boundary of NW1/4 sec. 9, T. 30 S., R. 10 E., Willamette Meridian, to be administered by the Secretary of Agriculture as a scenic river.(260)Lava lake, oregonThe following segments, to be administered by the Secretary of Agriculture in the following classes:(A)Lava lakeLava Lake and any associated wetlands, as a scenic river.(B)Tributaries(i)Park creekThe approximately 6-mile segment of Park Creek from the confluence of North Fork Park Creek and South Fork Park Creek to Lava Lake, including the area known as The Parks, as a scenic river.(ii)North fork park creekThe approximately 3-mile segment of North Fork Park Creek from and including the headwaters to the confluence with South Fork Park Creek, as a scenic river. (261)Little applegate, oregonThe following segments, to be administered by the Secretary of Agriculture and the Secretary of the Interior, in the following classes:(A)Mainstem(i)In generalThe approximately 5.5-mile segment of the Little Applegate River from the south boundary of T. 40 S., R. 10 W., sec. 4, Willamette Meridian, to the west boundary of NE1/4NE1/4 sec. 27, T. 39 S., R. 2 W., Willamette Meridian, as a recreational river.(ii)Non-federal landThe Secretary of the Interior shall not include any non-Federal land within the detailed boundaries required under subsection (b) for the segment designated by clause (i).(B)Tributaries(i)Bear gulchThe approximately 1.8-mile segment of Bear Gulch from and including the headwaters in T. 39 S., R. 2 W., secs. 14 and 15, Willamette Meridian, to the confluence with the Little Applegate River, as a scenic river.(ii)Muddy gulch creekThe approximately 1.6-mile segment of Muddy Gulch Creek from and including the headwaters in T. 39 S., R. 2 W., sec. 11, Willamette Meridian, to south boundary of NE1/4 sec. 23, T. 39 S., R. 2 W., Willamette Meridian, as a wild river.(iii)Birch creekThe approximately 2.3-mile segment of Birch Creek from and including the headwaters in T. 39 S., R. 2 W., secs. 11 and 12, Willamette Meridian, to the confluence with Muddy Gulch Creek in SW1/4SW1/4 sec. 13, T. 39 S., R. 2 W., Willamette Meridian, as a wild river.(iv)Owl gulchThe approximately 1.4-mile segment of Owl Gulch from and including the headwaters to the confluence with the Little Applegate River, as a recreational river.(v)Glade creekThe approximately 1.1-mile segment of Glade Creek from the south boundary of T. 39 S., R. 1 W., sec. 31, Willamette Meridian, to the confluence with the Little Applegate River, as a wild river. (262)Little north fork wilson, oregonThe approximately 3.2-mile segment of the Little North Fork Wilson River from the east boundary of T. 1 S., R. 9 W., sec. 12, Willamette Meridian, to the south boundary of T. 1 S., R. 9 W., sec. 13, Willamette Meridian, to be administered by the Secretary of the Interior as a scenic river.(263)Middle fork john day, oregonThe following segments, to be administered by the Secretary of Agriculture in the following classes:(A)Mainstem(i)UpperThe approximately 4.7-mile segment from the south boundary of T. 11 S., R. 34 E., sec. 12, Willamette Meridian, to the west boundary of NE1/4SE1/4 sec. 5, T. 11 S., R. 34 E., Willamette Meridian, as a recreational river.(ii)LowerThe approximately 4.1-mile segment from the east boundary of NW1/4NW1/4 sec. 13, T. 10 S., R. 32 E., Willamette Meridian, to the north boundary of SW1/4 sec. 34, T. 9 S., R. 32 E., Willamette Meridian, as a recreational river.(B)Tributaries(i)Big boulder creekThe approximately 6.3-mile segment of Big Boulder Creek from and including the headwaters to the west boundary of E1/2SW1/4 sec. 23, T.10 S., R. 33 E., Willamette Meridian, as a scenic river.(ii)Little butte creekThe approximately 3.2-mile segment of Little Butte Creek from and including the headwaters to the confluence with the Middle Fork John Day River, as a wild river.(iii)Camp creekThe approximately 15.1-mile segment of Camp Creek from and including the headwaters to the north boundary of SE1/4NE1/4 sec. 25, T. 10 S., R. 32 E., Willamette Meridian, as a scenic river.(iv)Caribou creekThe approximately 4.3-mile segment of Caribou Creek from and including the headwaters to the confluence with the Middle Fork John Day River, as a scenic river.(v)Deerhorn creekThe approximately 3.9-mile segment of Deerhorn Creek from and including the headwaters to the confluence with the Middle Fork John Day River, as a wild river.(vi)Granite boulder creekThe approximately 7-mile segment of Granite Boulder Creek from and including the headwaters at several springs to the point at which Granite Boulder Creek enters private land in NE1/4 sec. 2, T. 13 S., R. 19 E., Willamette Meridian, as a scenic river.(vii)West fork granite boulder creekThe approximately 2.3-mile segment of West Fork Granite Boulder Creek from and including the headwaters to the confluence with Granite Boulder Creek, as a wild river.(viii)Vinegar creekThe approximately 9.7-mile segment of Vinegar Creek from and including the headwaters at several springs to the point at which Vinegar Creek enters non-Federal land in T. 11 S., R. 35 E., sec. 20, Willamette Meridian, as a scenic river.(ix)Clear creekThe approximately 12-mile segment of Clear Creek from and including the headwaters (including Looney Spring) to the point at which Clear Creek enters non-Federal land in T. 11 S., R. 35 E., sec. 26, Willamette Meridian, as a recreational river. (264)Middle fork willamette, oregonThe following segments, to be administered by the Secretary of Agriculture in the following classes:(A)Mainstem(i)UpperThe approximately 15.3-mile segment of the Middle Fork Willamette River from and including the headwaters (including Timpanogas Lake and Big Swamp) to the confluence with Echo Creek, as a scenic river.(ii)LowerThe approximately 14.3-mile segment of the Middle Fork Willamette River from the confluence with Echo Creek to Hills Creek Reservoir pool, as a recreational river.(B)Tributaries(i)Tumblebug creekThe approximately 7.4-mile segment of Tumblebug Creek from and including the headwaters to the confluence with the Middle Fork Willamette River, as a scenic river.(ii)West fork tumblebug creekThe approximately 2.4-mile segment of West Fork Tumblebug Creek from and including the headwaters to the confluence with Tumblebug Creek, as a scenic river.(iii)Salt creekThe approximately 14.1-mile segment of Salt Creek from the source (including the Betty Lakes, Gold Lake Bog, Gold Lake, Salt Creek Falls, Diamond Creek Falls, and Too Much Bear Lake) to the confluence with Twin Creek, as a scenic river.(iv)Skyline creekThe approximately 3-mile segment of Skyline Creek from and including the headwaters to the confluence with Salt Creek, as a wild river.(v)Ray creekThe approximately 2.4-mile segment of Ray Creek from and including the headwaters to the confluence with Salt Creek, as a scenic river.(vi)Unnamed tributaryThe approximately 2.8-mile segment of the unnamed tributary with the source in and including an unnamed lake at elevation 5,526 feet to the confluence with Salt Creek, as a wild river.(vii)Swift creekThe approximately 5.7-mile segment of Swift Creek from and including the headwaters to the south boundary of T. 23 S., R. 4 E., sec. 36, Willamette Meridian, as a recreational river.(viii)Bear creekThe approximately 2-mile segment of Bear Creek from the Diamond Peak Wilderness boundary to the confluence with Swift Creek, as a scenic river.(ix)Indigo creekThe approximately 1.9-mile segment of Indigo Creek from and including the headwaters to the confluence with the Middle Fork Willamette River, as a scenic river. (265)Middle santiam, oregonThe following segments, to be administered by the Secretary of Agriculture in the following classes:(A)MainstemThe approximately 5.4-mile segment of the Middle Santiam River from the south boundary of T. 13 S., R. 5 E., sec. 12, Willamette Meridian, to the Middle Santiam Wilderness boundary, as a scenic river.(B)Tributaries(i)Swamp creekThe approximately 2.6-mile segment of Swamp Creek from and including the headwaters to the Middle Santiam Wilderness boundary, as a scenic river.(ii)Pyramid creekThe approximately 9.2-mile segment of Pyramid Creek from and including the headwaters to the confluence with the Middle Santiam River, as a scenic river.(iii)South pyramid creekThe approximately 3.9-mile segment of South Pyramid Creek from and including the headwaters to the confluence with the Middle Santiam River, as a scenic river.(iv)Cougar creekThe approximately 4.4-mile segment of Cougar Creek from and including the headwaters to the confluence with the Middle Santiam River, as a scenic river.(v)Scar creekThe approximately 3-mile segment of Scar Creek from and including the headwaters to the confluence with Pyramid Creek, as a scenic river. (266)Meacham creek, oregonThe following segments, to be administered by the Secretary of the Interior in the following classes:(A)Mainstem(i)In generalThe approximately 16 miles of Meacham Creek from the west boundary of T. 1 N., R. 35 E., sec. 35, Willamette Meridian, to the confluence with the Umatilla River, as a recreational river. (ii)Detailed boundariesOnly Federal land or land owned by, or held in trust for, an Indian Tribe, shall be included in the detailed boundaries required under subsection (b) for the segment designated by clause (i).(B)Forks(i)North fork meacham creekThe approximately 8.8-mile segment of North Fork Meacham Creek from and including the headwaters to the east boundary of NW1/4 sec. 30, T. 1 N., R. 37 E., Willamette Meridian, as a recreational river.(ii)East meacham creekThe approximately 5.5-mile segment of East Meacham Creek from and including the headwaters to the confluence with Meacham Creek, as a wild river.(C)Tributaries(i)Owsley creekThe approximately 5-mile segment of Owsley Creek from and including the headwaters to the confluence with East Meacham Creek, as a wild river.(ii)Bear creekThe approximately 5.4-mile segment of Bear Creek from and including the headwaters to the north boundary of SW1/4 sec. 30, T. 1 N., R. 37 E., Willamette Meridian, as a wild river.(iii)Pot creekThe approximately 8-mile segment of Pot Creek from and including the headwaters (including Dead Horse Spring) to the confluence with North Fork Meacham Creek, as a wild river. (267)North fork siletz, oregonThe following segments, to be administered by the Secretary of the Interior in the following classes:(A)MainstemThe approximately 3.4-mile segment of the North Fork Siletz River from the west boundary of E1/2SW1/4 sec. 19, T. 7 S., R. 8 W., Willamette Meridian, to the south boundary of T. 7 S., R. 8 W., sec. 32, Willamette Meridian, as a scenic river.(B)Warnicke creekThe approximately 6.8-mile segment of Warnicke Creek from the east boundary of T. 7 S., R. 8 W., sec. 17, Willamette Meridian, to the confluence with the North Fork Siletz River, as a scenic river.(268)North santiam, oregonThe following segments, to be administered by the Secretary of Agriculture in the following classes:(A)Mainstem(i)Upper mainstemThe approximately 3.4-mile segment of the North Santiam River from the Mount Jefferson Wilderness boundary (including Big Meadows) to 0.1 mile above Oregon Highway 22 in T. 12 S., R. 7 E., sec. 29, Willamette Meridian, as a scenic river.(ii)Middle mainstemThe approximately 9-mile segment of the North Santiam River from 0.1 mile above Oregon Highway 22 in T. 12 S., R. 7 E., sec. 29, Willamette Meridian, to the north boundary of SW1/4SW1/4 sec. 29, T. 11 S., R. 7 E., Willamette Meridian, as a recreational river.(iii)Lower mainstemThe approximately 9.5-mile segment of the North Santiam River from the south boundary of NW1/4NW1/4 sec. 15, T. 11 S., R. 7 E., Willamette Meridian, to the west boundary of T. 10 S., R. 6 E., sec. 24, Willamette Meridian, as a recreational river.(B)Whitewater Creek(i)UpperThe approximately 4-mile segment of Whitewater Creek from the Mount Jefferson Wilderness boundary to the west boundary of E1/2 sec. 22, T. 10 S., R. 6 E., Willamette Meridian, as a scenic river.(ii)LowerThe approximately 1-mile segment of Whitewater Creek from the east boundary of NW1/4NE1/4 sec. 28, T. 10 S., R. 7 E., Willamette Meridian, to the confluence with the North Santiam River, as a recreational river. (269)Ochoco creek, oregonThe following segments, to be administered by the Secretary of Agriculture in the following classes:(A)MainstemThe approximately 7-mile segment of Ochoco Creek from the source at Ochoco Spring and 4 named springs in NE1/4 sec. 16, T. 13 S., R. 20 E., Willamette Meridian, to the west boundary of NE1/4SE1/4 sec. 34, T. 13 S., R. 19 E., Willamette Meridian, as a recreational river.(B)Canyon Creek(i)UpperThe approximately 2-mile segment of Canyon Creek from and including the headwaters to the confluence with Cline Creek, as a wild river.(ii)LowerThe approximately 4-mile segment of Canyon Creek from the confluence with Cline Creek to the confluence with Ochoco Creek, as a recreational river.(270)Odell creek, oregonThe following segments, to be administered by the Secretary of Agriculture, in the following classes:(A)MainstemThe approximately 8.1-mile segment of Odell Creek from the gauging station below the outlet of Odell Lake to Davis Lake, as a scenic river.(B)TributariesThe approximately 1.7-mile segment of Maklaks Creek from and including the headwaters to the confluence with Odell Creek, as a scenic river. (271)Oregon canyon mountains, oregonThe following segments, to be administered by the Secretary of the Interior in the following classes:(A)Whitehorse creekThe approximately 15.3-mile segment of Whitehorse Creek from and including the headwaters to the north boundary of S1/2SW1/4 sec. 29, T. 38 S., R. 39 E., Willamette Meridian, as a wild river.(B)Little whitehorse creekThe approximately 15.8-mile segment of Little Whitehorse Creek from and including the headwaters to the east boundary of NW1/4SE1/4 sec. 30, T. 38 S., R. 39 E., Willamette Meridian, as a wild river.(C)Unnamed tributaryThe approximately 5.6-mile segment of an unnamed tributary from and including the headwaters to the confluence with Little Whitehorse Creek in SE1/4SW1/4 sec. 8, T. 40 S., R. 49 E., Willamette Meridian, to be administered by the Secretary of the Interior as a wild river.(D)Fifteenmile creekThe approximately 12-mile segment of Fifteenmile Creek from and including the headwaters to the confluence with Whitehorse Creek, as a wild river.(E)Oregon canyon creekThe approximately 7.4-mile segment of Oregon Canyon Creek from and including the headwaters to the north boundary of SW1/4NE1/4 sec. 2, T. 39 S., R. 40 E., Willamette Meridian, as a wild river.(F)East fork oregon canyon creekThe approximately 4.7-mile segment of East Fork Oregon Canyon Creek from and including the headwaters to the confluence with Oregon Canyon Creek, as a wild river.(G)West fork oregon canyon creekThe approximately 1.5-mile segment of West Fork Oregon Canyon Creek from and including the headwaters to the confluence with Oregon Canyon Creek, as a wild river.(H)Unnamed tributaryThe approximately 3.7-mile segment of an unnamed tributary of Oregon Canyon Creek from and including the headwaters (including Box Canyon, Island Canyon, and Fall Canyon) to the confluence with Oregon Canyon Creek in T. 39 S., R. 40 E., sec. 36, Willamette Meridian, as a wild river.(I)North fork mcdermitt creekThe approximately 4.5-mile segment of North Fork McDermitt Creek from and including the headwaters to the confluence with McDermitt Creek, as a wild river.(J)Mcdermitt creek(i)UpperThe approximately 8.2-mile segment of McDermitt Creek from and including the headwaters to the south boundary of NE1/4 sec. 10, T. 41 S., R. 39 E., Willamette Meridian, as a wild river.(ii)MiddleThe approximately 7.5-mile segment of McDermitt Creek from the east boundary of T. 41 S., R. 40 E., sec. 22, Willamette Meridian, to the east boundary of T. 47 N., R. 36 E., sec. 3, Mount Diablo Meridian, as a wild river.(K)Antelope creekThe approximately 10.1-mile segment of Antelope Creek from and including the headwaters to the north boundary of NE1/4 sec. 9, T. 37 S., R. 37 E., Willamette Meridian, as a wild river.(L)Cottonwood creekThe approximately 7.4-mile segment of Cottonwood Creek from and including the headwaters to the confluence with Whitehorse Creek, as a wild river.(M)Doolittle creekThe approximately 8.6-mile segment of Doolittle Creek from and including the headwaters to the confluence with Whitehorse Creek, as a wild river.(N)Indian creek(i)UpperThe approximately 3-mile segment of Indian Creek from and including the headwaters to the south boundary of T. 40 S., R. 40 E., sec. 24, Willamette Meridian, as a wild river.(ii)LowerThe approximately 6.8-mile of Indian Creek from the south boundary of T. 40 S., R. 40 E., sec. 24, Willamette Meridian, to the confluence with McDermitt Creek, as a scenic river.(O)Sage creekThe approximately 4.2-mile segment of Sage Creek from and including the headwaters to the east boundary of T. 41 S., R. 39 E., sec. 17, Willamette Meridian, as a wild river.(P)Line canyon creekThe approximately 3.9-mile segment of Line Canyon Creek from and including the headwaters to the east boundary of SW1/4SW1/4 sec. 21, T. 41 S., R. 39 E., Willamette Meridian, as a wild river. (272)Oregon dunes, oregonThe following segments, to be administered by the Secretary of Agriculture in the following classes:(A)Berry creek and lily lake(i)Berry creekThe approximately 3.9-mile segment of Berry Creek from and including the headwaters to the Pacific Ocean, as a scenic river.(ii)Quarry creekThe approximately .5-mile segment of Quarry Creek from the south boundary of T. 17 S., R. 12 W., sec. 15, Willamette Meridian, including Lily Lake, to the confluence with Berry Creek, as a scenic river.(B)Sutton creekThe approximately 4.2-mile segment of Sutton Creek from the mouth of Sutton Lake to the Pacific Ocean, as a scenic river.(C)Siltcoos riverThe approximately 1.7-mile segment of the Siltcoos River from Tyee Campground to the Pacific Ocean, as a scenic river.(D)Tahkenitch creekThe approximately 2.9-mile segment of Tahkenitch Creek from the 100 feet below U.S. Route 101 to the Pacific Ocean, as a wild river.(E)Threemile creekThe approximately 2.1-mile segment of Threemile Creek from the Oregon Dunes National Recreation Area boundary to the Pacific Ocean, as a scenic river. (F)Threemile lakeThreemile Lake (including associated wetlands, ponds, and tributaries of Threemile Lake) and Butterfly Lake, as a wild river. (G)Tenmile creekThe approximately 2.1-mile segment of Tenmile Creek from the eastern boundary of the Oregon Dunes National Recreation Area to the Pacific Ocean, as a wild river.(H)Accommodating natureIn preparing the detailed boundaries of the segments designated by this paragraph, the Secretary of Agriculture shall—(i)accommodate the dynamic nature of the stream mouths entering the Pacific Ocean; and(ii)if determined to be appropriate by the Secretary of Agriculture, expand the detailed boundaries of the applicable segment to accommodate significant movement of a stream mouth. (273)Pipe fork, oregonThe following segments, to be administered by the Secretary of Agriculture and the Secretary of the Interior in the following classes:(A)Mainstem(i)UpperThe approximately 0.7-mile segment of Pipe Fork from and including the headwaters (including Larkspur Spring) to the confluence with an unnamed tributary in SW1/4SW1/4 sec. 35, T. 39 S., R. 5 W., Willamette Meridian, as a wild river.(ii)LowerThe approximately 0.8-mile segment of Pipe Fork from the confluence with an unnamed tributary in SW1/4SW1/4 sec. 35, T. 39 S., R. 5 W., Willamette Meridian, as a scenic river.(B)Unnamed tributaryThe approximately 0.8-mile segment of an unnamed tributary from and including the headwaters to the confluence with Pipe Fork in SW1/4SW1/4 sec. 35, T. 39 S., R. 5 W., Willamette Meridian, as a wild river. (274)Pistol, oregonThe following segments, to be administered by the Secretary of Agriculture in the following classes:(A)MainstemThe approximately 6.6-mile segment of the Pistol River from and including the headwaters to the west boundary of T. 38 S., R. 13 W., sec. 2, Willamette Meridian, as a scenic river.(B)Forks(i)North forkThe approximately 4.6-mile segment of the North Fork Pistol River from and including the headwaters to the south boundary of T. 37 S., R. 13 W., sec. 32, Willamette Meridian, as a scenic river.(ii)East forkThe approximately 4.6-mile segment of the East Fork Pistol River from the confluence with Windy Creek and Cedar Creek to the confluence with Pistol River, as a wild river.(C)Tributaries(i)Cedar creekThe approximately 1.3-mile segment of Cedar Creek from and including the headwaters to the confluence with Windy Creek, as a wild river.(ii)Meadow creekThe approximately 2.9-mile segment of Meadow Creek from and including the headwaters including Snow Camp Meadow to the confluence with the Pistol River, as a scenic river.(iii)Sunrise creekThe approximately 4.2-mile segment of Sunrise Creek from and including the headwaters to north boundary of T. 38 S., R. 13 E., sec. 21, Willamette Meridian, as a scenic river.(iv)Panther lake creekThe approximately 2.7-mile segment of an unnamed tributary arising from and including Panther Lake to the confluence with the East Fork Pistol River, as a wild river.(v)Windy creekThe approximately 4.4-mile segment of Windy Creek from and including the headwaters to the confluence with Cedar Creek, as a wild river. (275)Pueblo mountains, oregonThe following segments, to be administered by the Secretary of the Interior in the following classes:(A)Denio creekThe approximately 5.9-mile segment of Denio Creek from and including the headwaters to the south boundary of NE1/4NW1/4 sec. 20, T. 41 S., R. 35 E., Willamette Meridian, as a wild river.(B)Van horn creekThe approximately 6.8-mile segment of Van Horn Creek from and including the headwaters to the north boundary of T. 41 S., R. 35 E., sec. 4, Willamette Meridian, as a wild river.(C)Arizona creekThe approximately 3.4-mile segment of Arizona Creek from and including the headwaters to 0.01 miles west of Fields-Denio County Road 201, as a wild river.(D)Little cottonwood creekThe approximately 6.9-mile segment of Little Cottonwood Creek from and including the headwaters to 0.01 mile west of Fields-Denio County Road 201, as a wild river.(E)Willow creekThe approximately 4.7-mile segment of Willow Creek from and including the headwaters to 0.01 mile west of Fields-Denio County Road 201, as a wild river. (276)Rattlesnake creek, oregonThe approximately 11.3-mile segment of Rattlesnake Creek from the south boundary of T. 37 S., R. 44 E., sec. 4, Willamette Meridian, to the north boundary of SE1/4 sec. 19, T. 35 S., R. 42 E., Willamette Meridian, to be administered by the Secretary of the Interior as a wild river.(277)Scotch creek, oregon and californiaThe following segments, to be administered by the Secretary of the Interior in the following classes:(A)Mainstem(i)UpperThe approximately 6.9-mile segment of Scotch Creek from and including the headwaters to the confluence with Slide Creek, as a wild river.(ii)Lower(I)In generalThe approximately 1.2-mile segment of Scotch Creek from the confluence with Slide Creek to the Iron Gate Reservoir pool, as a recreational river.(II)ExtensionOn the removal of Iron Gate Dam, the lower terminus of the segment designated by subclause (I) shall extend to the confluence with the Klamath River.(B)Tributaries(i)Slide creekThe approximately 5.7-mile segment of Slide Creek from and including the headwaters to the confluence with Scotch Creek, as a wild river.(ii)Brushy gulchThe approximately 3.2-mile segment of Brushy Gulch from and including the headwaters to the confluence with Slide Creek, as a wild river.(iii)Wildcat gulchThe approximately 2.3-mile segment of Wildcat Gulch from and including the headwaters to the confluence with Slide Creek, as a wild river.(278)Seldom creek, oregonThe following segments, to be administered by the Secretary of Agriculture in the following classes:(A)MainstemThe approximately 4-mile segment of Seldom Creek from the eastern right-of-way edge of the county road that intersects with Oregon Route 140 in SE1/4NE1/4 sec. 35, T. 36 S., R. 5 E., Willamette Meridian, to the confluence with Fourmile Creek, to be administered by the Secretary of Agriculture as a scenic river.(B)Mountain Lakes CreekThe approximately 2.4-mile segment of an unnamed stream, locally known as Mountain Lakes Creek, from the Mountain Lakes Wilderness boundary to the confluence with Seldom Creek in T. 36 S., R. 5 E., sec. 36, Willamette Meridian, to be administered by the Secretary of Agriculture as a scenic river. (279)Silver creek, oregonThe following segments, to be administered by the Secretary of Agriculture and the Secretary of the Interior in the following classes:(A)Mainstem(i)UppermostThe approximately 5.3-mile segment of Silver Creek from the north boundary of SE1/4SE1/4 sec. 16, T. 19 S., R. 26 E., Willamette Meridian, to 0.01 mile below Forest Service Road 45S, as a recreational river.(ii)UpperThe approximately 15.8-mile segment of Silver Creek from 0.01 mile below Forest Service Road 45S to the confluence with Sawmill Creek, as a wild river.(iii)MiddleThe approximately 0.5-mile segment of Silver Creek from the confluence with Sawmill Creek to the south boundary of T. 21 S., R. 26 E., sec. 20, Willamette Meridian, as a recreational river.(iv)LowerThe approximately 3.3-mile segment of Silver Creek from the south boundary of T. 21 S., R. 26 E., sec. 20, Willamette Meridian, to the confluence with Nicoll Creek, as a recreational river. (v)LowermostThe approximately 1.5 mile segment of Silver Creek from the confluence with Nicoll Creek to the south boundary of T. 22 S., R. 25 E., sec. 13, Willamette Meridian, as a wild river.(B)Wickiup creekThe approximately 7.2-mile segment of Wickiup Creek from and including the headwaters to the west boundary of T. 21 S., R. 26 E., sec. 11, Willamette Meridian, as a scenic river. (280)Silvies, oregonThe approximately 3.3-mile segment of the Silvies River from the north boundary of T. 21 S., R. 29 E., sec. 14, SW1/4, NE1/4, Willamette Meridian, to the east boundary of T. 21 S., R. 29 E., sec. 25, SW1/4, NE1/4, Willamette Meridian, to be administered by the Secretary of Agriculture and the Secretary of the Interior as a scenic river.(281)Sitka spruce, oregonThe following segments, to be administered by the Secretary of Agriculture in the following classes:(A)Gwynn creekThe approximately 2.8-mile segment of Gwynn Creek from and including the headwaters to the Pacific Ocean, as a scenic river.(B)Cape creekThe approximately 3.2-mile segment of Cape Creek from and including the headwaters to the Pacific Ocean, as a scenic river.(C)North cape creekThe approximately 1.4-mile segment of North Cape Creek from and including the headwaters to the Pacific Ocean, as a scenic river.(282)Cedar log creek, oregonThe approximately 1.7-mile segment of Cedar Log Creek from and including the headwaters to the confluence with Slate Creek, to be administered by the Secretary of Agriculture as a wild river. (283)Smith, oregonThe following segments, to be administered by the Secretary of Agriculture and the Secretary of the Interior in the following classes:(A)MainstemThe approximately 67.9-mile segment of Smith River from and including the headwaters to the confluence with Spencer Creek, as a recreational river.(B)Forks(i)North fork smith riverThe approximately 15.4-mile segment from the north boundary of S1/2 sec. 7, T. 19 S., R. 9 W., Willamette Meridian, to the south boundary of N1/2NE1/4 sec. 32, T. 19 S., R. 10 W., Willamette Meridian, as a scenic river.(ii)West fork smith riverThe approximately 16.9-mile segment of the West Fork Smith River from and including the headwaters to the confluence with the Smith River, as a recreational river.(iii)South fork smith riverThe approximately 7.7-mile segment of the South Fork Smith River from and including the headwaters to the confluence with the Smith River, as a recreational river.(C)Tributaries(i)Middle fork north fork smith riverThe approximately 4.9-mile segment of the Middle Fork North Fork Smith River from and including the headwaters to the confluence with North Fork Smith River, as a scenic river.(ii)West branch north fork smith riverThe approximately 3.2-mile segment of the West Branch of the North Fork Smith River from and including the headwaters to the confluence with the North Fork Smith River, as a scenic river.(iii)Little south fork smith riverThe approximately 3.1-mile segment of the Little South Fork Smith River from and including the headwaters to the confluence with the South Fork Smith River, to be administered by the Secretary of the Interior as a recreational river.(iv)Kentucky creekThe approximately 1.8-mile segment of Kentucky Creek from the east boundary of T. 19 S., R. 9 W., sec. 17, Willamette Meridian, to the confluence with the North Fork Smith River, as a scenic river.(284)South fork alsea, oregonThe approximately 9.3-mile segment of the South Fork Alsea River from and including the headwaters to the Bureau of Land Management boundary in T. 14 S., R. 7 W., sec. 26, Willamette Meridian, to be administered by the Secretary of the Interior as a recreational river. (285)South fork coquille, oregonThe following segments, to be administered by the Secretary of Agriculture in the following classes:(A)MainstemThe approximately 25.6-mile segment of the South Fork Coquille River from the west boundary of T. 32 S., R. 10 W., sec. 4, Willamette Meridian, to the Rogue River-Siskiyou National Forest boundary, as a recreational river.(B)Tributaries(i)Johnson creekThe approximately 7.4-mile segment of Johnson Creek from and including the headwaters to the confluence with the South Fork Coquille River, as a scenic river.(ii)Jim hayes creekThe approximately 1.5-mile segment of Jim Hayes Creek from and including the headwaters to the confluence with Johnson Creek, as a wild river.(iii)Rock creekThe approximately 6.4-mile segment of Rock Creek from the Forest Service boundary in T. 33 S., R. 12 W., sec. 32, Willamette Meridian, to the confluence with the South Fork Coquille River, as a scenic river. (iv)Sucker creekThe approximately 3.9-mile segment of Sucker Creek from and including the headwaters to the confluence with Johnson Creek, as a wild river. (286)Crooked creek, oregonThe following segments, to be administered by the Secretary of Agriculture in the following classes:(A)MainstemThe approximately 5.5-mile segment from the confluence of North Fork Crooked Creek and South Fork Crooked Creek to the Fremont National Forest boundary, as a wild river.(B)Forks(i)North forkThe approximately 1.9-mile segment of North Fork Crooked Creek from and including the headwaters to the confluence with South Fork Crooked Creek, as a scenic river.(ii)South forkThe approximately 1.9-mile segment of South Fork Crooked Creek from and including the headwaters to the confluence with North Fork Crooked Creek, as a scenic river. (287)South fork crooked, oregonThe approximately 15.4-mile segment of the South Fork Crooked River from the south boundary of N1/2 sec. 11, T. 19 S., R. 22 E., Willamette Meridian, to the north boundary of T. 17 S., R. 22 E., sec. 24, Willamette Meridian, to be administered by the Secretary of the Interior as a wild river. (288)South fork little butte creek, oregonThe following segments, to be administered by the Secretary of Agriculture and the Secretary of the Interior in the following classes: (A)Mainstem(i)UpperThe approximately 6.2-mile segment of South Fork Little Butte Creek from and including the headwaters to South Fork Dam pool, as a recreational river. (ii)LowerThe approximately 8.5-mile segment of South Fork Little Butte Creek from 150 feet below South Fork Dam, as a recreational river.(B)Tributaries(i)Lost creekThe approximately 2.4-mile segment of Lost Creek from the south boundary of T. 37 S., R. 2 E., sec. 35, Willamette Meridian, and including Lost Lake, to 50 feet above the diversion structure in SE1/4NW1/4 sec. 27, T. 37 S., R. 2 E., Willamette Meridian, as a wild river.(ii)Bybee gulchThe approximately 0.8-mile segment of Bybee Gulch from the east boundary of NW1/4 sec. 1, T. 38 S., R. 2 E., Willamette Meridian, to the confluence with Lost Creek at the waterfalls in SE1/4SE1/4 sec. 35, T. 37 S., R. 2 E., Willamette Meridian, as scenic river.(iii)Dead indian creekThe approximately 3-mile segment of Dead Indian Creek from the east boundary of T. 38 S., R. 3 E., sec. 3, Willamette Meridian, to the confluence with Little South Fork Butte Creek, as a scenic river. (289)Sixes, oregonThe following segments, to be administered by the Secretary of Agriculture and the Secretary of the Interior in the following classes:(A)MainstemThe approximately 4.2-mile segment of the Sixes River from the east boundary of T. 32 S., R. 13 W., sec. 8, Willamette Meridian, to the east boundary of NE1/4SE1/4 sec. 11, T. 32 S., R. 14 W., Willamette Meridian, as a recreational river.(B)South forkThe approximately 7.3-mile segment of the South Fork Sixes River from and including the headwaters to the west boundary of T. 32 S., R. 13 W., sec. 18, Willamette Meridian, as a wild river.(C)North fork dry creekThe approximately 3.1-mile segment of North Fork Dry Creek from and including the headwaters to the confluence with Dry Creek, as a wild river. (D)Bee creekThe approximately 2.3-mile segment of Bee Creek from and including the headwaters to the confluence with the South Fork Sixes River, as a wild river. (290)Smith, oregonThe 0.9-mile segment of the Smith River from and including the headwaters of Rowdy Creek to the border between the States of Oregon and California, to be administered by the Secretary of Agriculture as a wild river. (291)South fork indian creek, oregonThe following segments, to be administered by the Secretary of the Interior in the following classes:(A)MainstemThe approximately 3.1-mile segment of South Fork Indian Creek from the downstream right-of-way boundary of Gregory Road in SE1/4SE1/4 sec. 19, T. 18 S., R. 39 E., Willamette Meridian, to the east boundary of SW1/4 sec. 15, T. 18 S., R. 39 E., Willamette Meridian, as a wild river. (B)Unnamed tributaryThe approximately 0.7-mile segment of an unnamed tributary from the west boundary of SW1/4SE1/4 sec. 20, T. 18 S., R. 39 E., Willamette Meridian, to the confluence with South Fork Indian Creek, as a wild river.(292)South fork sprague river, oregonThe following segments, to be administered by the Secretary of Agriculture in the following classes:(A)Mainstem(i)UpperThe approximately 9.3-mile segment of the South Fork Sprague River from the Gearhart Mountain Wilderness boundary in T. 36 S., R. 16 E., sec. 1, Willamette Meridian, to the west boundary of NE1/4 sec. 10, T. 37 E., R. 16 E., Willamette Meridian, as a scenic river.(ii)MiddleThe approximately 6.8-mile segment of the South Fork Sprague River from south boundary of NW1/4SE1/4 sec. 1, T. 37 S., R. 15 E., Willamette Meridian, to the north boundary of S1/2NW1/4 sec. 8, T. 37 S., R. 15 E., Willamette Meridian, as a scenic river.(B)Tributaries(i)Corral creekThe approximately 0.8-mile segment of Corral Creek from the Gearhart Mountain Wilderness boundary to the confluence with the South Fork Sprague River, as a scenic river.(ii)Camp creekThe approximately 2-mile segment of Camp Creek from the Gearhart Mountain Wilderness boundary to the confluence with the South Fork Sprague River, as a scenic river.(iii)Brownsworth creekThe approximately 1.7-mile segment of Brownsworth Creek from the north boundary of SE1/4 sec. 36, T. 36 S., R. 15 E., Willamette Meridian, to the confluence with the South Fork Sprague River, as a scenic river.(iv)Deming creekThe approximately 5-mile segment of Deming Creek from the Gearhart Wilderness boundary to the south boundary of T. 36 S., R. 15 E., sec. 9, Willamette Meridian, as a scenic river.(293)South santiam, oregonThe following segments, to be administered by the Secretary of Agriculture in the following classes:(A)MainstemThe approximately 13.2-mile segment of the South Santiam River from the confluence of Sevenmile Creek and Latiwi Creek to the west boundary of T. 13 S., R. 3 E., sec. 34, Willamette Meridian, as a recreational river.(B)Tributaries(i)Sevenmile creekThe approximately 4.9-mile segment of Sevenmile Creek from the south boundary of NE1/4 sec. 13, T. 14 S., R. 5 E., Willamette Meridian, to the confluence with Latiwi Creek, as a scenic river.(ii)Latiwi creekThe approximately 3.9-mile segment of Latiwi Creek from and including the headwaters to the confluence with Sevenmile Creek, as a scenic river.(iii)Sheep creekThe approximately 2.6-mile segment of Sheep Creek from the east boundary of T. 13 S., R. 5 E., sec. 28, Willamette Meridian, to the confluence with the South Santiam River, as a recreational river. (iv)Cub creekThe approximately 2-mile segment of Cub Creek from and including the headwaters to the confluence with Moose Creek, as a scenic river.(v)Boulder creekThe approximately 3.5-mile segment of Boulder Creek from and including the headwaters to the confluence with the South Santiam River, as a wild river.(vi)Elk creekThe approximately 2-mile segment of Elk Creek from and including the headwaters to the confluence with the South Santiam River, as a wild river.(vii)Moose creekThe approximately 10.1-mile segment of Moose Creek from the Forest Service boundary 0.4 mile upstream from the western edge of T. 13 S., R. 4 E., sec. 4, Willamette Meridian, to the confluence with the South Santiam River, as a scenic river.(viii)Falls creek(I)UpperThe approximately 3.6-mile segment of Falls Creek from the source at and including Gordon Meadows to 100 feet above the hydroelectric diversion, as a wild river.(II)LowerThe approximately 2.6-mile segment of Falls Creek from 100 feet below the hydroelectric diversion to the confluence with the South Santiam River, as a scenic river. (294)Succor creek, Oregon(A)MainstemThe approximately 14-mile segment of Succor Creek from the west boundary of NE1/4SE1/4 sec. 17, T. 25 S., R. 46 E., Willamette Meridian, to 50 feet above the diversion dam in SE1/4NE1/4 sec. 28, T. 23 S., R. 46 E., Willamette Meridian, to be administered by the Secretary of the Interior as a scenic river.(B)Tributaries(i)South fork carter creekThe approximately 2.2-mile segment of South Fork Carter Creek from the south boundary of NW1/4NE1/4 sec. 11, T. 27 S., R. 45 E., Willamette Meridian, to the north boundary S1/2NW1/4 sec. 36, T. 26 S., R. 45 E., Willamette Meridian, as a wild river.(ii)Unnamed tributary of south fork carter creekThe approximately 0.8-mile segment of an unnamed tributary to South Fork Carter Creek from the south boundary of NW1/4 sec. 12, T. 27 S., R. 45 E., Willamette Meridian to the confluence with South Fork Carter Creek in SE1/4SE1/4 sec. 2, T. 27 S., R. 45 E., Willamette Meridian, as a wild river.(295)Trout creek mountains, oregonThe following segments, to be administered by the Secretary of the Interior in the following classes:(A)Willow creek(i)UpperThe approximately 12-mile segment of Willow Creek from and including the headwaters to the north boundary of SW1/4NW1/4 sec. 2, T. 39 S., R. 38 E., Willamette Meridian, as a wild river.(ii)LowerThe approximately 8-mile segment of Willow Creek from the north boundary of SW1/4NW1/4 sec. 2, T. 39 S., R. 38 E., Willamette Meridian, to the north boundary of T. 37 S., R. 36 E., sec. 22, Willamette Meridian, as a scenic river.(B)Big trout creekThe approximately 12.4-mile segment of Big Trout Creek from the east boundary of SW1/4NE1/4 sec. 15, T. 41 S., R. 38 E., Willamette Meridian, to the north boundary of T. 39 S., R. 37 E., sec. 35, Willamette Meridian, as a wild river.(C)East fork big trout creekThe approximately 6.7-mile segment of East Fork Big Trout Creek from and including the headwaters to the confluence with Big Trout Creek, as a wild river.(D)Little trout creek(i)UpperThe approximately 6-mile segment of Little Trout Creek from and including the headwaters to the north boundary of T. 39 S., R. 37 E., sec. 24, Willamette Meridian, as a wild river.(ii)LowerThe approximately 1.7-mile segment of Little Trout Creek from the north boundary of T. 39 S., R. 37 E., sec. 24, Willamette Meridian, to the west boundary of NE1/4 sec. 14, T. 39 S., R. 37 E., Willamette Meridian, as a scenic river.(E)Kings riverThe approximately 2.1-mile segment of Kings River from the Oregon-Nevada border to the Nevada-Oregon border, as a wild river. (296)Twelvemile creek, oregonThe following segments, to be administered by the Secretary of Agriculture and the Secretary of the Interior in the following classes:(A)Mainstem(i)UpperThe approximately 5.8-mile segment of Twelvemile Creek from and including the headwaters to the east boundary of T. 41 S., R. 22 E., sec. 23, Willamette Meridian, as a wild river.(ii)MiddleThe approximately 6.9-mile segment of Twelvemile Creek from the west boundary of SE1/4 sec. 20, T. 41 S., R. 23 E., Willamette Meridian, to the north boundary of SE1/4SW1/4 sec. 12, T. 41 S., R. 23 E., Willamette Meridian, as a wild river.(B)Forks(i)North forkThe approximately 3.8-mile segment of North Fork Twelvemile Creek from and including the headwaters to the confluence with Twelvemile Creek, as a wild river.(ii)South forkThe approximately 2-mile segment of South Fork Twelvemile Creek from and including the headwaters to the confluence with Twelvemile Creek, as a wild river. (297)Tumalo creek, oregonThe following segments, to be administered by the Secretary of Agriculture in the following classes:(A)MainstemThe approximately 11.6-mile segment of Tumalo Creek from the confluence of North Fork Tumalo Creek and Middle Fork Tumalo Creek to the east boundary of T. 17 S., R. 11 E., sec. 33, Willamette Meridian, as a recreational river.(B)Forks(i)Middle forkThe approximately 4.8-mile segment of Middle Fork Tumalo Creek from and including the headwaters to the confluence with North Fork Tumalo Creek, as a wild river.(ii)South forkThe approximately 2.4-mile segment of South Fork Tumalo Creek from and including the headwaters to the confluence with Tumalo Creek, as a wild river.(iii)North forkThe approximately 2.2-mile segment of North Fork Tumalo Creek from the Three Sisters Wilderness boundary to the confluence with Middle Fork Tumalo Creek, as a wild river.(C)Bridge creekThe approximately 3.6-mile segment of Bridge Creek from and including the headwaters to 0.01 mile above the diversion dam, as a wild river. (298)Umatilla headwaters, oregonThe following segments, to be administered by the Secretary of Agriculture in the following classes:(A)MainstemThe approximately 8-mile segment of the Umatilla River from the confluence of the North Fork Umatilla River and the South Fork Umatilla River to the Umatilla Indian Reservation, as a recreational river.(B)Forks(i)North fork umatilla river(I)UpperThe approximately 2-mile segment of the North Fork Umatilla River from and including the headwaters to the North Fork Umatilla Wilderness boundary, as a scenic river.(II)LowerThe approximately 0.3-mile segment of the North Fork Umatilla River from the North Fork Umatilla Wilderness boundary to the confluence with the South Fork Umatilla River, as a recreational river.(ii)South fork umatilla river(I)UpperThe approximately 7.2-mile segment of the South Fork Umatilla River from and including the headwaters to 0.01 mile above Forest Service Road 32, as a wild river.(II)LowerThe approximately 4.1-mile segment of South Fork Umatilla River from 0.01 mile above Forest Service Road 32 to the confluence with the North Fork Umatilla River, as a recreational river.(C)Tributaries(i)Pearson creekThe approximately 8.2-mile segment of Pearson Creek from and including the headwaters to the north boundary of T. 3 S., R. 33 E., sec. 4, Willamette Meridian, as a recreational river.(ii)Bobsled creekThe approximately 4-mile segment of Bobsled Creek from and including the headwaters to the confluence with the Umatilla River, as a wild river.(iii)Ryan creekThe approximately 7.1-mile segment of Ryan Creek from and including the headwaters to the confluence with the Umatilla River, as a wild river.(iv)Shimmiehorn creekThe approximately 6.7-mile segment of Shimmiehorn Creek from and including the headwaters to the confluence with the South Fork Umatilla River, as a wild river.(v)Thomas creekThe approximately 2.4-mile segment of Thomas Creek from the confluence with Spring Creek to the confluence with the South Fork Umatilla River, as a recreational river.(vi)Spring creekThe approximately 5.7-mile segment of Spring Creek from the headwaters to the confluence with the South Fork Umatilla River, as a recreational river.(299)Applegate, oregonThe following segments, to be administered by the Secretary of Agriculture and the Secretary of the Interior in the following classes:(A)Kinney creekThe approximately 4.2-mile segment of Kinney Creek from and including the headwaters to the east boundary of NE1/4SE1/4 sec. 18, T. 40 S., R. 3 W., Willamette Meridian, to be administered by the Secretary of Agriculture as a recreational river.(B)Palmer creek(i)MainstemThe approximately 5-mile segment of Palmer Creek from and including the headwaters to the west boundary of T. 40 S., R. 3 W., sec. 7, Willamette Meridian, as a recreational river.(ii)Tributaries(I)Sourdough gulchThe approximately 1.4-mile segment of Sourdough Gulch from and including the headwaters to the confluence with Palmer Creek, as a recreational river.(II)Lime gulchThe approximately 0.9-mile segment of Lime Gulch from and including the headwaters to the confluence with Palmer Creek, as a recreational river.(III)Bailey gulchThe approximately 1.6-mile segment of Bailey Gulch from and including the headwaters to the confluence with Palmer Creek, as a recreational river.(IV)Nine dollar gulchThe approximately 3.1-mile segment of Nine Dollar Gulch from and including the headwaters to the confluence with Palmer Creek, as a recreational river.(V)Dark canyonThe approximately 1.6-mile segment of Dark Canyon from and including the headwaters to the confluence with Palmer Creek, as a recreational river. (C)Mule creek(i)MainstemThe approximately 3.6-mile segment of Mule Creek from and including the headwaters to the west boundary of T. 40 S., R. 3 W., sec. 17, Willamette Meridian, as a wild river. (ii)Hole in the ground creekThe approximately 1.1-mile segment of Hole in the Ground Creek from and including the headwaters to the confluence with Mule Creek, as a wild river. (D)Star gulch(i)MainstemThe approximately 7.7-mile segment of Star Gulch from and including the headwaters to the east boundary of NW1/4 sec. 28, T. 39 S., R. 3 W., Willamette Meridian, as a recreational river.(ii)Tributaries(I)1918 gulchThe approximately 1.6-mile segment of 1918 Gulch from and including the headwaters to the confluence with Star Gulch, as a scenic river.(II)1917 gulchThe approximately 1.2-mile segment of 1917 Gulch from and including the headwaters to the confluence with Star Gulch, as a scenic river.(III)1916 gulchThe approximately 0.9-mile segment of 1916 Gulch from and including the headwaters to the confluence with Star Gulch, as a scenic river.(IV)Ladybug gulchThe approximately 1.7-mile segment of Ladybug Gulch from and including the headwaters to the confluence with Star Gulch, as a scenic river.(V)Deadman gulchThe approximately 0.7-mile segment of Deadman Gulch from and including the headwaters to the confluence with Star Gulch, as a scenic river. (300)Upper klamath lake marsh, oregonThe following segments, to be administered by the Secretary of Agriculture and the Secretary of the Interior in the following classes:(A)Crystal creekThe approximately 9.4-mile segment of Crystal Creek from and including the source at Crystal Spring (including Malone Springs) to Pelican Bay, as a scenic river.(B)Recreation creek(i)In generalThe approximately 2.3-mile segment of Recreation Creek from the diffluence with Crystal Creek to Pelican Bay, as a scenic river. (ii)Non-federal landThe Secretary of Agriculture and the Secretary of the Interior shall not include any non-Federal land or National Forest System land in which recreational cabins are located within the detailed boundaries required under subsection (b) for the segment designated by clause (i).(C)Cherry creekThe approximately 0.5-mile segment of Cherry Creek from the south boundary of N1/2SE1/4, SE1/4NE1/4 sec. 11, T. 34 S., R. 6 E., Willamette Meridian, to the confluence with Fourmile Creek, as a scenic river. (301)Upper warm springs, oregonThe approximately 6.5-mile segment of the Warms Springs River from and including the headwaters (including Warm Springs Meadow, Trapper Springs Meadow, and an unnamed meadow located between Warm Springs Meadow and Trapper Springs Meadow) to the Mount Hood National Forest boundary, to be administered by the Secretary of Agriculture as a scenic river. (302)West steens mountain, oregonThe following segments, to be administered by the Secretary of the Interior in the following classes:(A)Big bridge creekThe approximately 4.9-mile segment of Big Bridge Creek from the west boundary of NE1/4NE1/4 sec. 14, T. 32 S., R. 32.75 E., Willamette Meridian, to the confluence with Little Bridge Creek, as a wild river.(B)Little bridge creekThe approximately 4.1-mile segment of Little Bridge Creek from the west boundary of SE1/4NE1/4 sec. 11, T. 32 S., R. 32.75 E., Willamette Meridian, to the confluence with Big Bridge Creek, as a wild river.(C)Krumbo creekThe approximately 12.5-mile segment of Krumbo Creek from and including the headwaters to Krumbo Reservoir, as a scenic river.(D)Mccoy creekThe approximately 15.6-mile segment of McCoy Creek from and including the headwaters to the north boundary of T. 31 S., R. 33 E., sec. 6, Willamette Meridian, as a wild river.(E)Mud creekThe approximately 5.7-mile segment of Mud Creek from the east boundary of T. 32 S., R. 32.75 E., sec. 19, Willamette Meridian, to the Malheur National Wildlife Refuge boundary, as a wild river.(F)Home creekThe approximately 4.9-mile segment of Home Creek from the east boundary of T. 35 S., R. 32.5 E., sec. 17, Willamette Meridian, to the west boundary of SE1/4NE1/4 sec. 10, T. 35 S., R. 32 E., Willamette Meridian, as a wild river. (303)Willamina creek, oregonThe approximately 6-mile segment of Willamina Creek from the south boundary of T. 4 S., R. 6 E., sec. 5, Willamette Meridian, to the west boundary of T. 4 S., R. 7 W., sec. 25, Willamette Meridian, to be administered by the Secretary of the Interior as a recreational river. (304)Williamson, oregonThe approximately 9.3-mile segment of the Williamson River from the west boundary of W1/2 sec. 12, T. 33 S., R. 7 E., Willamette Meridian, to the confluence with Spring Creek, to be administered by the Secretary of Agriculture as a scenic river. (305)Winchuck, oregonThe following segments, to be administered by the Secretary of Agriculture in the following classes:(A)MainstemThe approximately 2.4-mile segment of the Winchuck River from the confluence of the East Fork Winchuck River and Wheeler Creek to the west boundary of T. 41 S., R. 12 W., sec. 10, Willamette Meridian, as a recreational river.(B)Tributaries(i)East fork winchuck riverThe approximately 7.6-mile segment of the East Fork Winchuck River from and including the headwaters to the confluence with Wheeler Creek, as a scenic river.(ii)Fourth of july creekThe approximately 4.8-mile segment of Fourth of July Creek from and including the headwaters to the confluence with the East Fork Winchuck River, as a scenic river.(iii)Wheeler creek(I)UpperThe approximately 7.2-mile segment of Wheeler Creek from and including the headwaters to the confluence with Willow Creek, as a scenic river.(II)LowerThe approximately 4.1-mile segment of Wheeler Creek from the confluence with Willow Creek to the confluence with the East Fork Winchuck River, as a recreational river.(iv)Moser creekThe approximately 1-mile segment of Moser Creek from and including the headwaters to the west boundary of E1/2 sec. 18, T. 41 S., R. 12 W., Willamette Meridian, as a wild river.(v)Unnamed tributaryThe approximately 0.6-mile segment of an unnamed tributary generally flowing parallel to Moser Creek from and including the headwaters in T. 41 S., R. 12 W., sec. 7, Willamette Meridian, to the edge of the National Forest System land, as a wild river.(306)Yachats, oregonThe approximately 4-mile segment of the Yachats River from and including the headwaters to the north boundary of T. 15 S., R. 10 W., sec. 7, Willamette Meridian, to be administered by the Secretary of Agriculture as a scenic river.(307)North fork trask river, OregonThe following segments, to be administered by the Secretary of the Interior, in the following classes:(A)The approximately 11.9-mile segment of the North Fork Trask River from the confluence with the Middle Fork of the North Fork Trask River to the confluence with the Trask River, as a recreational river.(B)The approximately 6.5-mile segment of the Middle Fork of the North Fork Trask River from 0.1 mile below Barney Reservoir to the confluence with the North Fork Trask River, as a recreational river.(308)Marks creek, oregonThe following segments, to be administered by the Secretary of Agriculture, in the following classes:(A)UpperThe approximately 2.2-mile segment of Marks Creek from and including the headwaters to the entry of private land in NE1/4 sec. 2, T. 13 S., R. 19 E., Willamette Meridian, as a recreational river.(B)MiddleThe approximately 9.2-mile segment of Marks Creek from the Forest Service ownership boundary in T. 13 S., R. 19 E., sec. 9, Willamette Meridian, to the south boundary of T. 14 S., R. 18 E., sec. 11, Willamette Meridian, as a recreational river.(309)West fork hood river, oregon(A)MainstemThe approximately 5.6-mile segment from the confluence of McGee Creek and Elk Creek to the Mount Hood National Forest boundary in T. 1 S., R. 8.5 E., sec. 1, to be administered by the Secretary of Agriculture as a recreational river.(B)Tributaries(i)Lake branchThe approximately 8.3-mile segment from the source at Lost Lake to the Mount Hood National Forest boundary, to be administered by the Secretary of Agriculture, as a recreational river.(ii)Mcgee creekThe approximately 5.6-mile segment from and including the headwaters to the confluence with Elk Creek, as a scenic river.(310)Still creek, oregonThe approximately 12.2-mile segment from the west boundary of E1/2NW1/4 sec. 25, T. 3 S., R. 8.5 E., Willamette Meridian, to be administered by the Secretary of Agriculture as a recreational river.(311)Middle fork fivemile creek, oregonThe approximately 7.7-mile segment from and including the headwaters to the confluence with the South Fork Fivemile Creek, to be administered by the Secretary of Agriculture as a scenic river..9.Protection of certain areas(a)Essential serpentine wetland withdrawal(1) DefinitionsIn this subsection:(A)Essential serpentine wetlandThe term essential serpentine wetland means an essential wetland in the State of Oregon or California identified in the interagency conservation strategy.(B)Interagency conservation strategyThe term interagency conservation strategy means the joint document prepared by the Forest Service and the Bureau of Land Management entitled Conservation Strategy for Epilobium oreganum, Gentiana setigera, Hastingsia bracteosa var. bracteosa, H. bracteosa var. atropurpurea, and Viola primulifolia ssp. occidentalis in Serpentine Darlingtonia Wetlands of Southwest Oregon and Northwest California and dated 2018.(C)SecretariesThe term Secretaries means the Secretary of Agriculture and the Secretary of the Interior, acting jointly.(2)WithdrawalSubject to valid existing rights, all Federal land that is included in an essential serpentine wetland is withdrawn from all forms of—(A)entry, appropriation, new rights-of-way, or disposal under the public land laws;(B)location, entry, and patent under the mining laws; and(C)disposition under all laws relating to mineral and geothermal leasing or mineral materials.(3)Maps(A)PublicationNot later than 1 year after the date of enactment of this Act, the Secretaries shall publish a large-scale draft map and descriptions of each essential serpentine wetland, to be prepared in accordance with the interagency conservation strategy, that include—(i)the essential serpentine wetland; and(ii)any additional area of land or water that contributes to the maintenance of the direct hydrologic regime of the essential serpentine wetland.(B)Public reviewDuring the 90-day period beginning on the date of publication of the draft maps and descriptions under subparagraph (A), the Secretaries shall provide an opportunity for the public to review, and provide comments on, the draft maps and descriptions published under that subparagraph.(C)Final withdrawal mapsAfter responding to any comments received during the public review period under subparagraph (B), the Secretaries shall publish on appropriate websites, and record in appropriate databases, final maps depicting the boundaries of each essential serpentine wetland.(4)Implementation of the interagency conservation strategyThe Secretaries shall give priority to implementing the interagency conservation strategy, including by amending applicable land and resource management plans to reflect—(A)the land allocation of essential serpentine wetland; and(B)the management strategy applicable to essential serpentine wetland.(b)Illinois Watershed Special Management Areas Withdrawal(1)Definition of special management areaIn this subsection, the term special management area means each of the following:(A)The Eight Dollar Mountain Botanical Area.(B)The Page Mountain Botanical Area.(C)The Bolan Lake Botanical Area.(D)The Grayback Mountain Botanical Area.(E)The Game Lake Botanical Area.(F)The Sourgame Botanical Area.(G)The Snow Camp Botanical Area.(H)The Oregon Mountain Botanical Area.(I)The Eight Dollar Mountain Area of Critical Environmental Concern. (J)The Rough and Ready Flat Area of Critical Environmental Concern.(K)The Brewer Spruce Area of Critical Environmental Concern.(L)The West Fork Illinois River Area of Critical Environmental Concern.(M)The Waldo-Takilma Area of Critical Environmental Concern.(N)The French Flat Area of Critical Environmental Concern.(O)The Rough and Ready Area of Critical Environmental Concern.(P)The Woodcock Bog Area of Critical Environmental Concern.(Q)The Reeves Creek Area of Critical Environmental Concern.(R)The Deer Creek Area of Critical Environmental Concern.(S)The North Fork Silver Creek Area of Critical Environmental Concern. (2)WithdrawalTo more fully protect and enhance the outstandingly remarkable values for which the Illinois Wild and Scenic River was established and expanded and to advance the conservation of botanical and other values of land in the special management areas, subject to valid existing rights, the Federal land within the boundaries of the special management areas is withdrawn from all forms of—(A)entry, appropriation, or disposal under the public land laws;(B)location, entry, and patent under the mining laws; and(C)disposition under all laws relating to mineral and geothermal leasing or mineral materials.